A First Generation's Guide to Law School

A First Generation's Guide to Law
School
MELISSA A. HALE

A First Generation's Guide to Law School by CALI is licensed under a Creative Commons
Attribution-NonCommercial-ShareAlike 4.0 International License, except where otherwise noted.

Copyright 2022 CALI
This book was produced with Pressbooks (https://pressbooks.com) and rendered with Prince.

Contents

About CALI eLangdell Press

vii

Notices

viii

Instructions to Student

ix

About the Author

x

Acknowledgements

xi

Dedication

xii

Prologue (or “Who is a First-Generation Student?”)

xiii

Part I. Main Body
1. The Basics, or What to Expect When You Don’t Know What to Expect

1

2. But I Already Know How to Study!

15

3. Preparing for Class

28

4. During and After Class

54

5. Preparing For and Taking Exams

73

6. Extracurricular Activities

90

7. Family Matters, Finances, and What the Heck is The Bar?

101

8. Health and Wellbeing

112

9. Career Opportunities

127

10. Conclusion

141

Appendix A: Law School Glossary

143

Appendix B: Where Do I Go For Help With…

148

About CALI eLangdell Press
The Center for Computer-Assisted Legal Instruction (CALI®) is: a nonprofit organization
with over 200 member US law schools, an innovative force pushing legal education toward
change for the better. There are benefits to CALI membership for your school, firm, or
organization. eLangdell® is our electronic press with a mission to publish more open books
for legal education.
How do we define “open?”
Compatibility with devices like smartphones, tablets, and e-readers; as well as print.
The right for educators to remix the materials through more lenient copyright policies.
The ability for educators and students to adopt the materials for free.
Find available and upcoming eLangdell titles at the eLangdell bookstore. Show support for
CALI by following us on Twitter (@caliorg), and by telling your friends and colleagues where
you received your free book.

About CALI eLangdell Press | vii

Notices
This is the first edition of this guide. Visit the eLangdell bookstore for the latest version and
for revision history.
This work by Melissa A. Hale is licensed and published by CALI eLangdell® Press under a
Creative Commons Attribution-NonCommercial-ShareAlike 4.0 International (CC BY-NC-SA
4.0) license.
CALI and CALI eLangdell Press reserve under copyright all rights not expressly granted by
this Creative Commons license. CALI and CALI eLangdell Press do not assert copyright in US
Government works or other public domain material included herein. Permissions beyond the
scope of this license may be available through feedback@cali.org.
In brief, the terms of that license are that you may copy, distribute, and display this work, or
make derivative works, so long as you give CALI eLangdell Press and the author credit;
you do not use this work for commercial purposes; and
you distribute any works derived from this one under the same licensing terms as this.
Suggested attribution format for original work:
Melissa A. Hale, A First Generation’s Guide to Law School, Published by CALI eLangdell Press.
Available under a Creative Commons (CC BY-NC-SA 4.0) License.
CALI® and eLangdell® are United States federally registered trademarks owned by The
Center for Computer-Assisted Legal Instruction.
The cover art design is a copyrighted work of CALI, all rights reserved. The CALI graphical
logo is a trademark. Should you create derivative works based on the text of this book
or other Creative Commons materials therein, you may use this book’s cover art and the
aforementioned logos, as long as your use does not imply endorsement by CALI. For all other
uses beyond the scope of this license, please request written permission from CALI.
This material does not contain nor is intended to be legal advice. Users seeking legal advice
should consult with a licensed attorney in their jurisdiction. The editors have endeavored to
provide complete and accurate information in this book. However, CALI does not warrant
that the information provided is complete and accurate. CALI disclaims all liability to any
person for any loss caused by errors or omissions in this collection of information.

viii | Notices

Instructions to Student
This guide includes interactive questions and exercises. Your scores and answers are not
being saved. The questions are there solely to help you learn and engage with the material.
Some exercises allow you to export a Word file of your answers so that the work you put into
the question can serve as a resource for you down the line.
This guide also includes suggestions for interactive lessons posted at CALI’s website. Access
to the CALI Lessons requires membership, either through your law school or an individual
membership. Students can confirm that their law school is a member here. Additional
information about membership is available at CALI’s website.
CALI also makes select materials available for nonmembers, at www.openlegaleducation.org.

Instructions to Student | ix

About the Author
Melissa is the Director of Academic Success and Bar Programs at Loyola University Chicago
School of Law. She received her B.S from Central Michigan University, and her J.D from
New England School of Law. She focuses her research on teaching methods, including such
presentations as: Tracking for the MBE: How to Help Students Identify Problem Areas and
Improve (May 2016), The Middle Child Problem: How to Engage 2nd Year Students with
Active Learning (May 2019), and Putting First Gen First: Supporting First Generation Law
Students through Academic Success (October 2019). She has also published bar essay writing
books for California, New York, and Massachusetts, as well as the “Ultimate Guide to the
UBE.”

x | About the Author

Acknowledgements
I need to thank everyone who helped me with this book. First, anyone who encouraged
me, or told me “this is a book I would have wanted before law school,” and anyone who
contributed their own first-generation stories.
I also have fantastic colleagues and friends who graciously helped offer feedback on parts of
this book, and sometimes, much-needed corrections; thank you to Dean Giselle SantibanezBania, Dean Kirk Walter, Dean Maureen Kieffer, Jenna Silver, Teresa Frisbie, and Gina
Gerardi.
I am also eternally grateful for Dean Zelda Harris, someone who always believes in the
importance of welcoming first-generation students, and believes in supporting her students,
faculty, and administrators and their scholarship.
I need to thank my fellow academic support educators, for always being a sounding board,
and for being so willing to share ideas, templates, and just flat out give you their work
product! Especially MaryAnn Hermann, Rebekah Cude, Toni Miceli, and Michelle Cooley.
I also need to thank the CALI Board for taking a chance on an idea, and John Mayer and Deb
Quentel of CALI for always believing in me.
I couldn’t have done any of this without my editor, Sara Smith. I couldn’t have written this
without her guidance, her patience, and her assistance with so many ideas!
Thank you to all of the reviewers who had so many helpful and well thought out suggestions.
You made this book better, and for that, I am grateful.
Finally, my mentor, my friend, my work mom, Deb Cohen. Thank you for always advocating
for me and putting me in the path of wonderful people.

Acknowledgements | xi

Dedication

In loving memory of Deloris “Honey” Cornett, who was the support
and driving force in helping me become a first-generation college and
law student. She will always be in my teaching and would want all
first-generation students to know that they belong!

xii | Dedication

Prologue (or “Who is a First-Generation
Student?”)
This is written as a guide for first-generation students who are entering or are currently
attending law school. What does that mean? Typically that means someone who is the first in
their immediate family to attend college. However, there are various ways to describe “firstgeneration”; some people use it to mean the first in your family to go to law school as well.
There is not a perfect definition. However, this book is geared mostly toward those who are
in law school and were the first in their family to attend any level of college. That being
said, anyone who is a bit worried they might not belong in law school, or is concerned that
everyone else will know more than they do before classes even start, should please read on!
As for me, my grandparents had to leave school at ages 12 and 13 to take care of siblings and
work. My parents are both high school graduates, but neither of them went to college or
any other type of higher education. I have no aunts or uncles that went to college. In fact,
of my great grandmother’s 20 plus great-grandchildren, I am the first to attend college, and
certainly the first to attend graduate school. Though, I do have a younger second cousin who
is now a medical doctor. (Great-grandma talked about the two of us a lot!) There was no one
in my family to ask about the “norms” of college, and certainly no one to ask about law school.
That is why I’m writing this book—so that other students who may have been in my shoes
feel like they have a guide, or the inside track, if you will.
Please keep in mind that this is largely written from my perspective—a white cis-gendered
heterosexual woman who grew up in suburban Detroit. The thing with first-generation
students is that, like with so many things, we are not a homogeneous group, and no two
experiences are the same. To that end, I’ve also pulled on my 10-plus years of teaching and
advising law students, as well as literally asked my students and colleagues who are firstgeneration, “What do you wish you had known?” I’ve also asked them to include stories and
perspectives of their own—you’ll find these stories throughout the guide—so hopefully there
is something that speaks to everyone.
The best advice I can give you is that you DO belong. If you were accepted to law school,
the admissions team knows what they are doing, and you DO very much belong. It will be
tempting, at times, to feel otherwise. It’s easier said than done, but please do what you can
to shut that voice down, whether it’s an internal or external voice. Also, don’t be afraid to ask
questions. I mean this sincerely. You might feel alone, and you might feel like your question
is stupid. Both are untrue. There are more of us out there than you think. I promise that
Prologue (or “Who is a First-Generation Student?”) | xiii

some of your classmates, professors, administrators, and future bosses are or were firstgeneration students. And we are all happy to answer questions, and not judge.
Hopefully, reading this book will give you a better idea of what to ask, and where to start.
Good luck!

“You are not alone! Don’t be hesitant to ask questions of your peers, your professors, and the student
support offices at your school. Also, stay curious, and don’t be afraid to make mistakes. Learning from
your mistakes and imperfections and growing from them is part of the process.”
-Professor Tina Benigno, Saint Louis University, Class of 2017

A Note on How to Use This Book
Sometimes too much information can be overwhelming, and that is certainly not my goal. I
merely want to provide you with information that I wish I had prior to entering law school,
but I do realize it can all be a bit much.
If something doesn’t make sense right away, or it all feels a bit too daunting, take a step away
and come back to the book later. You can also save certain parts of the book for further along
in the semester—that is fine.
For example, if you are reading this in the summer before law school, it might be some time
before you start reading and briefing cases, which means my chapter on reading and briefing
might be too much too soon. If that’s the case, skim it a bit so you get an idea of what reading
and briefing is, and then come back to it in your first couple of weeks of classes. Similarly,
there are chapters on how to study that might not be useful until you are a few weeks in. This
book is meant to be a useful tool and resource, so take what you need right now and come
back for more later.

xiv | Prologue (or “Who is a First-Generation Student?”)

1. The Basics, or What to Expect When
You Don’t Know What to Expect
If you are a first-generation law student, law school itself can seem like a completely
different world—a world where you have very little navigational help. At least, that’s what it
felt like for me. I had never even met a lawyer and assumed that I was the only one in this
boat. I also assumed that no one had as many questions as I did. First and foremost, everyone
is feeling overwhelmed, so you’re not alone. And because I felt so desperately lost when I
started law school, I present to you the guidebook I wish I had!
First, let’s discuss some basics on what to expect. Remember that law school is a professional
school, which alone makes it different. If you were like me, you don’t know anyone who had
been to professional school, so you have no idea what it means. My goal is that by the end of
this chapter you will understand more about what makes law school different, and what to
expect.

I. Learning A Brand New Vocabulary
First, law school uses a brand-new language. I remember getting my schedule and thinking
“What is a tort?” and feeling very much that I was in over my head. For the record, a tort
is a “civil wrong,” such as stuff like slip and falls or car accidents. But I didn’t know that! I
thought, “Is a torte a fancy chocolate cake?” So, I created a “Law School Glossary” for you in
the appendix. It is by no means exhaustive, but it is a list of commonly used law school words
that you may not know. In addition, I have written a CALI Lesson on vocabulary that can
supplement this chapter. See the CALI Lesson Law School Lingo: How to Navigate a Brand
New Vocabulary.
I’m sure you are expecting the law to have a unique vocabulary when it comes to actually
learning about the law, but law school itself even has its very own “lingo.” Even before
orientation, you will hear words like “1L,” “hypos,” and “mock trial.” I’ve tried to cover all of the
lingo that might come up, but some of it varies from law school to law school. For example,
during my first semester at one school, someone mentioned students going on a “bar review.”
Well, since “bar review” is part of my job title, I thought “I have to be involved in this.” Turns
out, I did not need to be involved in this at all, as it was how the students referred to going
out socially on Thursday nights.
The Basics, or What to Expect When You Don’t Know What to
Expect | 1

Also, remember that like with any other new language, if you see or hear a word you don’t
know or understand, look it up! Or ask. Either is acceptable. I would suggest that when
looking words up, make sure you are using the legal definition. A good resource is “Black’s
Law Dictionary.” If possible, buy a portable Black’s Law Dictionary and keep it with you as
you read cases. Your library might also have online options available, which may be more
cost effective and certainly easier to carry around. It’s important to make sure you are using
a legal dictionary in lieu of a normal dictionary because often legal words have very specific
definitions, whereas the same word might be used in a different way by non-lawyers. For
example, my grandmother often used to say “hearsay” to refer to a rumor. If someone in the
family was spreading gossip, for example, she’d call us out and say, “Oh that’s just hearsay,
we don’t know that for sure.” When you take evidence, you will learn that hearsay has a very
specific legal definition. Grandma was close in the way she used it, but legal definitions call
for far more precision. In addition, if you search for “tort” but accidentally include an e, you’ll
get a cake. While far more delicious than a civil wrong, it certainly won’t help you in your
first-year classes.
You may often hear words that you think you know, but that you don’t quite understand
in the law school context. For example, I’d often heard about “legal clerkships” while in
law school. Now, my mother had been a secretary for years, and sometimes was called a
“clerk,” so I thought “legal clerkships” were secretarial or administrative positions. While
there is nothing wrong with that, I couldn’t understand why my classmates would want to
be legal secretaries after graduation; that seemed odd. Little did I know that when a law
student applies for a legal clerkship, they are working for a judge. And this doesn’t mean
they are doing administrative work, but rather, legal research and writing. It’s actually fairly
prestigious. I wish I had thought to ask someone, but I was embarrassed. With this book,
I’m going to try to give you as much exposure to those kinds of terms as I can, but I cannot
possibly cover everything. So please ask questions, don’t be embarrassed, and look things up.
Finally, law school often uses shorthand or abbreviations, and to the uninitiated, it may seem
very odd. Some of these are also included in the glossary. For example, people will often
use π to mean plaintiff, or K to mean contract. Or, things like “1L” to mean first year, or
“hypo” to mean hypothetical. It can be very frustrating, especially if you feel like you haven’t
been let in on the secret. I’ll be honest, after even a semester of law school, you will forget
that there was a time when you had no idea what these abbreviations meant. This means
that students who have been in law school for at least a year, as well as your professors,
often forget that these are not words and abbreviations that everyone uses. So, when they
use the abbreviations without explanation, they are not doing it to exclude you or as some
kind of test; it’s mostly just a force of habit. When I train my tutors, who are second-year
law students, I remind them that the incoming students will not know the shorthand they
have grown accustomed to using. Despite this, I find myself still referring to things such as
2 | The Basics, or What to Expect When You Don’t Know What to Expect

“hypos” instead of hypotheticals or “civ pro” instead of civil procedure during orientation. I
don’t mean to, and I certainly don’t want to alienate my fellow first-generation students, but
it is a habit. You will find yourself saying the same things out of habit very soon. This means
that you should not feel any shame or hesitation in asking what a particular word means.
It is also helpful to remind yourself that so many others sitting with you in class are also
learning this language for the first time. Even the students who are not first generation do
not know it all. Sure, maybe they have at least heard the words in passing, but that doesn’t
mean they know what everything means, or that they have accurate definitions.

Interactive Questions: Law School Vocabulary

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=28#h5p-1

II. Read Carefully
Law School, and the practice of law, rely heavily on your ability to read carefully. This will
be one of the most important skills you can master, and reading things multiple times is
recommended. This is so that you don’t miss important information.
First, you will receive folders and folders of information between admission and orientation,
and again during orientation. Start a filing system, electronic or otherwise. Look carefully
for emails that come from the admissions office or other administrators. Often those emails
contain information about programs or other events, and these things can have deadlines. It
might be tempting to think that you don’t have to pay attention to emails until you actually
start classes, but you may miss great school programming. When reading these emails,
pay careful attention to deadlines or other directions. I also realize that the amount of
information you will be given during orientation is overwhelming. That’s normal. The best
thing you can do is find a good place to organize it all, and have it as a reference for the first
The Basics, or What to Expect When You Don’t Know What to Expect | 3

few weeks of classes, and beyond. You can use an online calendar, paper calendar, phone
reminders, or whatever has worked for you in the past. Even though law school can feel like
a completely new experience, some of what has worked for you in the past will continue
to work for you moving forward. And law school, even as early as being admitted, is a good
time to set up organization systems, calendar systems, and reminder systems to see what
will work for you and serve you throughout your career.
In addition, there is an expectation that for most of your courses you will have read the
syllabus before the first class. You may even have an assignment before the first class. The
potential to have an assignment before classes even started came as a shock to me; in
my undergraduate experience, it was normal for the professor to use the first class to go
over the syllabus and end class early. In law school, there may never be a point where the
professor reviews the syllabus with you, so it is up to you to make sure that you are following
the directions and assignments contained within the syllabus.
Some syllabi are more detailed than others; they may include grading policies, attendance
policies, how to turn in assignments, and/or course expectations. Essentially, they are a
guide to your course, and you want to read them very carefully.
See below for a glimpse into my syllabus. The heading gives you basic information—what is
the class, when is it, where is the classroom, where is my office, and so on. This seems fairly
straightforward, but it’s all vital information!

Now, let’s skip ahead into my syllabus—what do you learn from this next section? Answer the
questions that follow.

4 | The Basics, or What to Expect When You Don’t Know What to Expect

Interactive Questions: Reading a Syllabus for Key Information

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=28#h5p-2

Part of law school is to train you to read directions very carefully, or just read carefully
in general. Being an attorney is all about reading paperwork carefully. That being said, law
school is the time to learn, and potentially mess up. It is far better to miss a deadline or
mess up instructions during law school (even though there can still be severe consequences
in law school) than it is to mess up during the practice of law. I tell my students that I
have very specific instructions for a reason, so I do expect that they will be followed. For
example, when my students turn in an essay, they are expected to save the document as
“Name Subject” before uploading. This is clear in the syllabus. This is not arbitrary. Imagine
45 students turning in documents with the title “Contracts Essay” or “Essay on Contracts.”
How would I ever keep them organized? This not only benefits me, the professor, as I try to
The Basics, or What to Expect When You Don’t Know What to Expect | 5

give feedback, but benefits the student since I can double-check I’m returning the correct
essays to the correct students. Also, it means that when they want to talk about feedback
or go over an essay, it’s easy to find. Even if that essay is older, it’s going to be organized by
their name so it will be easy to find. I do explain my reasoning to students, as I firmly believe
that when you teach adult learners, it helps to be transparent about why certain rules are
in place. However, not every professor is transparent in their reasoning. Even if they seem
arbitrary, practice reading all directions and rules carefully.
I sometimes give my first-year students a “reading and briefing” assignment, and it’s really
a “following directions” assignment. At the top, it says “Read all questions before you begin”
and there are about 14 questions. Question 13 says not to answer anything above Question
13, and Question 14 says “What is your name?” I admit, it’s a bit sneaky, but it does two things:
it tells me who is reading carefully, and it shows the students the importance of reading
carefully. Mostly because they are given about 30 minutes to complete the assignment and
the first 12 questions are very difficult. So those students who do follow the instructions are
done very quickly and can have a bit of a break.
I don’t do this to be cruel; I do it so they can make mistakes with me. It’s better that they
screw up or fall on their face with me, rather than in legal practice. I won’t penalize them.
Sure, I want them to follow directions and read carefully, but I want that so that they learn
the skill for practice. If someone names their document “Contracts Essay” I usually resave it
with their name and remind them in their feedback to read directions. They still get points
for their essay, and nothing has happened that they are not able to bounce back from or learn
from. This is the same with the following directions assignment. No one who “messes up” is
penalized. It’s meant to be a learning experience, and a reminder moving forward.
It is important to note that there are times in law school when you might be penalized for
failure to follow instructions. I have seen students lose points on exams for not carefully
reading instructions, and at times, they end up getting an answer wrong because they didn’t
read carefully. So, there can be real consequences. However, it’s still better to learn this habit
in law school and suffer the consequences now, instead of while in practice.

III. Classes
You want to be prepared for class. I’m here to be completely honest with you, so for honesty’s
sake, I will admit that during my undergraduate years I was not always prepared for class.
Much depended on the class and topic, but I often viewed class reading as more of a

6 | The Basics, or What to Expect When You Don’t Know What to Expect

suggestion. This approach is unlikely to work in law school. You want to do the class reading
and be prepared to participate.
In law school, most professors use “cold calling,” meaning they will ask questions of students
randomly. This means you will be expected to answer questions about the reading even if
you do not volunteer.
Many law professors use something called “The Socratic Method.” “Developed by the Greek
philosopher, Socrates, the Socratic Method is a dialogue between teacher and students,
instigated by the continual probing questions of the teacher, in a concerted effort to explore
1

the underlying beliefs that shape the students’ views and opinions.”

In short, this means that students are expected to participate in class and answer questions
about cases and the law. This can feel very intimidating.
However, the point of class is to learn. The expectation is that you have done the reading
and briefed the cases. (In later chapters, I’ll give you tips on how to do the reading more
effectively as well as answer the question, “What on earth is briefing?”) The expectation is
a good faith effort, not perfection. You might get called on and get an answer wrong. That’s
okay! Despite how it feels on that day in class, it’s not the end of the world. It often feels
like everyone is staring at you and judging you for getting the answer wrong. First, no one
is staring at you; they are likely looking down taking a deep sigh of relief that they were not
called on. And they certainly aren’t judging you, because it’s a good bet they didn’t know the
right answer either. You will remember being called on, and not getting the answer right, and
you might remember it for years. But no one else will.
I have met with many students who are a bit worried about “not getting it all” prior to class.
Specifically, they feel prepared in the sense that they have read the cases and briefed those
cases, but still feel a bit unprepared when students or professors ask the “what if” questions.
The students that come to me feel worried that if they aren’t “getting” the “what if” questions,
they didn’t fully prepare.
First, you might be thinking, “What is a ‘what if’ question?” This is often part of the Socratic
Method: a professor might go over a case that you read and then say, “Well, what if this had
happened instead?” or “What if I changed this one fact?” This is designed to help you learn
to think like a lawyer, and no, you aren’t going to get it right away. Also, this is part of the
process of learning. The “what if” questions help you learn to analyze a problem, which is
what you’ll be doing on the exam. So you are meant to follow along in class, but it’s okay if
you don’t have the answers before class or even during class. It’s a learning experience. Also,
I promise you will get more comfortable with this process as you go.
It is important to remember that your time in class, even when being cold-called, is about
The Basics, or What to Expect When You Don’t Know What to Expect | 7

learning the material. Yes, you must read before class and do your best to understand it, but
if you are completely confused about what you just read, that is normal.

IV. Time Management
Time management and punctuality are great lawyering skills. Depending on the type of
law you are practicing, deadlines are either incredibly important or they are absolutely
critical. In addition, it’s not unusual to work on multiple cases at one time, juggling them all
simultaneously.
You will be expected to hone your time management skills during law school. Because law
school is a professional graduate program, attendance in class, and showing up to class on
time, are both expected. It is also expected that you will turn in assignments in a timely
fashion; some might not even be accepted past the deadlines. Again, this is not dissimilar to
being a practicing attorney.
However, just as when you are practicing law, life will happen, and that is okay. You are
human, so you will get sick or have other emergencies. And just like you must do in practice,
you have to notify the relevant people. In law school, that is usually the professor, dean of
students, or academic success director. Let them know of the emergency as soon as you are
able (within reason) and they will generally be able to accommodate you.
In addition, since many classes only have one to two exams, you are responsible for holding
yourself accountable. No one will check in to see if you are staying caught up on the reading
or whether you’re briefing. This means that time management is essential. It’s easy to get
behind with no “checking in,” so setting up study time for yourself, and sticking to it, can be
vitally important.
Here is a CALI Lesson on time management in law school: Time Management: Creating Your
Plan.
The CALI Lesson on time management I’ve linked above has some excellent advice, but here
are a few general tips to help:
• Create daily, weekly, monthly, and semester-based calendars. It might seem like a bit
much, but you want to see the “big picture” of the semester, as well as what you need to
accomplish in any given day or week.
• Create to-do lists that separate out the “must accomplish” today/this week/this month
versus “would like to accomplish” today/this week/this month.
8 | The Basics, or What to Expect When You Don’t Know What to Expect

2

• Set reminders (electronic reminders on your calendar or phone can do wonders ) of
important deadlines. Don’t just set the reminder to go off just before the deadline—set
staggered reminders for larger projects.
• Use the Pomodoro Technique if you need help focusing. Pomodoro means “tomato” in
Italian, and was developed by Francesco Cirillo in the 1980s to help him focus on his
studies. The basic idea is that you pick a task, set a timer for 25 minutes (Cirillo called
this the Pomodoro Technique because he used a timer that was shaped like a tomato),
and focus on just that task. Then, when the timer goes off, take a 5-minute break. If the
task is something that takes longer than 25 minutes, do this multiple times, giving
yourself a longer 15 to 20-minute break after 4 “Pomodoros.” Many lawyers swear by
3

the Pomodoro Technique.

V. Grading and Exams
One of the things that makes law school so different is that grading is typically focused on
one final exam at the end of the semester. Some law schools and professors are now adding
in midterm exams and quizzes, but that is not always the case. If there are no quizzes or
midterms, it’s hard to determine if you are grasping the material and on the right track. This
can be incredibly daunting, but again, remember, it’s normal to feel that way. This means
developing a strong habit of self-direction will come in handy.
Grading is also often curved during law school, especially during the first year. This means
that there has to be a certain percentage of the class that receives each grade, essentially
4

meaning your performance is judged relative to others versus in an absolute way. This
might be a new experience, as well. It’s tempting to feel like you are competing against your
classmates, and while that is partially true, you can’t let it impact you too much. Peer support
is vital to your success in law school, either through study groups, discussions with your
classmates, or just the support you might get from one another.
Because there isn’t always a “right” answer in law school exams—there is often only the best
answer, or the best-explained answer—and because you feel like you are competing against
students who grew up listening to their parents discuss legal concepts at the dinner table,
the curve can be daunting and distracting. It’s still important to be collegial and kind—you
will likely be practicing law with these people someday. And competing against students
who have grown up with lawyer parents in a class in which the professor grades on a curve
doesn’t mean you can’t, or won’t, succeed. I will also let you in on a secret: lawyer parents
don’t always give great advice! The practice of law in a given jurisdiction can be very different

The Basics, or What to Expect When You Don’t Know What to Expect | 9

from what a professor expects to see on an exam, so having lawyer parents can actually be
counter-productive.
I can’t lie, grades are important. They can be important for securing your first internship or
summer job, and they can be important for allowing you into certain student activities. But
they do not define you as a person, or a future attorney. A large part of my job is to work with
students who don’t do well in their first semester, and while they aren’t jumping for joy with
their grades, they do go on to become successful practicing attorneys! So work hard and do
your best, but know that grades are not everything.

VI. Be Engaged
Like with many things, you get out of law school what you put in. This means that if you are
engaged in class discussions, you will learn more. If you attend law school activities or join
student groups, you will build a better community for yourself. When things come up, such
as student social activities, go! Some of you may not be super social and I get that, but you
are meeting your future colleagues. Not everyone has to be your best friend, but it is good to
have a network and support system that you can lean on.
Also, even though it can be daunting at first, go see your professors. They will hold office
hours, which are designated times you can just drop in and chat or ask questions. You should
absolutely take advantage of the office hours. Not only is it a great opportunity to get to
know your professors, and for them to get to know you, but who better to explain concepts
you may have missed? I will discuss office hours in greater length in Chapter 4. I also have an
entire chapter devoted to extracurricular activities, so feel free to dive into that chapter and
find something that interests you.

VII. Orientation
Orientation is the official start of law school. Each school sets up orientation in a different
way. Some are two days, some are an entire week.
Typically, though, all orientations are part administrative and part “learning how to be a law
student”; it might just be that the focus is different depending on the law school.
For the administrative part, this is typically getting your student ID and log-ins, meeting
faculty and administrators, being assigned lockers (if your school uses them), and generally
10 | The Basics, or What to Expect When You Don’t Know What to Expect

getting the stuff you need to exist as a student. And the bonus is that most schools provide
so much free food and law school swag!
Then, there is the other part of orientation: the part that teaches you. This is the start of
your classes, and you want to pay attention. Typically, there will be a mock class and maybe
sessions on reading and briefing, how to use the library, and so forth. It might be tempting
to not take these things seriously, as classes haven’t officially begun, but I promise it is very
much worth it to pay attention to these sessions. You will also feel exhausted—even a twoday orientation can feel incredibly long like you can’t possibly hold more information in your
head. That’s normal!
This is the perfect time to start getting organized or to test out your organization systems.
You should take notes during orientation and organize them well so you can reference them
at a later date. For example, put in the contact information of various administrators you
might meet and how they can help you or what they do, and put important dates in your
calendar as soon as you can. Orientation is the start of your legal career, so in many respects,
treat it like a job.

VIII. Remember, It’s a Professional School
You are attending law school to be a lawyer, presumably. This is likely obvious, but what is
less obvious is that day one of orientation, or even earlier at meet and greets, is day one of
your professional life. Yes, you are still in school, but when you go out into practice your
classmates and professors will be your colleagues. This means that how you treat your fellow
classmates will be remembered.
I do not say that to scare you, but to remind you that this is now a professional environment
where your reputation matters. And, we only have one professional reputation.
Look around you at orientation and in class. If you look to your left and right, you’ll see your
future colleagues. These are the people who will be working with you and referring clients to
you, and they might be in a position to hire you or help you find a job. Don’t be a jerk. Be civil,
be kind. Be civil to everyone in law school—because it will help you, but also because it’s the
right thing to do.
It can be daunting to be a first-generation law student, but always remember you are
not alone. Lots of people have been where you are now. Below are two stories, both
demonstrating these feelings.

The Basics, or What to Expect When You Don’t Know What to Expect | 11

“While I don’t usually identify as a first-gen student because both of my parents had advanced degrees,
I am the first and only lawyer in my entire extended family. This did, unfortunately, put me back a
bit when I started law school since I was just totally unfamiliar with some of the basics. I remember
sitting in a course about how to do law school—one of BarBri’s summer program offerings—and being
so upset that students around me already knew what a tort was and understood how elements of
negligence worked. It never occurred to me that there was a difference between civil and criminal
proceedings. I was really blown away by the analysis of statutory components. Others seemed to
intuitively know there was a difference between “may” and “shall,” and even though I was an English
teacher before coming to law school it took a while for me to really understand that.”
-Jenna Silver, Class of 2017

Despite the fact that she felt a bit overwhelmed at first, I can tell you that Jenna did graduate,
pass the bar, and now helps other students feel welcome at law school! Here is another story
from a fellow professor.

“When I got to law school, I thought that I knew what to expect. I had done a lot of research—on
different law schools, careers, student loans, what “cold calling” was, you name it—and I felt like I had
a decent sense of what I was getting myself into.
In one sense, this turned out to be true. While 1L year was challenging, there was not much about the
courses, exams, or professors that surprised me, thanks to the research I had done ahead of time. At
the same time, though, there was a whole other layer to law school that I did not know how to navigate,
and that I had not anticipated in the first place. In short, I experienced a culture shock related to my
status as a first-generation law student.
To begin with, I was taken aback with how many of my classmates had parents who worked as lawyers
or judges. A parent with decades of experience in the legal field is a truly invaluable resource; they can
act as a permanent, on-demand mentor. By definition, of course, first-gen lawyers and law students
do not have access to this resource. Relatedly, some of my friends had done law-related internships in
college, or worked in a law firm or at a court prior to law school—opportunities they noted had been
easy to line up through their family connections. I was not prepared for how insular the legal world
is, or for how many people have access to that world even before they begin law school. Access, of
course, means knowledge: many of my classmates seemed to already know things about the law, and
about the legal profession, on day one of law school. I knew essentially nothing. For at least the first
year of law school, I felt like an outsider.
That changed. I began to feel more at home as a law student once I reminded myself that I was there
for a reason, and it was not because I did (or did not) have a specific background. Rather, it was because
I had worked very hard to get to law school in the first place, I had a genuine interest in (and passion
for) the law, and I knew I wanted to be a lawyer.
While I realized that many of my classmates might be better connected than me, I resolved to not let

12 | The Basics, or What to Expect When You Don’t Know What to Expect

that fact define my own professional journey, or to prevent me from forming meaningful friendships
and professional relationships with lawyers with all types of backgrounds. In addition, seeking out
opportunities—like internships or electives that I was enthusiastic about, for example—helped me
define my law school experience on my own terms, not by how I perceived others’ relationship
to the legal field. In essence, I realized, my background—my strengths, abilities, and unique life
experiences—was also a massive asset, even if it differed from the more traditional (and connected)
paths some of my colleagues had traveled. I still believe that each person’s background is one of their
greatest strengths, provided they can recognize it as such. First-generation lawyers often bring varied,
eclectic skill sets and experiences to their practice—which ultimately helps them connect with their
clients. In turn, these lawyers are able to more effectively advocate for clients of all kinds.”
-Professor Conley Wolters

I share both of these stories because both of these people survived and thrived in law school,
and so will you!
I hope that gives you a bit of an idea of what to expect in law school. Now you can dive into
the rest of the chapters to learn things in more detail, and like law school itself, you will get
more out of it if you participate!

1 Both Google Calendar and Microsoft Outlook will offer reminders. There is also an app
called “Friday” that helps you plan your to-do list (https://friday.app/software/onlinecalendar-planner) and another app called “Todoist” does the same (https://todoist.com/
home?gspk=c2VtYW50aWNsYWJzNzMxNw&gsxid=BUzUPEjU6BVW&sid=1-b-9c1531e74caa1a
0507a753b45783d3e8&utm_campaign=strategic_partner&utm_content=semanticlabs7317&
utm_medium=strategic_partner&utm_source=partnerstack).
2 Both Google Calendar and Microsoft Outlook will offer reminders. There is also an app
called “Friday” that helps you plan your to-do list (https://friday.app/software/onlinecalendar-planner) and another app called “Todoist” does the same (https://todoist.com/
home?gspk=c2VtYW50aWNsYWJzNzMxNw&gsxid=BUzUPEjU6BVW&sid=1-b-9c1531e74caa1a
0507a753b45783d3e8&utm_campaign=strategic_partner&utm_content=semanticlabs7317&
utm_medium=strategic_partner&utm_source=partnerstack).
3 For more information, see this website: https://todoist.com/productivity-methods/
pomodoro-technique. And here is an online Pomodoro tracker: https://pomodorotracker.com/.
4 The curve is the permitted range of each letter grade that can be awarded, for
example, 0-3% A+, 3-7% A, etc. Curves vary between different law schools, as do the rules
for when the curve is mandatory versus suggestive. For example, in most law schools,
The Basics, or What to Expect When You Don’t Know What to Expect | 13

curves are mandatory for a class with above a certain number of students (so most first
year courses) but not classes with under a certain number of students.

14 | The Basics, or What to Expect When You Don’t Know What to Expect

2. But I Already Know How to Study!
I. Introduction
You might already be wondering why there are so many chapters on studying. I mean, you
made it to graduate school, certainly you know how to study, right? Sure, but studying for
law school is very different. We’re going to talk about why.
The biggest reason for the difference is that you are not learning facts or figures, but
rather, you are learning a new skill: how to think like a lawyer. As I mentioned in Chapter 1,
learning the law is a skill. For some reason, this isn’t obvious to most law students, or many
practitioners. It’s viewed as a lofty intellectual pursuit, where people can have very robust
intellectual conversations about various aspects of the law. And sometimes it is, I suppose.
But mostly, it’s a skill. And in your first year of law school, and sometimes your second
and third years, you have to remember you are learning a NEW skill and learning to master
something you’ve never done before.
I present to you, by way of an example, how I learned to roll a cake:
See, I’ve been baking since I was a little girl. I started baking with my grandpa, learning to
make banana bread, brownies, and cakes. I bring this up because I don’t consider myself a
baking novice. I’m not an expert, but I thought I had skills. So, when my British husband
declared that he really missed yule logs (which can be purchased in the US, but the storebought kind is never the same I guess) I leaped at the challenge to master a new baking skill.
I first watched about three videos on “how to roll a cake.” I learned that you: 1) use a jelly
roll pan (thinner pan, like a cookie sheet); 2) put the cake on a towel RIGHT AWAY; 3) roll
it; 4) unroll it; 5) frost it; and finally 6) roll the cake again. I used my normal chocolate cake
recipe and got to work. You see, I’ve baked cakes so many times before, and I really like my
recipe. I’m comfortable with it, too. I was excited and whipped it up just like I always do.
I baked the cake. I put it on the towel and rolled it. I set the roll aside to let it cool. I felt
pretty pleased—all seemed to be going well—and I was excited to unroll and frost it. But, as
I unrolled it, it came apart in pieces. Delicious pieces that I ate—I’m not a fool—but it wasn’t
supposed to unroll in pieces.
The next day I decided to try again. After all, it’s what one does. I asked the internet for more
advice and watched a few different videos to see if I could learn anything new. The only thing
I picked up was that I may have rolled it while it was TOO hot. So I did everything the same
But I Already Know How to Study! | 15

but waited until it was warm instead of hot. Rolled it again. This time it came out in FEWER
pieces, but pieces just the same. My husband and I were delighted to eat the mess, but I kept
pondering what I needed to do to roll this cake.
I’m not going to lie, I was frustrated. True, I was enjoying the delicious cake, but it was still
frustrating to not get the results I wanted.
So, instead of just watching videos on the actual rolling of the cake, I opted to go look at
some yule log, swiss roll, or roulade (all rolled cake) recipes. I noticed something strange: the
recipes were not like my recipe at all. The ingredients were vastly different. I picked a yule
log cake recipe and tried again. This time it worked! The different recipe meant a different
cake consistency, so a better roll!
Why does this matter? Why is this like studying the law? Well, first and foremost, I went
with a preconceived notion of what I knew and what I could do. It took two attempts before
looking back and thinking that I might need to change my initial recipe. But that made all
the difference. Often, students come in with a preconceived notion of what they know, how
to study, or even how to write. They are often shocked to find out that legal writing is
vastly different from what they did prior to law school, or even what they considered “good.”
The same can be said for study habits. Remember, my sheet cake recipe is delicious, and
undisputedly so, but it didn’t work for what I wanted to do, which is to roll the cake. That
doesn’t mean that it doesn’t make a great sheet cake, it just doesn’t work in THIS context.
The same is true of your writing and studying: your prior writing skills and study skills
may be great, and work for some things, but perhaps not law school. You may also have
other legal experience—maybe you took a constitutional law or business law class in your
undergraduate years, or worked as a paralegal. But that information might not work in THIS
context. And all of that is okay! It’s more than okay—it’s why you are in law school.
But why do I bring up this analogy? Because it was frustrating. It was frustrating to fail and
not bake in the “correct” way because I view myself as a good baker. It turned out my mindset
was vitally important; I AM a good baker, but I had to be willing to learn a new skill, or a new
recipe, in this particular context. You are likely a good student and are good at studying, but
you have to be willing to learn new skills in this context. Practicing, and learning from your
mistakes, is key to honing that skill.
Also, I’m not the only one that loves a good baking analogy!

“I analogize my experience as a first-generation law student to being asked to bake a very elaborate

16 | But I Already Know How to Study!

cake without a recipe or ingredients. My first several weeks of law school I looked around at my
classmates and felt sure that while we were all expected to bake the same cake, they had both the
recipe and the necessary ingredients to do so, while I was lacking both. For them, it would simply be a
matter of execution, while for me it would mean figuring out what this “cake” even was and, assuming
I could do that without any sense of what it was supposed to look like, where in the heck could I get
the ingredients to make it. Of course, the truth was that I was not the only first-generation student
in my law school class who felt this way, but what we know call “imposter syndrome” kept us from
sharing our fear and uncertainty with each other, so we each set out to bake our cakes alone. My story
is ultimately a happy one. Through a lot of hard work, support from understanding faculty and staff
mentors, and my innate stubbornness, I did discover the recipe, gather my ingredients, and bake my
cake. It was by no means a perfect cake. My baking process was longer and more painful than many of
my classmates who came to law school with more educational experience and familial stability than I
did, but I suspect that very few of them were as proud of their end product as I was.”
-Professor Sam Panarella

II. Lawyering, and Law School, as a Skill
As I’ve noted, learning the law is a brand-new skill that takes practice. Many students
who have previously done well struggle in their first semester of law school and get very
frustrated. That is perfectly normal. But think back to learning any new skill—riding a bike,
knitting, playing an instrument, even walking—they all took practice.
Throughout this book, I am going to address the various ways that law school is a brand-new
skill, or rather, how to perfect those skills. But it is important to give yourself some grace and
focus on small improvements.
Think about someone learning to play the piano for the first time. They start small, with
a simple song. They master something with a few notes, maybe even starting with just
one hand. They aren’t concert-ready in the first week. They are also going to make many
mistakes as they learn. In fact, even professional concert pianists are going to make mistakes
as they learn new pieces. The key is to learn from each mistake.
So, as you go through your first semester, learn from each mistake and give yourself the
grace to make mistakes. I see too many students that think that if they aren’t “getting it” right
away there is something wrong with them. I promise you that there isn’t. Learning the law is
a skill that is developed over months and years, and is exactly why you are here!

But I Already Know How to Study! | 17

So what IS that new skill you are learning? You may have heard that law school teaches you to
“think like a lawyer,” but very few people can tell you what that entails, or even what “thinking
like a lawyer” means. But they tell you over and over that you need to learn how to do it.
Well, to put it simply, “thinking like a lawyer” means rules-based reasoning. This essentially
means that everything must start with a rule, or the law. In addition, it means that lawyers
use analogical reasoning, which is any type of thinking that relies upon an analogy.
Essentially, this is the skill you will need to use on all of your exams.
And you DO need to learn how to do it. But how?
First, you need to understand that an analogical argument is “an explicit representation of a
form of analogical reasoning that cites accepted similarities between two systems to support
1

the conclusion that some further similarity exists.” What does this mean? Well, it means that
lawyers compare and contrast things.
For example, people always say “you can’t compare apples and oranges,” but in fact, you can
compare apples and oranges.

Interactive Question: Comparing Apples and Oranges

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=31#h5p-3

The other part of this thinking is something called the “Gestalt Switch.”
Take a look at this picture:

18 | But I Already Know How to Study!

Most people either see a duck or a rabbit. Depending on which you saw, try to describe to
someone else how they might find that animal. For example, if you know that I only saw a
rabbit, and you see a duck, tell me how to see the duck:

Interactive Question: The Gestalt Switch

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=31#h5p-4

When you can see both photos, and explain both photos, that is called the “Gestalt Switch”
and that is what lawyers regularly do. Lawyers have to see both sides of the situation and
then be able to explain both sides. In doing this, they usually start with a rule and then
explain why the rule may, or may not, apply.
For example, how does one define a sandwich, and where might you go to look for a
definition? Suppose someone asked you whether a hotdog was a sandwich. You might laugh
and answer yes or no based solely on your gut response. However, lawyers need to first ask,
But I Already Know How to Study! | 19

“Well, what makes a sandwich a sandwich?” and base their answer on that definition. They
can’t just say “I don’t think a hot dog is a sandwich because I said so”—they have to base that
answer on a rule and explain their reasoning.
Maybe we find out, based on restaurant reviews, that sandwiches tend to be meat, and
or cheese, with various condiments or vegetables, put between bread. Well, based on that
definition, it sounds like a hotdog is very much a sandwich. But it gets trickier when we
realize that there are exceptions and you can have sandwiches without meat or cheese! What
then?
I realize this sounds complicated, but this is “thinking like a lawyer” distilled down. Don’t
worry, it will get easier as you go, and it will become more natural as well. It just takes
practice. I wrote a CALI Lesson that can help: Analysis 1: Thinking Like a Lawyer. One of the
reasons I urge you to learn, and practice, thinking like a lawyer is because it’s what you will
need to do on your law school final exams.

III. Grit and Growth Mindset, and Why They Are So Very
Important!
The secret to success in law school is the same as learning any other skill: practice. But
to practice, and to learn from that practice, takes a great deal of grit and an attitude that
embraces a growth mindset.
Most experts accept that having both grit and a growth mindset is important, and are
perhaps THE most important factors in success; not just in law school, but in most areas
where “success” can be measured. The following is from the Law School Academic Support
Blog:
Grit is defined, by the Merriam-Webster dictionary, as “firmness of mind or spirit,
unyielding courage in the face of hardship.” Growth mindset is a frame of mind, a belief
system we adopt to process incoming information. People with a growth mindset look
at challenges and change as a motivator to increase effort and learning. Most experts
2

agree that grit and growth mindset are the most important factors in success.

According to Angela Duckworth, author of Grit: The Power of Passion and Perseverance, grit
is the most important factor in success. That same Law School Academic Support Blog article
goes on to say:
Angela Duckworth is a professor of psychology at the University of Pennsylvania,
20 | But I Already Know How to Study!

and founder and CEO of Character Lab. She started studying why certain people
succeed, and others don’t. She began at West Point Military Academy, studying why
some complete the “Beast Barracks”, essentially a boot camp, while others drop out.
Given that to get into West Point, there was a certain similarity of background, in
term of grades, extracurricular, etc. she set out to see if she could predict who would
make it, and who wouldn’t. It turns out they couldn’t predict this based on grades, or
background, but could base it on a grit scale that Prof. Duckworth created. The grittier
the West Point cadet, the more likely they would complete the “Beast Barracks”. She
later expanded on her studies and found that the grittier you were, the more likely you
were to complete a graduate degree. She further expanded this to other professions,
Olympians, etc, and found that generally, the more grit you had, the more like you were
3

to succeed.

Since you are in law school, it will benefit you to look at what grit is, and why it factors into
success. The good news is that you can learn to be grittier!
Professor Duckworth devotes an entire chapter to being “distracted by talent.” Meaning we,
as a society, tend to see successful people or students and think “They are so talented,” as if
what they were doing was effortless. In fact, we don’t see the hard work and the long hours
they put in. She uses Michael Phelps, swimmer and multiple Olympic gold medalist, as an
example. People see him swim during the Olympics and think “Oh, what talent.” But what
they don’t see, what they gloss over, is the time spent in the pool—the hours upon hours of
practice, of setbacks, of learning from mistakes.
Similarly, as a law student, you may see classmates answer questions in class and think “Wow
they’re really smart,” but you aren’t seeing the hard work they put in. Nor are you seeing the
setbacks, mistakes, and wrong answers. For your own mental health, it’s important to remind
yourself that what looks like talent is usually hard work.
Professor Duckworth believes that the focus on talent distracts us from effort, which is more
important to success. I would argue that not only is she correct, but this tendency to focus
on talent causes law students to become frustrated or lose confidence when they feel they
are not a “natural.” One of the underlying secrets of law school is that no one is a “natural”!
The unique demands of law school are new for everyone. If you are looking at classmates and
thinking “This is so easy for them,” don’t be fooled—there is a learning curve for everyone!
The important thing is to realize that your hard work and effort are far more important than
any natural ability and to focus on that during law school. Do not get discouraged when you
feel that things don’t click right away, or come “naturally.” If your first law school feedback
is negative, don’t assume that you aren’t talented or smart enough to be there—remember
that everyone is facing the same learning curve and the same challenges. You’ve most likely
But I Already Know How to Study! | 21

heard that to become an expert, you must spend 10,000 hours in practice. This is true for the
practice of law as well. Even when you graduate, and pass the bar, you are not an “expert”
until you’ve been practicing for quite some time. You are not trying to be an “expert” during
law school; rather, you are putting yourself on the path to expertise.
Practicing does make it easier, which in turn makes you feel more talented. Basically, to do
anything well, you must overextend yourself. During law school, it might already feel like you
are overextended in terms of work. But that’s not precisely what I mean. By overextending,
I mean you have to do difficult things; things that don’t automatically come naturally to you.
This is grit.
According to Professor Duckworth, grit is about working on something you feel so
passionately about that you’re willing to stay loyal to it. It’s not just falling in love, it’s
STAYING in love. So, you are probably in law school because you want to be a lawyer, and
that has been a dream of yours for a while. All of you have different reasons for coming to
law school, and you might have taken different paths to get here.
Since grit is about loving what you are doing, or in this case studying, and falling in love with
it over and over again, think about why you went to law school and what you want to do with
your degree. Law school is hard, and studying is hard, so when you are feeling that challenge
and pressure, you want to remember why you wanted to go to law school, what you love
about it, and what you want your career to look like. You don’t have to love every subject, and
you won’t love every subject, but pick a few things about studying the law that really appeal
to you.
Write a letter to yourself to save, whether it’s in a Word document or a notebook or on your
phone, so that when you need to fall in love again with why you went to law school, you can.
In addition to grit, you also have to understand what Dr. Carol Dweck refers to as a “fixed
mindset” and cultivate what she coined as a “growth mindset.” Someone with a fixed mindset
means you think intelligence and talent are innate, unchangeable traits, whereas someone
with a growth mindset believes you can develop these things with practice. Don’t worry if
you tend towards a more fixed mindset. Despite the name, you can change a fixed mindset,
and learn how to embrace a growth mindset.
Professor Dweck explains the negative impacts of a fixed mindset on someone’s capacity to
learn:
Believing that your qualities are carved in stone creates an urgency to prove yourself
over and over. If you have only a certain amount of intelligence, a certain personality,
and a certain moral character, well then you’d better prove that you have a healthy

22 | But I Already Know How to Study!

dose of them. It simply wouldn’t do to look or feel deficient in these most basic
characteristics.
I’ve seen so many people with this one consuming goal of proving themselves in
[a learning setting], in their careers, and in their relationships. Every situation calls
for a confirmation of their intelligence, personality, or character. Every situation is
evaluated: Will I succeed or fail? Will I look smart or dumb? Will I be accepted or
rejected? Will I feel like a winner or a loser?
But when you start viewing things as mutable, the situation gives way to the bigger
picture.
This growth mindset is based on the belief that your basic qualities are things you
can cultivate through your efforts. Although people may differ in every which way in
their initial talents and aptitudes, interests, or temperaments, everyone can change
and grow through application and experience.
This is important because it can actually change what you strive for and what you see
as success. By changing the definition, significance, and impact of failure, you change
4

the deepest meaning of effort.

In short, if you focus on learning for learning’s sake, and not the end result like grades, you
will get more out of your effort!
Your mindset can change depending on what the task or subject is. Most people don’t have a
fixed mindset on everything, nor do they have a growth mindset on all things. For example,
if you met me in real life, you’d know that I was tone-deaf. Being tone deaf did not stop me
from being in a marching band for four years of high school. I even managed to play the
saxophone AND percussion! This, for someone that “isn’t supposed to be good at music.”
In contrast, I’ve always assumed I’m just “naturally” bad at science. As a result, I’ve never
really made an effort to get better at science.
Different types of mindsets might interact with grit. For example, I loved playing piano,
despite how difficult it could be, but never developed any such love of math. This meant that
with the piano I had more “grit,” which led to a growth mindset about learning, and then, in
turn, led to success in the way of piano trophies!
5

Find out how “growth” or “fixed” mindset you are here.

But I Already Know How to Study! | 23

Reflection Exercise: Growth Mindset

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=31#h5p-5

a. Succeeding Through Failure
Failure is part of the learning process. However, failure is hard, and to be honest, we don’t
talk about it enough. That’s on us, as lawyers and educators. Society doesn’t allow us to be
as forthcoming about failure as we should. It is impossible to have success without failure.
Mistakes lead to success.
Each failure is an opportunity to learn and improve. This is not a series of mere platitudes—it
is science. For example, Wayne Gretzky is nicknamed “The Great One.” His career stats prove
him to be one of the best hockey players ever. So, by all accounts, we would consider him
successful. He has four Stanley Cups, 61 NHL Records, a Wikipedia article for JUST his career
achievements, and a freeway in Canada named after him. Let’s break those stats down: He
spent 20 years in the NHL and earned 894 goals. That’s impressive. But to get to 894 goals, he
had to take 5,088 shots on goal. That’s a 17.6% success rate. I would never malign The Great
One, but that means he missed 4,194 of those shots. Each shot missed was a failure. But each
shot missed was an opportunity for Gretzky to learn and get better. Those career stats do
not include his non-NHL years—in some of his earlier seasons, he scored 0 goals. In his first
season with the NHL, he scored 51 goals. But he scored 92 in his 3rd season—that’s almost
double. I can promise you he was learning from each failure and from each shot on goal that
didn’t make it into the net. I know he learned from his failures because he was a wise man,
and he is quoted as saying “You miss 100 percent of the shots you never take.” This means the
man knew about growth mindset!
That’s enough of my sports analogy, and you can replace Wayne Gretzky with your favorite
24 | But I Already Know How to Study!

athlete, favorite actor (ask how many auditions they had to fail before getting their big
break, or how many movies flopped), favorite politician, etc. Or, better yet, talk to your law
professors or lawyers you admire and ask them how many times they failed.
The important takeaway is that to embrace a growth mindset, you have to view failure as an
opportunity to learn and improve.
This may seem counterintuitive when I’m encouraging you to be resilient and grow. However,
it’s important to know you CAN fail. Or rather, you can SURVIVE failure. Imagine failing
at your next project, and think about what that failure means; what is the worst that can
happen? What will it feel like? What next steps will you take?
Generally, it’s good to move forward with a positive mindset. However, knowing that you can
come back from failure, and having a plan on how to do it, will help increase the likelihood
that you will take more chances. Taking more chances increases the likelihood of success.
Let’s work through an example of creating a plan.

Reflection Exercise: Succeeding Through Failure

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=31#h5p-6

The best way to learn from failure, or get used to learning from failure, is to take risks. This
goes along with pushing yourself out of your comfort zone. For law school, this might mean
things like doing practice hypotheticals before you feel 100% “ready,” or getting feedback
from professors even if you are nervous about showing off a draft of something.
As you move along in your law school career, this might mean joining things that might
otherwise seem daunting, such as moot court or law review. These risks will pay off because
they will allow you to learn more about lawyering, which should be your ultimate goal.
So, let’s put into practice everything we’ve been talking about. Write down something, on a

But I Already Know How to Study! | 25

sticky or in your phone, that you’ve been afraid to do but want to try. Keep that note with
you until you complete it!

b. Forget Perfection
There is a saying among writers, which is “done is better than perfect.” While the law is a
career where things like attention to detail are important, if you become too obsessed with
perfection, you won’t complete the things you need to. For example, striving for perfection
in legal writing might mean that you skip turning in drafts where you can get feedback.
On exams, the idea of perfection might keep you from moving on to the next question, or
paying attention to time constraints. This happens in practice as well, where lawyers get so
focused on the “perfect” memo or “perfect” complaint that it interferes with productivity, or
worse, their client’s best interests. Yes, having a good quality work product is important, but
perfection is an impossible standard.
It is also important to note that right now, as you are a law student, you are not meant to be
perfect. You are meant to be trying and learning and improving.
As I mentioned before, practice DOES make perfect er… success. That’s the entire idea
behind grit. If you keep practicing, and learning from each practice, you are on your way
to success. This also means not giving up. It’s tempting, especially in the early stages of
learning any new skill, to throw in the towel when you get frustrated. A key element of grit
is persevering when you feel that temptation to quit. Resisting the temptation to give up can
be difficult. To help, think of a mantra to tell yourself in those moments. Put it on a notecard
or sticky note, and put it on your computer or mirror.
Remember, if you view “failure” as a learning process, your mindset shifts. Each time you feel
frustrated, or feel like you haven’t performed as well as you had hoped, remind yourself that
you are still learning.
In this chapter, we’ve been discussing how important it is to practice to improve a skill. If
you’d like to “practice” and review grit and growth mindset, check out the CALI Lesson Grit,
Growth, and Why it Matters. Or, how to be gritty!
This is all going to be very different, and challenging. But you CAN do it. And in fact, being a
first-generation student can absolutely work as an advantage:

26 | But I Already Know How to Study!

“I’ve talked a lot about the challenges first-gen students face in law school and in the legal profession
because, frankly, I’ve had to overcome almost all of them with varying degrees of embarrassment,
shame, and feeling like I’ve had one hand tied behind my back sometimes. But there is one thing I don’t
talk enough about and it’s this: Being a first-gen law student (and later a first-gen lawyer) gives you an
enormous advantage and that’s grit. Yes, that’s a popular buzz word these days but the secret is that us
first-gens have had this on lock since the moment we walked through those law school doors. We’re
plucky, diverse, hard-working, and we know what it means to earn our triumphs. Figuring things out
on our own just comes naturally because that’s what we’ve always done. We haven’t met a road block
we can’t climb over, swerve around, or crawl under. Grittiness is to first-gens what privilege is to those
whose families were able to smooth their way with prior experience, and it is a real superpower in this
profession. You’ll be tested in every possible way in law school and in the legal profession and guess
what? You’ll be ready. Because you always have been.”
-Professor Ashley London

1 Bartha, Paul. “Analogy and Analogical Reasoning.” Stanford Encyclopedia of Philosophy.
Stanford University, January 25, 2019. https://plato.stanford.edu/entries/reasoninganalogy/#:~:text=An%20analogical%20argument%20is%20an,that%20some%20further%2
0similarity%20exists.
2 Foster, Steven, ed. “The Importance of Growth and Grit.” Law School Academic Support
Blog. Oklahoma City University, February 26, 2020. https://lawprofessors.typepad.com/
academic_support/2020/02/the-importance-of-growth-and-grit.html.
3 Id.
4 Dweck, Carol S. Mindset: The New Psychology of Success. New York: Ballantine Books, 2016.
5 “Assess Your Mindset to Begin Your Journey Today.” What’s My Mindset? Mindset Works.
Accessed May 17, 2022. https://blog.mindsetworks.com/what-s-my-mindset.

But I Already Know How to Study! | 27

3. Preparing for Class
You have done a lot of studying in the past. After all, that’s how you got into law school!
Still, nearly everyone finds that they have to step up their game for law school, since there
is typically a lot more class preparation expected in law school. When you’re in your first
year, be careful not to underestimate the amount of time and focus you need to study. The
American Bar Association standards and rules for law schools state that for every in-class
1

credit hour, there is a minimum of two hours of out-of-class work. Meaning that if your torts
class is three credit hours, you should plan to spend six hours a week preparing for that class.
Most first-year semesters have around 15 credit hours a week, meaning you should plan to
work an additional 30 hours each week outside of class time.
That being said, remember that you are going into class to learn. This might seem obvious,
but I meet with many students who suffer needless pre-class anxiety because they feel like
they must know *everything* before going into class. The whole point of class is to help you
learn, so of course you don’t need to know everything!
It’s important to be prepared—that is, at least have done your reading and briefed your
assigned cases (more on briefing cases in the second half of this chapter). But if you did the
reading, and made an effort to brief as I describe below, and you STILL don’t feel like you
know what you read, that’s okay. That’s what class will be for!

I. Reading in Law School
As I mentioned in the first chapter, law school involves reading—lots of reading. I realize that
if you are entering law school, you are probably good at reading. However, reading cases for
class is different from other types of reading. Plan on carving out more time to read each
case than you’d anticipate. This is because the most time-consuming part of studying, or
preparing for class, will be the reading.

a. What Am I Reading?
In law school, most of your assigned reading during the semester will be out of a “casebook,”
which is essentially your textbook. Casebooks contain excerpts from judicial opinions, which
28 | Preparing for Class

are the written statements of the court setting out its decision regarding a case and how
it came to that decision. Casebook authors typically also include discussion, notes, and
questions for the student.
Cases that appear in casebooks are primary sources. In the legal context, primary sources
are “the actual laws and rules issued by governing bodies that tell us what we can and cannot
2

do.” Constitutions, statutes, cases, and regulations are all considered primary sources.
By comparison, secondary sources explain and interpret those original documents; in a
secondary source, someone who is usually an expert in the area has read and condensed or
translated the material for you.
This often presents a challenge for law students, since, and this largely depends on your
background, up until now you have likely been reading only secondary sources. For example,
a history textbook typically reads like a story; it will tell you about an event, giving you the
dates, significant people, and essentially the story of what happened. However, this meant
that the author went through primary documents (like journals, newspapers, and various
records), and from that, tells the story that is in your book. Reading the primary sources
may feel challenging at first and will likely frustrate you. I want you to know that’s normal.
I still vividly remember reading my first ever case, which was an assignment for law school
orientation. I have always thought of myself as a good reader and couldn’t understand why
I had to read the same three pages about four times—and even then I still felt confused. It
frustrated me to tears and made me question whether I was truly prepared for the rigor
of law school. Sometimes the cases in a casebook are edited for clarity, but they are still
a primary source and it’s up to you to figure out the story, so to speak. Don’t worry, this
chapter will explain how to do that. Not only am I going to give you some tips on reading
those cases, but I can promise you it gets easier and easier each time you read a case.
For more information about primary and secondary sources, see the CALI Lessons Legal
Research Methodology and Introduction to Secondary Resources.

b. Appellate Opinions Explained
Most of the cases you will be reading during law school are appellate opinions. The federal
judiciary, and most state judiciaries, have court systems that are organized into a three-tier
system. At the state level, the lowest tiers are trial courts, where almost all cases begin. When
a trial court makes a final decision, a losing party may appeal, which moves the case up to
the middle tier, or the intermediate appellate court. Trial courts and appellate courts are
called district courts and circuit courts, respectively, at the federal level. The role of appellate
Preparing for Class | 29

courts is to review the law and whether the judge in the trial court applied the correct law
to the facts. “An appeal is not a retrial or a new trial of the case. The appeals courts do not
usually consider new witnesses or new evidence. Appeals in either civil or criminal cases are
usually based on arguments that there were errors in the trial’s procedure or errors in the
3

judge’s interpretation of the law.” (You will learn more about this during legal research and
civil procedure.) Some cases can then be appealed to the highest appellate court, which in
most states is the state supreme court, and in the federal court system is the United States
Supreme Court.

c. Why Do We Read Cases?
One of the defining principles of the common law system is the principle known as “stare
decisis,” which is Latin for “let the decision stand.” A prior ruling or judgment is known as a
precedent. The following excerpt explains how these two interrelated concepts define the
common law system:
The doctrine of stare decisis means that courts look to past, similar issues to guide
their decisions. The past decisions are known as precedent. Precedent is a legal
principle or rule that is created by a court decision. This decision becomes an example,
or authority, for judges deciding similar issues later. Stare decisis is the doctrine that
obligates courts to look to precedent when making their decisions. These two
principles allow American law to build case-by-case, and make our legal system
a common law system.
…
So, stare decisis is essentially ‘the rule of precedent.’ Courts cite precedent when a
court has already considered a particular legal issue and the court has already issued
a ruling.
…
Under the doctrine of stare decisis, courts are expected to follow their own previous
rulings and also the rulings from higher courts within the same court system. This
means that the Texas state appellate courts will follow their own precedent, and that
of the Texas Supreme Court, and also that of the United States Supreme Court. But the
district courts in Texas are not obligated to follow rulings from the appellate courts of
South Carolina.

30 | Preparing for Class

All courts are obligated to follow the rulings of the United States Supreme Court,
4

because this is the highest court in the nation, and it has the final say.

Common law is an English tradition, and most countries that currently follow it were
former English colonies. If you are practicing law in the United States, you will be
practicing in the common law system.
So, in short, reading cases is one place where we get law: law comes from either a
statute—a law written by the legislative branch—or a case, and often cases will explain a
statute. Your job as a law student, and then a lawyer, will be to read cases to ascertain the
applicable law.

d. Common Law vs. Civil Law
Common law is different from “civil law” systems that use code. Civil law systems rely only
on statutes and not case law. In civil law systems, stare decisis or case precedent isn’t used.
In the United States, Louisiana uses civil law. If you are attending law school in Louisiana,
you will likely use both systems in your courses (and later in Louisiana practice) because
while the state system uses civil law, the federal system uses common law.

e. Criminal Law vs. Civil Law
It is important to note that there are two types of law, even within our common law system.
There is criminal law and there is civil law—not to be confused with Louisiana and places that
rely on civil code. Civil law means that any person can bring a legal claim against another
person, or in other words, “sue” that person. Areas of law such as tort law, property law,
contract law, and more are “civil.” By contrast, with criminal law, the state by way of a district
attorney or other state’s attorney, brings “charges” against a defendant. There are different
standards and different procedures for criminal law than there are for civil law. This will be
explained in greater detail in your various classes, so for now just note that there are two
systems. Both criminal and civil law have trial and appellate courts, and in both instances,
you are likely to be reading cases from the appellate level.
So, we read all of these appellate decisions to learn what the law is. You might be thinking,
“Why doesn’t my professor just TELL me the law? That’s why I’m here.” Actually, it’s not. You
are in law school to learn to be a lawyer, and lawyers need to research the law. The law
Preparing for Class | 31

continually changes and evolves. Sure, maybe you can memorize the law your first year of law
school, but by the time you’ve practiced for about five years, it will have changed—so then
what? We want to teach you how to find the law on your own and how to read those primary
sources. My mentor and friend used to say that classes should not be called “contracts” but
rather “how to be a lawyer using contract law” and so forth. She’s not wrong!
Let’s check our understanding of some of these concepts:

Interactive Questions: Cases

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=36#h5p-7

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=36#h5p-8

If you want to learn more about common law, here is a CALI Lesson that can help: Common
Law Basics: What Faculty May Assume You Know. Similarly, if you want to learn more about
sources of law, check out the CALI Lesson Where Does Law Come From?

II. Critical Reading and Reading Cases
In law school, critical reading is incredibly important. Critical reading means that you are
doing more than a mere “skimming” of the text. Skimming the text only allows the reader
to find superficial characteristics and information. However, critical reading results in
enhanced clarity and comprehension, allowing a reader to get at the deeper aspects of the

32 | Preparing for Class

reading. You may have already had experience in this area as it’s likely that if you’ve read
novels for an English class you likely took notes, or annotated, the texts.
Critical reading means that you are actively engaging in the reading. When you read cases,
you must apply critical reading, or active reading—not passive reading. This is critical, pun
intended, for both mastering reading cases and other areas of law school as well!
Critical reading means that you:
• Survey before reading: think about what you are going to read.
• Ask questions: what questions do you have about the reading before you start?
• Read actively: highlight, ask questions, re-read passages.
• Respond to your own questions: answer the questions you had and create follow-up
questions.
• Record key concepts: this will be your case briefing (which will be discussed later in
this chapter).
You might need to read a case multiple times. I typically tell students to read it once through
to get the “story”—the feel for the who, what, where, and when. In fact, some professors tell
students to read the case once while “sitting on their hands,” meaning that they can’t take
notes. Then, re-read the case and start actively engaging with the material. This also means
that you can question the reading and question the judge’s decisions
Below, we will talk about how to apply these critical reading steps to cases.

a. Before You Begin Reading
First, what is the assignment? How long is the assignment? How many pages? Have you
allotted enough time? How many cases? Do they all deal with the same topic, or does it vary?
(Meaning, are they in the same chapter and section, or is it spread across different sections?)
Do you need to read any statutes that go along with the reading? If so, pull them up and skim
the statutes first. This gives you an idea of what you might be reading.
Before you even begin reading the first case assigned, think about the context of the case.
This is your “survey before reading step.” Use the table of contents or syllabus to help you
put the reading into context. For example, if you are reading a torts assignment, which tort
are you reading about?
Ask yourself, “Is this a new section, or a subsection of material I already started?” For
Preparing for Class | 33

example, is it about battery, a new type of tort, or is it about an element of battery, such as
intent?
Look at the case heading—what is the date and location of this case? Is the time period
drastically different? Is this case from the Northeast, or the South? Or maybe even England?
Which court is the case from? Is it state court, or federal court? An appellate court?
The professors that edit your casebooks choose certain cases for a reason. They are not
random. I know this might seem obvious, but it’s easy to forget that as you read. Each case
is chosen to teach you something new, so as you read, keep that in mind and ask yourself,
“Why this case? Why did the casebook editor think this particular case was important?” They
might even put notes or comments in between the cases—pay attention to these as they can
be extremely helpful guidance!
Take a look at the casebook table of contents below. The table of contents is from Torts
and Regulation: Cases, Principles, and Institutions by John Fabian Witt, published by CALI
®

eLangdell Press. Then answer the questions that follow.

34 | Preparing for Class

Interactive Question: Reading a Casebook Table of Contents

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=36#h5p-9

Now take a look at the case heading below, what can you tell me about the case?
Garratt v.Dailey, 279 P.2d 1091 (Wash. 1955)
You won’t know what all of the numbers mean, but you can still pull out some information.

Interactive Questions: Case Heading – Garratt v. Dailey

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=36#h5p-10

I realize that seems simple, but knowing where and when the case took place is incredibly
helpful. It can also make reading a bit easier. Compare the above case with the below:
Regina v. Cunningham, 41 Crim.App. 155, 2 Q.B. 396, 2 All.Eng.Rep. 412 (1957)
What do you know about this case?

Preparing for Class | 35

Interactive Questions: Case Heading – Regina v. Cunningham

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=36#h5p-11

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=36#h5p-12

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=36#h5p-13

So, going back to the first case to summarize, you are reading a case about tort law,
specifically battery, that took place in Washington state in the 1950s. We also know that the
case is specifically about intent, as it relates to battery. Do this for each case you read to “set
the stage.”
Now, prepare to read actively. This is your “ask questions” stage of critical reading. Think
about what you already know and what questions you have left. This will be more difficult
for the first few cases, but as you get further along in your reading, will become easier.
Here, we know this is a torts case that involves battery. Do you think you might know
something about battery? Or, are you wondering what battery is? You might have heard the
term on the news, or on tv, and so you might think you know what it is already. Therefore,
your question might be whether you are correct about your assumptions. If it’s the third
case you are reading on battery, you already know a little about battery! In this context, you
would have already read some cases on battery and know something about the tort.
36 | Preparing for Class

b. As You Read
Now it’s time for the “read actively” stage of critical reading. As you read, think of the “Factual
411.” Look at the case as a story, at least at first. You need to think about what happened to
bring the parties to court. Essentially, what went wrong and why are people upset? Make
sure you understand the underlying facts first before diving deeper:
You already essentially know the where and when from the case heading.
Who is suing whom for what? (Don’t just rely on the case heading; think about the
original lawsuit as sometimes the case headings change.)
What happened?
Why are the parties upset?
Keep asking questions as you go. The questions might be about the facts of the case, or the
reasoning, or something else entirely. If you can’t answer these questions, they are good to
bring up in class.
Highlight or take notes as you go. A small caveat: this doesn’t mean highlighting everything,
as then the point of highlighting becomes, well, pointless.
Interact with the case. I have a great colleague who tells his students to yell at and argue with
the case. Fight with it if you need to. Now, you don’t need to go this far, especially if you are
in the library, but you should still actively engage and not just passively read.
Now, let’s try to read the case. This is a common torts case that comes up in various
casebooks. I’m going to take you through reading and briefing it, but it’s important to
remember that every professor is a little bit different in how they might lecture and what
questions they might ask. This means that the way you brief in one class might need to be
changed a bit for a different class. However, the general principles are always the same.

Garratt v. Dailey, 279 P.2d 1091 (Wash. 1955)
Hill, J.
Brian Dailey (age five years, nine months) was visiting with Naomi Garratt, an adult and a
sister of the plaintiff, Ruth Garratt, likewise an adult, in the back yard of the plaintiff’s home, on July 16,
1951. It is plaintiff’s contention that she came out into the back yard to talk with Naomi and that, as she
started to sit down in a wood and canvas lawn chair, Brian deliberately pulled it out from under her.

Preparing for Class | 37

The only one of the three persons present so testifying was Naomi Garratt. (Ruth Garratt, the plaintiff,
did not testify as to how or why she fell.) The trial court, unwilling to accept this testimony, adopted
instead Brian Dailey’s version of what happened, and made the following findings:
III. . . . [T]hat while Naomi Garratt and Brian Dailey were in the back yard the plaintiff,
Ruth Garratt, came out of her house into the back yard. Some time subsequent
thereto defendant, Brian Dailey, picked up a lightly built wood and canvas lawn chair
which was then and there located in the back yard of the above described premises,
moved it sideways a few feet and seated himself therein, at which time he discovered
the plaintiff, Ruth Garratt, about to sit down at the place where the lawn chair had
formerly been, at which time he hurriedly got up from the chair and attempted to
move it toward Ruth Garratt to aid her in sitting down in the chair; that due to the
defendant’s small size and lack of dexterity he was unable to get the lawn chair under
the plaintiff in time to prevent her from falling to the ground. That plaintiff fell to
the ground and sustained a fracture of her hip, and other injuries and damages as
hereinafter set forth.
IV. That the preponderance of the evidence in this case establishes that when the
defendant, Brian Dailey, moved the chair in question he did not have any willful or
unlawful purpose in doing so; that he did not have any intent to injure the plaintiff, or
any intent to bring about any unauthorized or offensive contact with her person or any
objects appurtenant thereto; that the circumstances which immediately preceded
the fall of the plaintiff established that the defendant, Brian Dailey, did not have
purpose, intent or design to perform a prank or to effect an assault and battery upon
the person of the plaintiff. (Italics ours, for a purpose hereinafter indicated.)
It is conceded that Ruth Garratt’s fall resulted in a fractured hip and other painful and serious
injuries. To obviate the necessity of a retrial in the event this court determines that she was entitled to
a judgment against Brian Dailey, the amount of her damage was found to be $11,000. Plaintiff appeals
from a judgment dismissing the action and asks for the entry of a judgment in that amount or a new
trial.
...
It is urged that Brian’s action in moving the chair constituted a battery. A definition (not allinclusive but sufficient for our purpose) of a battery is the intentional infliction of a harmful bodily
contact upon another. The rule that determines liability for battery is given in 1 Restatement, Torts,
29, § 13 [1934], as:
An act which, directly or indirectly, is the legal cause of a harmful contact with
another’s person makes the actor liable to the other, if
(a) the act is done with the intention of bringing about a harmful or offensive
contact or an apprehension thereof to the other or a third person, and
(b) the contact is not consented to by the other or the other’s consent thereto is
procured by fraud or duress, and
(c) the contact is not otherwise privileged.
We have in this case no question of consent or privilege. We therefore proceed to an

38 | Preparing for Class

immediate consideration of intent and its place in the law of battery. In the comment on clause (a),
the Restatement says:
Character of actor’s intention. In order that an act may be done with the intention of
bringing about a harmful or offensive contact or an apprehension thereof to a
particular person, either the other or a third person, the act must be done for the
purpose of causing the contact or apprehension or with knowledge on the part of
the actor that such contact or apprehension is substantially certain to be produced .
...
We have here the conceded volitional act of Brian, i.e., the moving of a chair. Had the
plaintiff proved to the satisfaction of the trial court that Brian moved the chair while she was in the
act of sitting down, Brian’s action would patently have been for the purpose or with the intent of
causing the plaintiff’s bodily contact with the ground, and she would be entitled to a judgment
against him for the resulting damages. Vosburg v. Putney, supra.
The plaintiff based her case on that theory, and the trial court held that she failed in her
proof and accepted Brian’s version of the facts rather than that given by the eyewitness who testified
for the plaintiff. After the trial court determined that the plaintiff had not established her theory of a
battery (i.e., that Brian had pulled the chair out from under the plaintiff while she was in the act of
sitting down), it then became concerned with whether a battery was established under the facts as it
found them to be.
In this connection, we quote another portion of the comment on the ‘Character of actor’s
intention,’ relating to clause (a) of the rule from the Restatement heretofore set forth:
It is not enough that the act itself is intentionally done and this, even though the
actor realizes or should realize that it contains a very grave risk of bringing about
the contact or apprehension. Such realization may make the actor’s conduct
negligent or even reckless but unless he realizes that to a substantial certainty, the
contact or apprehension will result, the actor has not that intention which is
necessary to make him liable under the rule stated in this section.
A battery would be established if, in addition to plaintiff’s fall, it was proved that, when Brian
moved the chair, he knew with substantial certainty that the plaintiff would attempt to sit down
where the chair had been. If Brian had any of the intents which the trial court found, in the italicized
portions of the findings of fact quoted above, that he did not have, he would of course have had the
knowledge to which we have referred. The mere absence of any intent to injure the plaintiff or to play
a prank on her or to embarrass her, or to commit an assault and battery on her would not absolve
him from liability if in fact he had such knowledge. . . . Without such knowledge, there would be
nothing wrongful about Brian’s act in moving the chair and, there being no wrongful act, there would
be no liability.
While a finding that Brian had no such knowledge can be inferred from the findings made,
we believe that before the plaintiff’s action in such a case should be dismissed there should be no
question but that the trial court had passed upon that issue; hence, the case should be remanded for
clarification of the findings to specifically cover the question of Brian’s knowledge, because intent
could be inferred therefrom. If the court finds that he had such knowledge the necessary intent will
be established and the plaintiff will be entitled to recover, even though there was no purpose to

Preparing for Class | 39

injure or embarrass the plaintiff. Vosburg v. Putney, supra. If Brian did not have such knowledge, there
was no wrongful act by him and the basic premise of liability on the theory of a battery was not
established.
...
The cause is remanded for clarification, with instructions to make definite findings on the
issue of whether Brian Dailey knew with substantial certainty that the plaintiff would attempt to sit
down where the chair which he moved had been, and to change the judgment if the findings warrant
it.

Now remember, for the first few weeks you might have to read a case a few times. In fact,
many practicing attorneys still have to read cases multiple times. Reading cases is not easy
reading, even as you get more practice. So prepare to read each case at least twice. Now, let’s
take it bit by bit as we go through this case a second time.

Brian Dailey (age five years, nine months) was visiting with Naomi Garratt, an adult and a sister of
the plaintiff, Ruth Garratt, likewise an adult, in the back yard of the plaintiff’s home, on July 16, 1951.
It is plaintiff’s contention that she came out into the back yard to talk with Naomi and that, as she
started to sit down in a wood and canvas lawn chair, Brian deliberately pulled it out from under her.
The only one of the three persons present so testifying was Naomi Garratt. (Ruth Garratt, the
plaintiff, did not testify as to how or why she fell.) The trial court, unwilling to accept this
testimony, adopted instead Brian Dailey’s version of what happened, and made the following
findings:

So, what do you already know? It seems that the plaintiff is Ruth, and a child pulled out a
chair from under her. We still don’t have all the details, but it says the trial court adopted
the findings immediately thereafter. So there you have the story, the basic idea of what
happened.

It is conceded that Ruth Garratt’s fall resulted in a fractured hip and other painful and serious
injuries. To obviate the necessity of a retrial in the event this court determines that she was entitled
to a judgment against Brian Dailey, the amount of her damage was found to be $11,000. Plaintiff
appeals from a judgment dismissing the action and asks for the entry of a judgment in that amount or
a new trial.

Now we are told “it is conceded that”—what does that mean? Well, this phrase means that it

40 | Preparing for Class

is not contested, or rather, all parties agree that the fall resulted in painful injuries. That is
not up for dispute.
So now we have a full view of the story: the who, what, where, when, and why. Plaintiff has a
fractured hip, and it was the result of a fall from defendant pulling out a chair.
Now we get to the next part of the case:

It is urged that Brian’s action in moving the chair constituted a battery. A definition (not allinclusive but sufficient for our purpose) of a battery is the intentional infliction of a harmful bodily
contact upon another. The rule that determines liability for battery is given in 1 Restatement, Torts,
29, § 13 [1934], as:
An act which, directly or indirectly, is the legal cause of a harmful contact with
another’s person makes the actor liable to the other, if
(a) the act is done with the intention of bringing about a harmful or offensive
contact or an apprehension thereof to the other or a third person, and
(b) the contact is not consented to by the other or the other’s consent thereto is
procured by fraud or duress, and
(c) the contact is not otherwise privileged.
We have in this case no question of consent or privilege. We therefore proceed to an
immediate consideration of intent and its place in the law of battery. In the comment on clause (a),
the Restatement says:

We are seeing two important things here. First, we get a definition of battery. We know the
court is using a definition of battery from the Restatements. This will likely be something
important to add to your notes, and we will discuss that below. In addition, the court tells
you the problem it’s trying to solve: We therefore proceed to an immediate consideration of
intent and its place in the law of battery. This is the court telling you the legal issue, or legal
problem, that it needs to solve.
I mentioned before that most cases you read will be appellate decisions. To recap, that means
that there was a trial and the case was appealed to an appellate court, which is the current
decision-maker. In this case, Plaintiff Ruth Garratt sued Brian Dailey because she alleges he
committed a battery when he pulled out the chair from under her and she fractured her
hip. The opinion tells you the facts that the court is using; they are not taking new witness
statements or viewing evidence and have adopted a set of facts from the lower trial court.
Their job, and the job of any appellate court, is to decide the law and how it was applied. In
other words, they are not considering whether the facts were correct; we know that young
Brian pulled out the chair, we know that the plaintiff was injured, and so forth. That is not up
Preparing for Class | 41

for debate. What is up for debate is the element of intent. In this case, the court is specifically
telling you that it is going to determine the legal issue of intent, and how it applies to battery.
So, in the context of this casebook and your torts class, you are reading this case to learn
about an element of battery, specifically, intent. This is the “why” of your case.
The case also gives you the definition of intent:

Character of actor’s intention. In order that an act may be done with the intention of bringing about a
harmful or offensive contact or an apprehension thereof to a particular person, either the other or a
third person, the act must be done for the purpose of causing the contact or apprehension or with
knowledge on the part of the actor that such contact or apprehension is substantially certain to be
produced.

The case then goes on to discuss whether Brian, the defendant, had intent, as described
above. The case ends with this:

The cause is remanded for clarification, with instructions to make definite findings on the issue of
whether Brian Dailey knew with substantial certainty that the plaintiff would attempt to sit down
where the chair which he moved had been, and to change the judgment if the findings warrant it.

What does that mean? Essentially, the appellate court hasn’t decided whether Brian Dailey
had intent, but rather, sent the case back to the original trial court for it to make more
“definite findings” on whether Brian knew that the plaintiff would attempt to sit down.
Now that you have a rough idea of what happened in the case, and why it was assigned (to
expand your understanding of the intent necessary to prove a battery), we can move on to
briefing.

III. Briefing
Even before you get to orientation, you might hear people talk about “briefing” or “case
briefs” or something similar. It’s a large part of the law school study process.

42 | Preparing for Class

a. What is Case Briefing?
A case brief is a short, or “brief,” summary and analysis of a case. Briefs contain information
like the facts of the case, the court’s analysis, and the decision it reached. There is no one
“right” way to brief, and there are many different brief “templates.” It is important to brief
EVERY case that you are assigned. This takes time, but you will find that you will be far more
successful, and much more likely to understand each case, if you fully brief each one.

b. Why Do We Case Brief?
First and foremost, briefing helps you prepare for class discussion as it organizes your
thoughts about a case and provides a tool to reference if you are called on to discuss the case
in class. It is an expectation that when you show up for class, you will have read and hopefully
understood the material. When you are called on, you will want to rely on your briefs to be
prepared, so think of them like organized notes. Your briefs may be different from class to
class, as they should be a tool that helps you participate in that particular class’s discussion.
Briefing also helps you test your understanding of the case, serves as a helpful study aid
down the road, and can serve as a template for additional class notes on that topic or case.

c. Before You Begin
Think about format. Determine the format that you prefer. This might change as you learn
more about briefing and what works for you. Don’t hesitate to change the format you use
from time to time, or from class to class. Briefs are personal; they need to make sense
to you personally, which means case briefs may vary from student to student. In fact, an
individual’s briefs may vary from subject to subject as you may find that you are briefing civil
procedure cases using one format and torts cases using another. Not only is this normal, but
I encourage you to do so. Each class is going to feel very different—because of the professor,
but also because of the way the topic is structured. This means it is very likely your briefs
will be different as well. Finally, your brief doesn’t have to look like anyone else’s brief! Use
the format that works for you—a Word document, table, template, handwritten, Evernote,
Onenote—it’s completely up to you! After you brief a few cases and sit through a few classes,
you’ll have a better idea of what you need.

Preparing for Class | 43

d. Always Remember Why You Are Briefing
As you brief, and determine your format and style, think about why you are briefing and
what you hope to accomplish. Think about how class typically goes, and what information
you might need from the case to be prepared for your professor’s questioning.
While this will be a bit difficult during your first couple of classes, after a while, you will
find your professor’s rhythm: how they ask questions and what they expect you to know.
For example, one professor might only want a vague recitation of facts from a case, while
another might want far greater detail. Adjust your briefs accordingly, and keep this in mind
as you brief.

e. Sections of a Brief
First, think about your case heading. Remember, it can tell you a great deal about the case. It
will tell you the year, location, and court. No matter what, this should be at the top of your
brief.
Next, while there are plenty of acceptable formats, the thing that all briefs have in
common are as follows:
Fact Statement
Procedural Statement
Issue Statement
Rule Statement
Holding/Judgment
Analysis
Dissent (if applicable)
If your professor suggests that you use a particular format—listen to them! They are giving
you insight into what they are looking for. You might also have professors refer to these
sections with slightly different terms, and that’s okay. For example, fact statement might
be “fact section,” procedural statement might be “procedural process,” and so forth.

44 | Preparing for Class

So, what do each of these sections of a brief look like?

Sections of a Brief

Fact Statement: Include relevant facts. You don’t need to recite ALL the facts, but you want to have a
good idea of the “story” of the case. This is mainly meant to help your memory. What was the Who/
What/When/Why? Who was suing who, and for what? Remember to keep it short; it’s easy to get
bogged down by too many facts. The number of facts you want to include may change based on the
class and the subject.
Procedural Statement: How did the case get to where it is now? Who appealed and why? Map out the
history if you need to. What standard of review is being used? (Just as an FYI, a standard of review is
the standard the appellate court uses to examine the lower court rulings. You should hopefully learn
more about this in civil procedure, as well as in other classes.)
Issue Statement: This is the legal question being asked. What problem is the court trying to solve? Keep
a few things in mind:
A case can have more than one issue.
Consider phrasing your issue statement as a yes or no question.
Rule Statement: What rule did the court use? This is often what you might take away from the case to
apply to other fact patterns. If the court uses or cites a statute, copy and paste that verbatim. If it’s not
from a statute, it’s ok to paraphrase or put it in your own words.
See if you can deconstruct the rule into parts, or elements. An element is an essential part of
a claim that must be proven for the claim to succeed. If a rule is a recipe, an element is an
ingredient.
Identify the standard/test used for proving this rule (if applicable).
Holding/Judgment: This is the answer to the issue statement and only has to be one sentence, though
some professors may vary in what they expect. Essentially, this is answering the question “How did the
court rule?” In the most basic sense, who won the case? This might include language like “remanded” or
“affirmed”—what impact does the holding have on the parties?
Analysis: This is the most important part of your brief because it answers the question of WHY a
certain party won the case. This can sometimes be the argument of opposing parties, or it can be
articulated in the judge’s opinion. Remember to note inferences—why does a particular result follow
from this set of facts?
Dissent (if applicable): Most of what you will be reading are majority opinions: the opinion of more
than half the judges which establishes the ultimate decision of the court. In some cases, there may also
be a dissenting opinion. This is not always the case, but it is common in United States Supreme Court
cases that you will read in classes like constitutional law. A dissenting opinion is the opinion of one or
more judges who disagree with the majority opinion. If there is a dissent, you do want to make note of
it and think about why the judge dissented. Why didn’t they agree with their fellow judges? You may

Preparing for Class | 45

also encounter a concurring opinion, which is the opinion of one or more judges who agree with the
majority’s decision but reach that conclusion based on different reasoning.

f. General Tips on Briefing
• This is called a “brief” for a reason. Try to keep your brief to one page, maybe a page
and a half at the most.
• If applicable to the subject and class, you may need to include other things such as
concurrence or dissent.
• Above all else, this is a tool to help you. Make it your own and include sections that help
you. For example, it might help you to add a “Why” section to your brief to remember
what this case added to your understanding of the topic.

g. After You Brief
• Think about your “takeaway.” Think about all of the cases you’ve read, and summarize
them in some way (charts, outlines, etc.).
• What rules were covered? How do they relate to each other?
• Are there exceptions to the rules?
• How do the cases illustrate the rules?
• What type of facts raise these issues? Can you create your own generalizations?
• What policy issues were raised? Were there any policies that should have been raised?
What are your thoughts on these policies?
• Think about what questions you may have—what questions do you have about the case
that you want to ask the professor?
• What do you hope is answered or clarified in class?
• How does this case fit in with the rest of your reading?
• Most importantly, make sure you find answers to these questions. If not answered in
class, meet with your professor or academic tutor as soon as possible to clear up your
understanding. The law generally builds upon itself, so you want to clear up any
questions quickly so you don’t fall behind.

46 | Preparing for Class

h. Practice Briefing
We are now going to attempt to brief two cases together. First, we have a sort of fun and
silly case, and then next, a slightly more typical case. Also, if you are feeling overwhelmed,
it’s okay to take breaks.
Here is the fun one—read the excerpt and then answer the questions that follow.

United States ex rel. Gerald Mayo v. Satan and His Staff, 54 F.R.D. 282 (W.D.Pa. 1971)
Counsel: Gerald Mayo, pro se
WEBER, District Judge.
Plaintiff, alleging jurisdiction under 18 U.S.C. § 241, 28 U.S.C. § 1343, and 42 U.S.C. § 1983 prays for
leave to file a complaint for violation of his civil rights in forma pauperis. He alleges that Satan has on
numerous occasions caused plaintiff misery and unwarranted threats, against the will of plaintiff, that
Satan has placed deliberate obstacles in his path and has caused plaintiff’s downfall.
Plaintiff alleges that by reason of these acts Satan has deprived him of his constitutional rights.
We feel that the application to file and proceed in forma pauperis must be denied. Even if plaintiff’s
complaint reveals a prima facie recital of the infringement of the civil rights of a citizen of the United
States, the Court has serious doubts that the complaint reveals a cause of action upon which relief
can be granted by the court. We question whether plaintiff may obtain personal jurisdiction over the
defendant in this judicial district. The complaint contains no allegation of residence in this district.
While the official reports disclose no case where this defendant has appeared as defendant there is
an unofficial account of a trial in New Hampshire where this defendant filed an action of mortgage
foreclosure as plaintiff. The defendant in that action was represented by the preeminent advocate of
that day, and raised the defense that the plaintiff was a foreign prince with no standing to sue in an
American Court. This defense was overcome by overwhelming evidence to the contrary. Whether or
not this would raise an estoppel in the present case we are unable to determine at this time.
If such action were to be allowed we would also face the question of whether it may be maintained as
a class action. It appears to meet the requirements of Fed.R. of Civ.P. 23 that the
class is so numerous that joinder of all members is impracticable, there are questions of law and fact
common to the class, and the claims of the representative party is typical of the claims of the class.
We cannot now determine if the representative party will fairly protect the interests of the class.
We note that the plaintiff has failed to include with his complaint the required form of instructions
for the United States Marshal for directions as to service of process.
For the foregoing reasons we must exercise our discretion to refuse the prayer of plaintiff to proceed
in forma pauperis.
It is ordered that the complaint be given a miscellaneous docket number and leave to proceed in
forma pauperis be denied.

Preparing for Class | 47

Interactive Question: Case Heading – United States ex rel. Gerald Mayo v. Satan and His Staff

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=36#h5p-14

Okay, now let’s take the first paragraph:

Plaintiff, alleging jurisdiction under 18 U.S.C. § 241, 28 U.S.C. § 1343, and 42 U.S.C. § 1983 prays for
leave to file a complaint for violation of his civil rights in forma pauperis. He alleges that Satan has on
numerous occasions caused plaintiff misery and unwarranted threats, against the will of plaintiff, that
Satan has placed deliberate obstacles in his path and has caused plaintiff’s downfall.

So, despite this being what I consider a “fun” case, it starts with many numbers! What do
they mean? Well, anything with “U.S.C.” in the middle stands for US Code. In time, you will
start to recognize these things, but until you do, Google CAN be your friend. So, go ahead
and Google what plaintiff is alleging. Also note that if you aren’t sure where to look, or if a
law dictionary is not providing satisfactory answers, see a law librarian. They can often help
point you in the right direction.
It turns out Plaintiff is alleging “conspiracy against rights,” which is § 241, something about
civil rights, which is § 1343, and again, something about civil rights, which is § 1983. I say
“something about civil rights” because you don’t have to understand the entire statute—that’s
not the point. The point is that when you see a statute mentioned in a case that you’ve been
assigned, look it up right away so you have some context as you read the case.
The paragraph also mentions “in forma pauperis” which, if I look it up in my Black’s Law
Dictionary, is Latin for “in the form of a pauper” which allows someone to bring suit without
the cost of a lawsuit.
We then find out that plaintiff is bringing a lawsuit because he thinks Satan is interfering
with his life by placing obstacles in his way.
48 | Preparing for Class

So far my brief might look like this:

Let’s take the next paragraph:

Plaintiff alleges that by reason of these acts Satan has deprived him of his constitutional rights.
We feel that the application to file and proceed in forma pauperis must be denied. Even if plaintiff’s
complaint reveals a prima facie recital of the infringement of the civil rights of a citizen of the United
States, the Court has serious doubts that the complaint reveals a cause of action upon which relief
can be granted by the court. We question whether plaintiff may obtain personal jurisdiction over the
defendant in this judicial district. The complaint contains no allegation of residence in this district.
While the official reports disclose no case where this defendant has appeared as defendant there is
an unofficial account of a trial in New Hampshire where this defendant filed an action of mortgage
foreclosure as plaintiff. The defendant in that action was represented by the preeminent advocate of
that day, and raised the defense that the plaintiff was a foreign prince with no standing to sue in an
American Court. This defense was overcome by overwhelming evidence to the contrary. Whether or
not this would raise an estoppel in the present case we are unable to determine at this time.

So, the judge sort of restates that plaintiff is alleging that Satan is depriving him of his
constitutional rights. We also find out that the court has serious doubts that there is a cause
of action. What does this mean? Well, it means that the plaintiff isn’t bringing a claim that
the court recognizes, meaning, it’s likely too general. “The devil is causing me misery” isn’t
something the court typically recognizes as a proper lawsuit. At this point, I might update
my brief to reflect this:

Preparing for Class | 49

I’m going to stop there for now, as the judge then goes on to talk about why he doesn’t think
the court has jurisdiction over the devil. He references some fun folklore and songs about
the devil, and ultimately decides that the court can’t exercise jurisdiction over the devil. This
will make more sense once you take civil procedure.
I want to go back to the case you read earlier: Garratt v. Dailey, 279 P.2d 1091 (Wash. 1955).
Let’s try to brief that one. Start with a template—any format you like so long as it contains
the necessary components. I might use the below template, but you can make it your own.

Heading:
Fact
Statement
Procedural
Statement
Issue
Statement
Rule
Statement
Holding/
Judgement
Analysis
Fact
Statement

50 | Preparing for Class

Try your hand at briefing Garratt on your own. You can use your own template or use the
space provided below.

Writing Exercise: Case Briefing

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=36#h5p-15

Now compare your brief with mine below.

Model Case Brief – Garratt v. Dailey

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=36#h5p-16

A few notes on my brief: You might notice that I did some copying and pasting from the
case—which is fine! Just make sure you have a way to note that, like I did by using quotation
marks in my brief so you know where it came from. I’ve also put some of it into my own
words, so I could determine how well I understood the case. Finally, I had some “questions
for class” at the end, things that maybe I didn’t understand right away.
If you were a bit lost on any of the cases we’ve read, that’s normal! It does get better with
practice and it gets easier the more you know. This will start to feel more natural to you, I
Preparing for Class | 51

promise. If you feel frustrated, just remind yourself that everyone is feeling the same way,
and all you need is a bit more practice.
In the next chapter, we will talk about what to do DURING class. And remember, I can’t stress
this enough—ask questions!

“During my first week of law school I was terrified to ask questions. Having not known a single person
in the law, I felt underprepared and, quite honestly, dumb. That weekend, as I stared at my casebooks, I
decided that I was not going to let the fear of ‘sounding dumb’ keep me from being a great lawyer some
day. Going forward I asked for clarification on the most minute of details, even if the professor made
comments like ‘You all probably understand this.’ If I did not understand something I asked professors
to explain, I visited them in office hours, and emailed them. This made my law school experience
fruitful, engaging, and fun. We, as first-generation lawyers, cannot let the fear and shame of being
systematically excluded from the legal profession keep us from becoming great lawyers.”
-Adrian Gonzalez Cerrillo, Class of 2021

This probably feels like a ton of information coming your way and might feel overwhelming.
Have no fear! There are multiple CALI Lessons on briefing cases. Here is a general one called
Case Briefing.
The CALI Lesson Finding the Rule isn’t specific to briefing, but it helps you find the rule.
The CALI Lesson Excavating Facts from Cases discusses separating relevant facts from
irrelevant facts in cases.
And finally, here is a CALI Lesson on preparing for class: Preparing for Class 101: Preparing
for Your First Day of Class.

1 Standard 310 (b). In 2021-2022 Standards and Rules of Procedure for Approval of Law
Schools. American Bar Association Section of Legal Education and Admissions to the Bar.
https://www.americanbar.org/content/dam/aba/administrative/
legal_education_and_admissions_to_the_bar/standards/2021-2022/2021-2022-abastandards-and-rules-of-procedure.pdf.
2 “Basics of Legal Research: Primary Sources.” LibGuides. Law Library of Louisiana.
Accessed May 17, 2022. https://lasc.libguides.com/
c.php?g=436789&p=2980672#:~:text=What%20Are%20Primary%20Sources%3F,the%20thre
e%20branches%20of%20government.
52 | Preparing for Class

3“How Courts Work.” Americanbar.org. American Bar Association Division for Public
Education, November 28, 2021. https://www.americanbar.org/groups/public_education/
resources/law_related_education_network/how_courts_work/appeals/.
4“Stare Decisis Doctrine: Definition & Example Cases.” Study.com. Working Scholars.
Accessed June 7, 2022. https://study.com/academy/lesson/stare-decisis-doctrinedefinition-examplecases.html#:~:text=The%20doctrine%20of%20stare%20decisis,judges%20deciding%20simi
lar%20issues%20later.

Preparing for Class | 53

4. During and After Class
Now that you’ve prepared for class, let’s discuss what happens during class. If you are reading
this before you’ve started law school, some of this may seem a bit daunting. That’s alright, it’s
merely meant to give you a preview. You can always come back and use this as a reference as
you go through your semester.
Also, note that law school exams might be very different from what you’ve experienced in
the past. I mention this, and go into greater detail in the next chapter, because you want to
know how you will be tested as you take notes and process information. Law school exams
are hypothetical situations or stories. Meaning, that you won’t be asked to merely recite the
law or recite facts from cases. Instead, you’ll be asked to apply the law you learn to new
situations. With that in mind, let’s dive into class!

I. Cold Calling and the Socratic Method
During law school, many professors will use “The Socratic Method.” Developed by the Greek
philosopher, Socrates, the Socratic Method is a dialogue or discussion between professor
and students. This means that the professor will ask questions in an effort to explore the
subject matter. The reason behind this is so that students are active participants in the
discussion, not merely passive observers. The class becomes a dialogue, not a lecture, and
the questions are supposed to be thought-provoking. More importantly, this will help you
prepare for exams since the Socratic Method allows the professor to explore the subject
matter in a new way, using hypothetical situations similar to exams.
All of this is meant to foster active and critical thinking among students. However, it can
often prove intimidating, because of “cold calling.” This means that the professor doesn’t wait
for a volunteer, but rather, picks someone randomly in class to answer the question. It’s been
my experience that this causes a great deal of anxiety for law students, and I completely
understand why. It can be incredibly stressful to be called on and put on the spot even if you
do know the answer—but even more so if you don’t know the answer.
While I can’t take away the anxiety, or make it less stressful in the moment, I can tell you
that no one will mind if you get the answer wrong. Everyone who has been to law school
remembers when they were called on for the first time, or the time they were called on to
answer a question and had no clue what was happening, or spectacularly messed something
up. Every single lawyer has had that experience. However, none of us (or very few of us)
54 | During and After Class

remember when our classmate got something wrong. Typically, your classmates are so
focused on what they are learning, and honestly, probably being confused as well, that they
don’t notice your mistake.
Also, remember that class discussions in general don’t count towards your grade. They may
count towards class participation, but that doesn’t mean you lose points if you get an answer
wrong. So, don’t hesitate to dive in and participate—it will actually help you learn. Also, as
a tip, if you volunteer you are less likely to be “cold-called,” so it’s a win for you and for the
class!
Finally, don’t be afraid of talking too much in class. If you have a question, it is more likely
than not that someone else in the class has that same question. The professor will make sure
that other students have an opportunity to participate in class. Student questions are an
integral part of class time, so don’t be afraid to speak up.

II. Taking Notes
Obviously, you want to take notes in class. However, you don’t want to just take dictation,
you also want to actively listen and participate in class. By that, I mean that you shouldn’t just
write down everything the professor says, or everything that happens in class. You want to
be a bit more selective.

a. Handwritten vs. Typed
One big debate about note-taking is whether you should type your notes or handwrite them.
Both have pros and cons. There is science that says that you retain more information by
1

handwriting things, but that is largely dependent on the situation, and the person. The key
thing is to do what works for you! However, I’ll give you some pros and cons of both.
Handwritten notes
Pros:
2

• Potential to process and remember the information better

• Less likely to take “dictation” and instead only write about the things that are important
(this also helps with processing)

During and After Class | 55

Cons:
• More difficult to organize
• Sometimes harder to keep up
• Can be less neat when you go to reread
Typed Notes
Pros:
• Typically neater
• You can organize as you go
• Can typically type faster
• Can plan ahead a bit better (see below)
Cons:
• It’s tempting to take “dictation” when typing
• Might not be fully processing information
• Might be so focused on typing that you aren’t fully participating in class
Note that some professors ban laptops and audio recorders in class. If you need an
accommodation to use a laptop—perhaps you have difficulty writing by hand—please be sure
to ask for an accommodation. Sometimes this process is formal, but sometimes you can just
ask your professor.

b. Preparing Ahead
To help you avoid just taking dictation, there are things you can do to prepare ahead of time,
ensuring that you have less to write during class. This will help you pay attention and be an
active participant in class.
First, merely briefing your cases is a good way to prepare your notes ahead of time. If you
plan to type, you can also put case headings and facts in your notes ahead of time to save you
from having to type them during the discussion. Also, just as you would do with case briefing,
you can use your book table of contents to see how things fit together or to help you choose
headings. In addition, you can put any statutes or other information in your notes before
class.
56 | During and After Class

Some professors may provide their PowerPoints before or during class. You can use these to
assist in organizing your notes, or even take notes on the PowerPoints themselves. Also, if
you know the professor will make the PowerPoints available, even if it’s after class, you know
that you don’t have to copy what is on the PowerPoint to your notes since you can add those
later. This will help you avoid taking dictation and allow you to participate in class.

c. What to Take Notes On
I keep saying don’t just take dictation, but really pay attention and actively listen. What do I
mean by that? Well, you go to class to gain the information you might not get merely from
the reading. Some great things to look out for are:
• Things your professor spends more time on.
• Hypos, or hypothetical examples, that your professor spends time on. Is your professor
changing facts in a case? Or asking a lot of “what if this happened instead” questions?
Jot that down! And pay attention to the answers. This will help you prepare for your
exams since your professor is the one that writes your exams, and the exam question
will likely be similar to the in-class hypos.
For more, see the CALI Lesson Note-Taking in Law School 101: The Basics.
And for a slightly more advanced lesson on note-taking: Note-Taking in Law School 101:
Case-Based Content.

III. Right After Class
Even after class ends, you still aren’t quite done with class. You might feel exhausted and
just want to turn your brain off for a minute, but before you do, take 5 to 10 minutes to look
over your notes. Were all of your questions from the reading and briefing phase answered? If
not, jot them down—or highlight them—and see if you can chat with a professor or teaching
assistant right away. If another class is coming in, or your professor doesn’t stick around,
that’s okay—make a note of the specific questions you still have and visit during office hours
or make an appointment to chat with your professor.
Now is also the perfect time to do a quick review of your notes and fill in any gaps or clarify
things. If you wait too long, you may have forgotten important pieces of information. Doing
During and After Class | 57

this for 5 to 10 minutes after each class will save you time in the long run, and help make sure
you really understand what happened in class.

IV. Creating Your Outline
In the next chapter, I’ll discuss how you can prepare for your exams. But preparing for exams
doesn’t just happen in the days or weeks leading up to the final exam. You can and should
start that preparation within the first month of law school. One key way to do this is through
the outlining process. The process of building an outline ensures that you stay caught up and
continue to understand the material as well as serves as the ultimate study aid at exam time.

a. What is Outlining, or Synthesizing?
You will often hear law students talk about “outlining,” so let’s break down what that means
and when you should do it.
First, I’d prefer that everyone switch from calling it outlining, and just call it synthesizing
information, as that is what you are doing. In this guide, I use the two terms interchangeably.
The point of outlining is to take the information from each class and put it together. It’s the
process where you are basically seeing how it all works together. I hate the term “outlining”
because most people think of the typical outline with Roman numerals. So, the first thing
you should know is that outlining can take any form: from a typical Roman numeral outline,
3

charts, flowcharts, or a mind map , to, well, anything you want!
So, how should one synthesize? First, you need to know why you are doing it. To do this, we
need to skip ahead a bit and talk about final exams. As mentioned above, for your final exam
your professor will likely give you a hypothetical to answer—a story, or problem, to solve. We
will discuss this in greater detail in the next chapter. But it’s essentially a story, where things
go wrong, and the professor wants you to identify and solve the legal problems.
This means that the exam won’t ask you to just restate facts from cases; you have to use the
cases you read and compare and contrast them to the new situation. To do that, it helps to
“outline” and put it all together.
Each case you read should give you a little more insight into the rule, or law, and how to use
it. Think of it as collecting puzzle pieces.

58 | During and After Class

For more information, see the CALI Lesson Outlining Basics.

b. Practice Synthesizing
Outlining or synthesizing can feel strange. You are essentially piecing together available
information in order to ascertain the rule. This information will primarily come from cases
that you read. Throughout this process, you are also helping yourself to explain or
understand the rules you’ve been learning. So, let’s dive into some synthesizing!
First, bear with me as I’m going to use a music example because I’m a huge music nerd.
Imagine that you are interested in predicting who might be inducted into the next Rock and
Roll Hall of Fame class.
4

You notice the following inductees:

2021

2020

Foo Fighters Depeche Mode

2019

2018

The Cure

Bon Jovi

Tina Turner

The Doobie Brothers Def Leppard

Carole King

Whitney Houston

The Cars

Janet Jackson Dire Straits

The Go-Go’s Nine Inch Nails

Stevie Knicks

The Moody Blues

Jay-Z

The Notorious BIG

Radiohead

Nina Simone

LL Cool J

T. Rex

Roxy Music

Sister Rosetta Tharpe

You look at the various lists and try to decide what they have in common and whether you
can predict the criteria for being inducted into the Hall of Fame. Maybe you are familiar with
the musicians, maybe you aren’t. You do some research on the various musicians; you listen
to their music, look at their biographies on the Hall of Fame’s website to get a feel for what
they deem important, and so forth. This would be similar to reading cases.
A look at the Hall of Fame’s website gives us some insight, stating:
Leaders in the music industry joined together in 1983 to establish the Rock and Roll
Hall of Fame Foundation. One of the Foundation’s many functions is to recognize
the contributions of those who have had a significant impact on the evolution,
development and perpetuation of rock and roll by inducting them into the Hall of
Fame. Artists become eligible for induction 25 years after the release of their first
During and After Class | 59

record. Criteria include the influence and significance of the artists’ contributions to
5

the development and perpetuation of rock and roll.

This is like a statute, which you might use in classes like civil procedure or criminal law.
It’s a great starting point. From this description, how would you state the “rule” for getting
inducted into the Rock and Roll Hall of Fame?

Interactive Question: Rule Synthesis

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=40#h5p-17

Now, this is where my example falls apart just a little, for three reasons: First, music is
subjective, and there is always controversy over who is and isn’t included. Second, the Hall of
Fame doesn’t release the rationale for inclusion, unlike a judge. Third, I don’t expect you to
go read up on all the artists I just mentioned.
However, say you were like me and you were a bit indignant that Rage Against the Machine
was not yet inducted, and you wanted to make a case for why they SHOULD be inducted.
You’d compare the other artists listed above (or from prior years on the website) to Rage
Against the Machine. Again, this is harder with music since it’s subjective, but the law can be
frustratingly subjective as well. Essentially, what I just described above is lawyering. Except
instead of arguing whether your favorite band should be included, you are arguing whether
something is a battery, or whether a claim was filed appropriately—a bit less exciting if you
ask me, but also more important in the long run.
Let’s try a slightly different example. What if your client is a homeowner in an area with a
set of neighborhood rules? Your client wants to build a firepit, and house that firepit close
to their deck. Essentially, the client has a large deck and would like to build the firepit within
the deck. Like this:

60 | During and After Class

The applicable rule states: “Any propane, natural gas, wood flame, or gel open flame device
must be at least 10 feet away from any structure.”
Your client plans to build the pit 10 feet away from the house, as their deck is quite large,
but the question is: Is the fence and bench a structure? Is the deck a structure? How do you
advise them?
Step one is to look at the dictionary definition of structure, or whether the neighborhood
rules have defined structure. In this example, let’s assume that the neighborhood rules have
not defined “structure.” So, our first step is the dictionary:

Definition of structure
noun
1. mode of building, construction, or organization; arrangement of parts, elements, or constituents: a
pyramidal structure.
2. something built or constructed, as a building, bridge, or dam.
3. a complex system considered from the point of view of the whole rather than of any single part: the

During and After Class | 61

structure of modern science.
4. anything composed of parts arranged together in some way; an organization.
5. the relationship or organization of the component parts of a work of art or literature: the structure
6

of a poem.

The dictionary definition isn’t overly useful. It’s likely too broad. We need more assistance.
What is the reasoning behind the neighborhood rule? What do other people in the
neighborhood have? Let’s say you do your research, and you find this:
“The neighborhood has enacted this rule to prevent the spread of fires. They are concerned
that grills, or other flame devices, will pose a fire hazard if too close to a house or garage.”
So, the reasoning is a fire hazard, and the rationale even states “house or garage” instead of
structure. Is the deck part of the house? Again, you’d want to look at what the neighborhood
has allowed in the past. What they’ve allowed in the past is similar to reading cases.
Hopefully, you are getting the idea. Take some time to go through the CALI Lesson
Introduction to Rule Synthesis. In it, the author has you compare and contrast sandwiches,
so maybe eat lunch as you work through the lesson!

c. When Do You Start Outlining?
Well, the sooner the better. It’s difficult to start outlining in the first week or two, as you don’t
have enough information to synthesize. However, by week three or four, I’d start outlining a
little bit each week.
You want to do this for two reasons: First and foremost, it will save you time in the long run
and leave you more time to do other things that will help you prepare for final exams. But
more importantly, similar to reviewing notes after class, it will alert you to whether you are
truly understanding information earlier rather than later.
If you are unable to figure out how to synthesize a section, meaning, you just can’t see how it
all fits together, this is a great time to consult your study group (discussed below), a teaching
assistant, or your professor. Leaving it to the last possible opportunity, at the end of the
semester, means it’s going to be more difficult to put it all together and far more difficult to
understand the pieces you are struggling with.

62 | During and After Class

d. Other Outlining Notes
Finally, I want to address some other “tips” that might help you get started in your rule
synthesis.
Use your syllabus or TOC!
If you are a bit unsure of where to start, or how to start organizing things, look to your
syllabus or table of contents. It’s a great way to start to “see” the big picture. For example,
let’s look at another casebook’s table of contents, from The Story of Contract Law: Formation
®

by Val Ricks, published by CALI eLangdell Press.

In this example, you can see a few things. First, similar to how you might use a TOC in
your reading, you know that Hunt v. Bate is going to go under the heading of “Bargain or
Exchange.” You also know that Restatement 71 is going to go under “Bargain or Exchange” as
well. So you at least have a start to your outline.
You can also zoom out, so to speak, and look at the entire table of contents. Advance through
the pages below to start to see how these things might work together.

During and After Class | 63

An interactive H5P element has been excluded from this version of the text. You can view it online here:
https://halefirstgenguide.lawbooks.cali.org/?p=40#h5p-18

For example, you start with contract formation, and then look to “alternative theories” of
recovery, and then look to limits on defenses, or bargains.
If you haven’t started classes yet, this is all going to seem very overwhelming. I suggest you
just take it in as food for thought, and then come back after a few classes and read more
carefully.
Personally, I used to use my professor’s syllabus as a starting point since that is the way your
professor likes things organized. I would then start expanding with things that made sense
to me, like charts and mind maps.
Check in often with your outline to determine its effectiveness.
I started most of my outlines with the typical Roman numeral format. And this works most
of the time, and for most people. But if it doesn’t work for you, don’t hesitate to shift gears.
You might feel like you’ve already “wasted time” spending a few weeks on one type of format,
so you can’t possibly change now. First, that’s not wasted time, as you’ve been processing
and reviewing material and that will pay off. But most importantly, if that particular format
doesn’t work, you have to shift to something that works better for you.
You might also realize that different formats work for different classes. In my mind, contracts
class lends itself to Roman numerals and feels very linear. However, with civil procedure, at
least in my mind, I need charts and mind maps. Don’t limit yourself. The goal is to understand
how to use the information you have in front of you, so don’t be afraid to experiment.
Don’t just use other people’s outlines.
I have two very unwavering beliefs: first, that sharing information is incredibly valuable, and
second, that outlines are incredibly personal.
It’s okay to collaborate on outlines and share ideas with your study group and classmates. It’s
also okay to look at what upperclassmen have done and what has worked for them. Doing
this might help you figure out what outlines can look like.
However, note that the process of creating an outline is the useful part. You can’t just take
an outline from a classmate and use that to study. The process of putting things together is
what helps you prepare for exams. The whole point of outlining is to help you see the “big
64 | During and After Class

picture” of what you are studying, and how things work together. That’s why the work of
creating the outline is what is helpful, and just using a prepared outline from someone else
is not.

V. Study Groups
As you enter law school or talk to people about law school, many will have opinions on study
groups. First, what is a study group? At a very basic level, study groups are small groups of
students, about three to six, who do their studying together. Each study group, since they
are made up of different people, is going to be set up a bit differently. The idea is that they
help each other through reading and briefing the cases, and then compare and share notes
after classes. First, we’ll look at some general dos and don’ts of study groups, and then we’ll
do some exercises to help you decide whether you want to join one.

a. The Dos and Don’ts of Study Groups
Do…
Compare notes. It’s perfectly acceptable to collaborate and compare notes. The legal
profession itself is collaborative. You should still take your own notes, but it might be helpful
to share what each of you thought about the class. Maybe someone in the study group picked
up something that you did not, and vice versa—help each other fill in the gaps.
Talk through hypotheticals. Your professor might give you practice hypotheticals—see below.
You can also find them in various supplements—again, see below. This is what study groups
are made for! Talk through them together, and share your thoughts. You can also do this with
smaller “hypos.” Often, your professor will ask “what if” during class, just changing a few facts
or making up small stories. Write these down in class, and talk through them with your study
group.
Don’t…
Divide and conquer. It doesn’t work. Some study groups like to split up the reading or notetaking and then share. For example, if there were four cases to be read for civil procedure,
the study group might each read and brief one case and then share their brief with the other
members of the group. DO NOT DO THIS. I’m all for sharing, but trust me when I say this
will not help you. It might feel like a relief to divide the workload, especially in the beginning;
During and After Class | 65

however, you get better at reading and briefing by practice. Not to mention, if you haven’t
read the case, the brief might not make sense to you which is going to hamper your ability
to follow along and participate in class.
Spend too much time socializing. Hopefully, you like the people in your study group, and if so,
this is a great thing. You might make some terrific lifelong friends in law school, and I hope
that you do! Because of this, it often happens that “study group” turns into “let’s just talk and
socialize.”
Listen, I relate. I’m a super chatty person, and it takes discipline for me not to spend entire
committee meetings trying to catch up with colleagues that I legitimately enjoy spending
time with. However, that’s not the purpose of the study group (or my committee meeting).
Set boundaries for yourself and the group. Something that works very well is setting goals,
or timelines, where you can (and should) take breaks and talk, eat together, and generally
socialize.
Stay in a group that doesn’t work for you. Maybe you aren’t getting along with your group, or
your study habits don’t match up. Maybe you are finding that talking through various things
only serves to confuse you, not help. Don’t stick with a group or method that isn’t working.
There is no harm in leaving the group, finding a new group, or just flat out deciding that you’d
prefer to do this alone.

b.Should I Join a Study Group?
Take a moment now to think about how you’ve studied in the past and what has worked for
you. What has been your experience working in groups and working alone? The following
tool helps you collect those thoughts and rate the benefits of each approach.

66 | During and After Class

Reflection Exercise: Studying in Groups Versus Alone

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=40#h5p-19

Whether a study group is for you is completely a personal decision. There is nothing that
says you must join a study group, and that is fine. However, the law is often collaborative
and it can help to talk things out or work through hypotheticals as a group. So, my advice
is, even if you don’t have an official study group, find one to two fellow students that you
can meet with a couple of times throughout the semester—specifically before midterms and
finals—and talk through problems, questions, etc.
Remember, there is no “right” way to do things, so if you want to join a study group, find a
group of people who have similar goals and needs to you. You can always join a study group
and later decide it doesn’t work for you, or join a study group late in the semester.
If you’re considering joining a study group, or are already part of one, use the following
exercise to work through (a) what you need from a study group; and (b) if you’re already part
of one, whether or not that study group is meeting your expectations.

Reflection Exercise: Study Group Goals

An interactive H5P element has been excluded from this version of the text. You can view it online

During and After Class | 67

here:
https://halefirstgenguide.lawbooks.cali.org/?p=40#h5p-20

For more information, see the CALI Lesson Study Groups: Best Practices.

VI. When to Ask For Help
Don’t wait until just before the final exam to decide that you are a bit lost. The better option
is to ask for help as soon as you are feeling lost. The problem is, how do you know if you are
lost?
If your professor gives you quizzes or any practice hypotheticals, how are you feeling about
them? If you get feedback from your professors, is it good? Even if it’s only the first quiz, if
you are scoring below the average in the class, go see your professor. Similarly, if you have a
practice midterm, even if the feedback is good, go see your professor—what could you have
done to do better?
What if you don’t get feedback? You can still do practice hypos—how do you feel about them?
Do they make sense to you? Is your answer matching the sample one, if there is one?
You can also do CALI Lessons, in almost any subject! How are you doing on those? If the
answer is not great, that’s okay, and normal! But it might be a signal to ask for help.
Asking for help is something you should do. I have so many students who either wait until
it’s too late or never come for help at all. Why? They’re embarrassed. Or, they think they
can figure it out on their own. Your professors, and your academic support professionals if
your school has some, very much want to help you. You might also have tutors or teaching
assistants that want to help you. We are all invested in your success, and I mean that
sincerely. So, even if you aren’t positive you need help, seek it out.

68 | During and After Class

VII. How Can a Professor Help Me? (And How to Approach a
Professor For Help)
Your professors are going to be a great source of help, and most of them will want to help.
Professors get excited when you succeed and typically teach because they enjoy it. So, how
can a professor help you and when and how should you approach the professor?
First and foremost, professors are the best people to go to if you are struggling with the
substance of the class. If you don’t understand something from class or a case you read, go
to the professor.
As for timing, sometimes you can approach a professor directly after class. However, if you
do this, be aware that the professor might have to rush to go elsewhere, or another class
might be coming in to use the room. Be respectful of both of these things. The after-class
discussions are best used for very quick questions.
For much longer questions or times when you want to have a deeper discussion, office hours
are best. All professors have office hours and will post the date and time on the syllabus. This
generally means that if an office hour is on Wednesday from 2:00 to 3:00, you can stop by
the professor’s office at 2:15 without a prior appointment. This is encouraged! The only thing
to be aware of is that other students might have the same idea, so you might have to wait.
For most professors, you can also email them and make an appointment. That way you know
they will have time reserved just for you.
So, now that you have decided when to go see your professor, what types of questions might
you ask?
Questions about cases: Perhaps there was something about one particular case you don’t
understand. You feel like you missed the holding, or are not clear on the issue they were
trying to solve. Ask your professor!
Questions about something mentioned in class: Your professor is likely to mention
“hypotheticals” in class, such as “What if Sally did x, and then Bob did y?” If you don’t
understand the answer, ask your professor. Similarly, your professor might take a case you
are reading and say things like “What if we changed this one fact?” If you are feeling a bit
confused about what it all means, ask your professor.
Questions about how it all fits together: This is valid. Chances are, your professor likes talking
about the subject they are teaching and is happy to talk about the big picture or how various
concepts might fit together. So ask them! I would suggest that you have thought about it
During and After Class | 69

before asking them. For example, you can approach the professor and say “It seems like
concept A relates to concept B this way…” and the professor will either agree, or correct you.
Either way, you’ve started a great discussion.
What NOT to ask: Don’t approach the professor and just say “I don’t understand torts,” or “I
don’t get any of intentional torts.” It might feel like these are valid questions, and trust me,
I relate. However, your professor is spending an entire semester lecturing on torts, so you
have to narrow it down just a bit.
Don’t ask things like “What do I need for the exam?” or “Will this be on the exam?” The
professor’s goal is to teach you how to think like a lawyer and how to learn how to do that
using torts, or civil procedure, or contracts. The exam is important, but that shouldn’t be
your only focus.
Finally, professors are humans. I promise. We make mistakes; we understand that you make
mistakes as well. We won’t judge you for coming in with a less than perfect question, nor
will we think you asked the wrong thing. My guidelines are to help you get the most out of
your time with your professor, but you should not be worried about asking the “wrong” thing
during office hours. Take a chance, and go ask!

VIII. A Note on Supplements
Supplements in the law school context are study aids that come from somewhere other than
your professor or class materials. I have a love and hate relationship with supplements. They
can serve a purpose, and often be helpful; however, even well-meaning students can often
use them as a bit of a crutch, and it’s easy to get overwhelmed and think you need ALL of the
supplements. Not only will this cost far too much, but you can’t possibly read them all—it will
only get confusing.
There are too many products available and on the market to list or evaluate them all—from
commercial products for sale to free sources online to memberships your school
provides—so I’ll focus more generally on what to look for (and what to avoid) in a supplement.

a. Choosing the Right Supplements
Good supplements are those that help you work on practice questions and think through the
law. Bad supplements are those that do the work for you and only provide you with black
70 | During and After Class

letter law or a “canned” brief or outline. Resist the urge to use these, as the work of writing
a brief and outline is what is important, not to mention the fact that the canned brief or
canned outline might not be suitable for your professor.
Some good supplements I recommend to students are CALI, Examples and Explanations,
Glannon Guides, and anything that makes the student an active participant. The reason I
recommend these is because they all contain questions and sample answers, which helps you
with active learning.

b. Some Dos and Don’ts of Supplements
Do find out what your professor recommends, or talk to students that have had that
professor. Some professors have preferences, and might even use those supplement
questions as parts of their exam. So, if a professor has a preference, definitely use it.
Conversely, if your professor says they hate supplements or don’t think they are necessary,
you might want to avoid them for that class if you are able.
Do use them to practice and test your knowledge. The supplements I recommend all have
different types of questions, from essays to short answers to multiple-choice questions.
These are the best kind of supplements, as they literally “supplement” your in-class learning.
Do NOT rely on supplements in place of reading and briefing cases or outlining yourself.
They should be supplementing your work, not taking the place of it. For example, if you rely
on an outline someone else made, it might not fit your class or your learning style, and most
importantly, making the outline yourself helps you process the information!
For more, see the CALI Lesson Creating Study Aids.

1 University of Tokyo. Umejima K, Ibaraki T, Yamazaki T and Sakai KL (2021) Paper
Notebooks vs. Mobile Devices: Brain Activation Differences During Memory Retrieval. Front.
Behav. Neurosci. 15:634158. doi: 10.3389/fnbeh.2021.634158.
2 Id.
3 “A mind map is a diagram used to visually organize information in a hierarchy, showing
relationships among pieces of the whole. It is often created around a single concept, drawn
as an image in the center of a blank page, to which associated representations of ideas such
as images, words and parts of words are added.” (“Mind Map.” Wikipedia.” Wikimedia
Foundation, May 17, 2022. https://en.wikipedia.org/wiki/
During and After Class | 71

Mind_map#:~:text=A%20mind%20map%20is%20a,parts%20of%20words%20are%20added
.)Some students like to do this with legal concepts, sort of free drawing and connecting the
various concepts in class. This is a valid form of outlining.
4 This list is not meant to be exhaustive, and merely illustrates an example.
5 Rock & Roll Hall of Fame. Accessed January 2, 2022. https://www.rockhall.com/.
6 “Structure Definition & Meaning.” Dictionary.com. Dictionary.com. Accessed June 16,
2022. https://www.dictionary.com/browse/structure.

72 | During and After Class

5. Preparing For and Taking Exams
As mentioned in the prior chapter, law school exams will likely be different from what you are
used to, but that’s okay, and that’s why I’m going to tell you all about them. As mentioned, the
exams won’t ask you about facts of cases or exact rules of law. Yes, part of exam preparation
is that you need to know the rules of law you have learned, but the exam doesn’t stop there.
While different professors might test in slightly different ways, the most common way that
first-year classes are tested is using one to three hypotheticals, or stories. Then, it is your
job to apply the rules you’ve learned to that story, or “hypo.”
Finally, while many schools are embracing midterm exams, many class grades are still based
on one final exam at the end of the semester. This can be daunting, and it is why I stress
practicing before that exam.

I. Before the Exam
Below I’ll go through what a typical exam looks like and how to write one. But first, let’s look
at ways you can prepare—and skills you can strengthen—in advance of exam day.

a. Law School Exam Format – Practice Hypotheticals
So by now, you might be thinking, what on EARTH is a hypo? Well, it’s short for “hypothetical,”
meaning a hypothetical story, or hypothetical legal pattern. In class, your professor might
use these to illustrate examples or differences between areas of the law.
In addition, your midterm, and your final exam, are likely to be one to two hypotheticals.
They are, essentially, practice legal problems. Your exam will set out a story or scenario, and
you will be expected to identify, analyze, and “solve” (come to a conclusion about) the legal
issues that arise in the story. While occasionally a hypothetical will provide the applicable
law, such as a sample statute, hypotheticals are primarily fact-driven; in other words, it will
be your responsibility to not only determine where there might be a legal issue involved but
also to conjure up the applicable rule or law and apply it to the facts at hand in order to
reach a conclusion about which way the case should be decided. For example, in a criminal
law course, you might get a story about a series of interactions between three people and
Preparing For and Taking Exams | 73

your assignment will be to explain if any crimes have been committed among them. If you
go back to the previous chapter to my examples on synthesizing, I asked you to think about
if you had a client that wanted a firepit in their deck and told you the neighborhood had an
applicable rule—that is a hypothetical. On your exams, the hypos will take on topics you are
learning in class.
It should be noted that the BEST way to prepare for an exam is by doing practice hypos! This
means practicing writing out the answers. You can get practice hypos from old exams
(preferably from the same class and professor), class discussions, or your textbook—or you
can create your own.
However, legal writing—and exam writing—is different from what you are used to. As
discussed in the next section, legal writing and answers to exam hypotheticals should follow
the IRAC structure, which is something you need to practice before the day of the exam.

b. Using IRAC
You just learned that law school exams are typically a series of hypotheticals, and that to best
prepare for the exam you should spend time practicing writing out your answers to practice
hypotheticals.
Writing an answer to a law school exam is different from exams you may have written
in the past. In order to successfully write a law school exam, it is necessary to have a
specific paragraph structure or template. Professors refer to the structure used in writing
exams—or the organization of the material—as IRAC, which stands for Issue, Rule, Analysis,
and Conclusion.
Sometimes a professor might suggest CRAC, or CRE(explanation) AC, (these are common in
legal writing) where one starts with a conclusion instead of an issue. However, that is usually
reserved for legal writing, such as a memo, versus an exam, unless your professor specifically
requests CRAC. Also, all of these formulas are essentially the same, so if one professor says “I
prefer CRAC to IRAC” don’t let that throw you. Finally, I’ve had colleagues say they “don’t care
about IRAC,” but then they show me how they want an answer to look, and you guessed it,
it’s IRAC! This is going to feel VERY formulaic and repetitive, which is typically very different
from writing you may have done for liberal arts courses. Instead, think of IRAC as a way to
solve an equation or a lab report. I also sometimes think of it as a math problem—sort of like
showing your work in long division.
Let’s walk through each section of IRAC:
74 | Preparing For and Taking Exams

Sections of IRAC

Issue: Identity and explicitly state the precise legal issue you are about to discuss. Think of an issue like
a topic sentence; you want to let the reader, usually a professor, know what area of law you are going to
discuss. Think about what question (or questions) you need to answer in order to answer the hypothetical.
Bear in mind there can be multiple questions, or issues, and if so, they each get their own IRAC. The issue
will not be a broad topic such as “is there a crime?” Rather, the precise legal issue should be one narrow
aspect of the broader legal rule you plan to analyze, such as “was Bob’s act voluntary?” Professors vary in
the degree of specificity they want in students’ issue statements, so keep this in mind.
For example, if the exam question asks “What crimes have been committed?” your umbrella issue
statement might be “Was Bob guilty of homicide?”, but there might be several sub-issues as well. See
below for more information on this. (Also, note that any given exam hypothetical might have multiple
issues; for example, you might spot three crimes—maybe homicide, theft, and something else—and they
should EACH get their own IRAC.)
Rule: Next, accurately state the specific rule you plan to apply to the issue that you stated. Again,
professors have a range of preferences, and you will be encouraged to ask them what those preferences
are. Some professors want exact statements of rules, but most accept accurate paraphrases of rules.
Sometimes, if applicable, you may need to explain the rule, which means expanding on the definition or
further explaining an aspect of the rule.
Analysis: Immediately following your statement of the rule, apply the rule to the specific relevant facts
presented in the legal problem you are analyzing. The analysis is often the most difficult (and most
important!) part of essay writing; see below for a more detailed explanation of how to write an analysis.
Conclusion: After your analysis, state an explicit conclusion—your specific prediction as to how a court
would decide the particular issue you discussed. Your conclusion should flow directly from your analysis.
Thus, if your analysis identifies arguments for both parties, or a counterargument, your conclusion should
explain why you believe one set of arguments is more persuasive. Remember that there is often not a
“correct” conclusion.

Common IRAC Errors
• Labeling each component of your IRAC. Some students literally write the IRAC
components in their answers to lawyering problems. Like any mnemonic, IRAC should
be used as a guide inside your head, not as a set of labels written in an answer to a
lawyering problem.
• Making your entire answer to a lawyering problem one gigantic IRAC. For example,
stating all the issues in one paragraph, stating all applicable rules in the next paragraph,
etc. Each IRAC should address one precise issue, and only one precise issue. You should
be sure to use a separate IRAC for each issue, or question, which needs resolving. For
Preparing For and Taking Exams | 75

example, if the question is whether the defendant should be charged with larceny or
embezzlement—two different crimes—you would use one IRAC for each crime, and not
combine them.
• Making each IRAC or each component of your IRACs the same length. There is no rule
about how long each IRAC should be. You will need to develop the legal judgment and
discretion to determine how much to write to answer a specific lawyering problem.
Some IRACs are short and some are much longer. Substance should trump form. In
other words, the length of your IRACs should reflect the complexity of the legal issue
you’re addressing in a given lawyering problem.
• Giving equal weight, length, and time to each component of IRAC. For example, some
students assume each piece of IRAC should be one sentence long. This assumption is
incorrect. You should make each component as long as needed to address the specific
problem. The I and C will always be relatively short, with the R and the A likely being
the longest. In fact, when answering lawyering problems on law school exams, the A
will usually count for the majority of your grade. Therefore, usually, the analysis portion
should be the most extensive portion of your IRAC.

c. Mastering the Analysis
What does it mean to put forth an analysis? This is where you apply the unique facts of
your hypothetical to the applicable rule. Please note that this is not a conclusion, nor is it
merely restating facts. This is likely the most difficult part of writing a law school exam, and
where you are likely to earn (or lose) the most points. Often when students come to me after
a midterm or final exam and aren’t happy with their grade, it’s not that they misstated the
rules, missed issues, or didn’t know what they were doing—they just didn’t analyze.
Your analysis is “showing your work,” or explaining how and why you reached a certain
conclusion. I like to say your analysis answers the “why.” I tell my students to think of a small
child, or me, asking them “but why, but why, but WHY?” You should answer that “why” with
a “because” and think of the Wizard of Oz—“because, because, because…”
To this end, I like giving my students an analysis formula. If your background is in writing, or
any kind of liberal arts degree, writing in a very formulaic way is going to feel odd and stiff.
It might also feel repetitive. All of that is okay—embrace the formula and life will be so much
easier.

76 | Preparing For and Taking Exams

IRAC: Analysis Formula

As I mentioned above, think of the analysis like a math formula:
If a Rule = X, Y plus Z
Then your Analysis = When (FACT), this was X. Because of (FACT), Y occurred. In addition, because of
(FACT FACT), Z was satisfied.
Or
When [

], that was [

].

], [

] was met.

Because of [

For example, the definition of battery is “An intentional harmful or offensive touching of another.” So,
when applying this formula, you might say “When Bob punched Jim in the face, that was harmful” or
“Because of the fact that Bob hit Jim on purpose, the element of intent was met.”
Essentially, you want to pair each rule element with a fact that supports or does not support that rule
element. You are proving the equation, so to speak!

You might also need to “stack” your IRACs, or have sub-IRACs. Well, what does that mean?
As mentioned above, your essay will have multiple issues or claims, and each issue or claim
should have a separate IRAC paragraph. For example, a tort will have multiple elements, so
you might want to use an IRAC for each element. See below.
Issue (In tort law, what is the tort?)
Rule (Elements 1, 2, 3)
Analysis
Sub issue 1 (Element 1)
Sub rule 1 (Explanation of Element 1)
Sub analysis 1 (Analysis of Element 1)
Sub issue 2
Sub rule 2
Sub analysis 2

Preparing For and Taking Exams | 77

Sub issue 3
Sub rule 3
Sub analysis 3
Conclusion
Here is a helpful CALI Lesson, on IRAC.
Now, let’s do a practice hypothetical:

Your client stole a motorized scooter and traveled from Illinois to Indiana. They are charged under U.
S. Code, Title 18, § 408 (18 USCA § 408). That Act provides: “Sec. 2. That when used in this Act: (a) The
term ‘motor vehicle’ shall include an automobile, automobile truck, automobile wagon, motor cycle,
or any other self-propelled vehicle not designed for running on rails. * * * Sec. 3. That whoever shall
transport or cause to be transported in interstate or foreign commerce a motor vehicle, knowing the
same to have been stolen, shall be punished by a fine of not more than $5,000, or by imprisonment of
not more than five years, or both.”
You know from reading a case called McBoyle v. United States that a plane is not a motor vehicle. In
fact, the court reasons “But in everyday speech ‘vehicle’ calls up the picture of a thing moving on land.”
The court in McBoyle also states that if the legislature had wanted to include planes in the definition,
they certainly would have. The statute McBoyle cites is from 1919.
Given this information, you need to decide whether your client’s motorized scooter is, in fact, a motor
vehicle.

Now for the hard part: the analysis. Before you dive into trying to write it, think about how
you are going to prove whether a motorized scooter is a motor vehicle, or isn’t. Let’s think
about it this way:

78 | Preparing For and Taking Exams

Is a Motor Vehicle

Isn’t a Motor Vehicle

Automobile
Truck
Wagon

Motorized Scooter

Plane

Motorcycle

Running on rails
Self-propelled

No motor/takes human strength
to power

First, I separated out what we know from the language of the statute, as well as the case. We
know what is specifically designated as a motor vehicle, and what isn’t.
Next, the statute says a motor vehicle must be self-propelled, and not run on rails. So the
second part of the table focuses on that. The question becomes, which side fits a motorized
scooter better and why?
Try something like this:

Rule Element

Facts For

Facts Against

Resolution

Self-propelled
Not running on rails
Runs over land
1

Try to fill in the chart, originally created by MaryAnn Hermann —what are you noticing, if
anything? You might have seen something like the below:

Preparing For and Taking Exams | 79

Rule Element

Facts For

Facts Against

Resolution

Self-propelled

Motor scooters have an
engine and can move
without “manpower”

Can also move with only
manpower, meaning the
rider can use their feet to
get it to move

Which is the
predominant use?

Not running on rails

No rails on a motor scooter

Runs over land

Can’t fly

Now you can think about your analysis. You want to use words like “here” and “because”
in your analysis. For example, “Because a motor scooter does not run on rails, and in fact,
runs on land, we can argue in favor of it being a motor vehicle.” Or, “Even though a motor
scooter has an engine, meaning it is self-propelled, it can also be operated using manpower
alone, making it less of a motor vehicle.” Note that there isn’t a right answer, and that can be
frustrating. A motor scooter can be self-propelled OR propelled by the operator, making it
hard to come to a “correct” conclusion. This is a common occurrence in legal hypotheticals,
and it can be difficult to get used to. We are not as worried about the conclusion—here,
whether this is a motor vehicle or not—but rather, we are concerned with the process or
the arguments that helped you reach that conclusion. For example, maybe you don’t know
much about scooters, which is perfectly acceptable, and you argue that motor scooters are
completely self-propelled with an engine. There is nothing wrong with that, as long as you
are explaining your reasoning.
The frustrating part about writing out hypotheticals is there isn’t always a “right” answer.
The important part of the writing is how you support your conclusion. Even if an explanation
seems obvious, it’s worth putting it down. I’ll leave you with one last example of the
importance of supporting your conclusion.
I have taught contracts in the past, and one of the first rules of contracts I teach is whether
the Uniform Commercial Code, a series of statutes, or the common law applies. The Uniform
Commercial Code, or UCC, applies to “goods” which are defined as “moveable, tangible,
items.” The common law of contracts applies to everything else. I gave my class a hypo about
a homeowner contracting with a company to install a pool. In my mind, as I was writing the
hypothetical, I had a vision of an inground pool—so installation would require digging and
other activities. This means the students should be using common law.
However, I had a handful of students state very confidentially, and without explanation, that
the UCC applied to this fact pattern. My first thought was, “Oh, I need to go back and explain
the UCC again!”
80 | Preparing For and Taking Exams

I asked the class why some of them answered with UCC. I was told by a couple of students
that a pool installation involved the company moving the pool off the back of the truck and
putting it in the yard. Turns out, they had a vision of an aboveground pool, which very well
might be a good since it is tangible and moveable!
So, the students were not wrong in their understanding of the law, but they failed to explain
their reasoning. To both myself and the students, the idea of “pool” seemed obvious and
without the need for an explanation. But it turns out we both had a vision of a different pool,
so the explanation was needed. In conclusion, even if something seems silly and obvious to
you, err on the side of explaining!

IV. Exam Writing – The Day of the Exam
Now that you have hopefully prepared your notes, synthesized your rules, and done some
practice hypos using the IRAC formula, it’s time to look at the steps involved while actually
taking the exam. Like many other parts of this book, if you are reading this in August, the
section below might feel premature. Read it, or skim it, so you get an idea of what exams will
look like, then feel free to come back to it halfway through your semester!

a. Plan First
Before you dive into writing the actual exam answer, you need to plan! Given that on the day
of the exam you will likely feel a little stressed and anxious, it’s helpful to plan ahead for how
you will plan. I know, so much planning, but that is also a lawyering skill.
First, look at timing and how much each question or exam part is worth. How do you plan to
divide your time so that you address all the questions? Are there other instructions specific
to the exam, or a section on applicable law? READ CAREFULLY. Sometimes you can ask your
professor for directions ahead of time; sometimes you can’t. Either way, start your exam by
carefully reading the directions and creating a plan.
For more preparation, see the CALI Lesson Attacking Exams.
Let me give you some examples of what I mean by planning and reading carefully. See the
directions below, and then try to answer the questions that follow.

Preparing For and Taking Exams | 81

Sample Instructions 1
Contracts Final Examination
Directions: This exam is for three hours and is closed book. Answer the multiple-choice questions on
the Scantron answer sheet provided. Write or type your answers to the essay questions either in
bluebooks or using the examination software. Remember to put your exam number on the answer
sheet, this paper, and the essays. If something in a question seems missing or mistaken, please state a
corrective assumption and proceed with your answer.
Applicable law: Unless otherwise indicated in a particular question, please assume that all events
occur in a U.S. state following typical modern contract law and the UCC with no local amendments.
The common law statute of frauds applies except to the sale of goods, which is governed by UCC
Article 2. The majority (New York) version of the parol evidence rule applies. If there is an issue in an
essay that raises two or more major conflicting views of the proper rule, you should indicate the
different outcomes under each rule.

Interactive Questions: Reading Exam Instructions – Part 1

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=42#h5p-21

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=42#h5p-22

An interactive H5P element has been excluded from this version of the text. You can view it online

82 | Preparing For and Taking Exams

here:
https://halefirstgenguide.lawbooks.cali.org/?p=42#h5p-23

Let’s look at another one:

Sample Instructions 2
Civil Procedure Final Examination
DIRECTIONS — IT IS VERY IMPORTANT THAT YOU READ THESE DIRECTIONS CAREFULLY AND
UNDERSTAND THEM FULLY!
These questions are “open book.” You may use any of the course materials (including materials posted
on the course website), handouts, and notes you have taken in class in preparing your answers to the
following questions. You also may use any hornbooks, treatises, or commercial outlines. The only
limitation is that you work independently. Under no circumstances should you speak with, or look at
the materials of, a fellow classmate.
Your student identification number, as well as the name of the course and the date of the
exam, should be placed at the top of the first page of your submission. DO NOT PUT YOUR NAME,
OR OTHERWISE SUGGEST TO ME WHO YOU ARE, ANYWHERE IN YOUR SUBMISSION. Any
adjustment to your final grade for class participation will be made after I complete the grading of
your examination answers.
If you wish to cite to a case, you may use any coherent short-citation form.
GOOD LUCK AND HAVE A GREAT BREAK!

Let’s look at one final set of instructions, then answer the questions that follow.

Sample Instructions 3
Directions: You will have 90 minutes to complete this exam. I have given suggested times for each
section. You are allowed one (1) page, front and back, of notes. Please complete the multiple choice
on the provided scantron, and complete the written portion on Exam4.
Please provide your name on both the scantron and Exam4.
Suggested Times: Essay 1, 30 minutes. Essay 2, 60 minutes.

Preparing For and Taking Exams | 83

Interactive Questions: Reading Exam Instructions – Part 2

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=42#h5p-24

This might seem silly. I appreciate that you think I’m probably asking you obvious questions,
that amount to basic reading comprehension. And they are! But the truth is that plenty
of bright, literate, student exam takers skip right over key directions. In fact, Sample
Instruction 3 comes from an exam a colleague of mine gave a few years ago. The colleague
was frustrated that three students answered the multiple-choice questions on Exam4, not
the scantron. This meant that their multiple-choice answers were not counted! I believe my
colleague went in and hand graded, giving them partial credit, but not every professor will
do that. So you want to be diligent in reading instructions and creating a plan.

b. Read and Outline
Now that you are fully aware of the instructions, time constraints, and how you will balance
your time, start on the first question. Take time to first read it as a story and get a feel for
the facts. Then outline. This is different from the other outlining I’ve discussed. When you
outline to study, you are synthesizing the law you’ve learned so you know how it all comes
together. When outlining an exam answer, you are organizing your answer so you don’t miss
anything. I know, you don’t have time to outline, but you can’t NOT outline. Think about how
you want to organize your essay. Are all issues created equally? What is your plan to address
all issues?
A good way to outline is to organize your facts as we discussed above. For example, think
back to that table:

84 | Preparing For and Taking Exams

Rule Element

Facts For

Facts Against

Resolution

Self-propelled

Motor scooters have an
engine and can move
without “manpower”

Can also move with only
manpower, meaning the
rider can use their feet to
get it to move

Which is the
predominant use?

Not running on rails

No rails on a motor scooter

Runs over land

Can’t fly

You might notice that there isn’t much to talk about with “runs over land.” I mean, a
motorized scooter certainly doesn’t fly in the air, so this feels obvious. But “self-propelled”
seems to have more to discuss! So that means you will likely want to spend more time on the
issue of whether a motor scooter is self-propelled than whether it runs over land.
If there are multiple issues, you can also use this type of chart to determine which issue
requires the most time.
Speaking of issues, outlining will help you issue spot. You will hear this as a buzzword
all around: that you need to “spot the issues” or “issue spot.” But what does that mean?
Remember that a hypothetical is essentially a story. So your job is to read the story and
determine the “issues” or questions to solve. A professor may ask you a very directed
question, such as “Did Defendant commit murder?”, in which case, your issue-spotting just
got much easier! However, it is more than likely that the professor will end the hypothetical
story with “What are the rights of the parties?” or “What crimes can Bob be charged with?”
This means that a large part of earning points on your exam is figuring out what issues, or
legal problems, to solve. Everyone tackles this in a slightly different way. However, I suggest
taking one of the two methods described below and making it your own.

Issue Spotting Method 1: The Checklist

In doing the outlining that I mentioned above, you can create a mini-outline or “attack outline,” which is
what I just call a checklist. Essentially, it should be a one-page list of the types of law you covered. For
example, in a torts class, you are going to cover various types of torts. Therefore, your checklist might
look something like this:

Preparing For and Taking Exams | 85

1. Intentional Torts
a. Assault
b. Battery
c. False Imprisonment
d. Trespass
e. Trespass to Chattels
f. Conversion
2. Negligence
Note that this is an incomplete checklist, and the complete version will look different depending on your
professor and class. The idea is that if I have this memorized, I can quickly go through the fact pattern to
see if any of the torts show up. Part of your checklist might also be to add in “activating facts.” What I
mean by that is, if you are looking for an assault, or a battery, what are you looking for?
For example, for battery, I might know that I need a person in the fact pattern to touch another person,
so I’m indicating that in my checklist. I can go through the story and think, “Alright, is anyone touching
someone else? If so, could that be a battery?” Similarly, trespass requires land or entering the land of
another. Is that showing up in the facts? Adding these types of “activating facts” to our checklist might
look like this:
1. Intentional Torts
a. Assault
b. Battery – touching of another
c. False Imprisonment
d. Trespass – someone entering land
e. Trespass to Chattels
f. Conversion
2. Negligence

Issue Spotting Method 2: The Factfinder

You can also do the reverse of the checklist: use every fact given to see if it triggers an issue. For
example, pretend that this is part of an exam:
At the local bar, Bob saw Jim and thought, “Hey, Jim is looking at me funny.” So, Bob walks up to
Jim, and punches him in the face.
You might not immediately know what tort is involved, but you can think “Hey, Bob punched Jim in the

86 | Preparing For and Taking Exams

face, that’s gotta be something, right?” and you would indeed be correct! It IS something. Ideally, you
would want to know that it is likely battery, but if that’s not coming to mind right away, it can be
important to set aside the fact and mention that it’s likely a tort.
Similarly, why is the fact pattern telling you that Bob thought Jim was looking at him funny? Is that
important? Could that be a factor in the analysis? It might be! Which brings us to our next step…

c. Analyze!
At this point, you’ve read the instructions as well as read through the hypotheticals
presented and started organizing your answer by outlining. Now it is time for the
analysis—the most important part of your essay. As a reminder, this is where you explain how
and why you reached a certain conclusion. This is the part where you think like a lawyer, so
to speak. This is also, as you plan your time, where you want to spend the bulk of your time.
Some professors also call this “applying the facts” or “applying the rule.” It all means the same
thing.
It’s also not uncommon for this to be what students struggle with the most. It’s easy for me
to say “apply the facts” over and over again, but it’s trickier than it sounds.
Let’s start by organizing and making sure we use all of the facts in a hypothetical. Those of
us who teach law—we aren’t creative. I mean, some of us are, and we probably like to think
we’d all be fantastic novelists, but let’s face it—we aren’t. Since I’ve been teaching on Zoom,
my husband will hear students laugh from time to time. I end up incredibly proud, telling
him “See, they think I’m funny.” His response is always “You’re only funny for a law professor.”
Ouch. I’m telling you this because when we write exams we aren’t building worlds or trying
to create interesting characters or backstories. Most of us actually write exams backward;
first, we think of the law we want to test, then create the facts that will support that. This
means that every single fact in your hypothetical is important. When I meet with students
that didn’t do well on their exams, one of the main issues I see is that they aren’t using
enough facts.
To think about organizing facts, let’s use two charts from a good friend and colleague,
MaryAnn Hermann. These charts are also referenced above.
So, now that you’ve spotted the issue and identified the appropriate rule, let’s break it down.
Start with the rule’s elements and think of each element as something you need to prove or
disprove. Every rule you are given in law school will have parts; just note that some are easier
Preparing For and Taking Exams | 87

to find than others. After you’ve established the element, you want to “match” a fact with that
element. Then, think about if there are multiple understandings, and if so, how you might
resolve the multiple understandings.
Here is what I mean by multiple understandings. Let’s say the rule element is
“unforeseeable event” and the fact that “matches” with that element is “snowstorm in late
March.” Now, one understanding of that might be that it’s unforeseeable—no one expects
snow in late March! However, I’m currently writing this from Michigan, where we absolutely
expect snow in late March, and sometimes even April. So the multiple understandings of the
fact might come from where you live or the weather you are used to. You can also look for
other facts in the hypothetical to help you resolve the multiple understandings; does the
hypothetical tell you anything about the climate or geography of the place?
Rule Element

Fact

Understanding A

Understanding B

Resolution

Another approach is thinking of “facts for” and “facts against” a rule element. I like to think
of it as proving or disproving an element. If the element is “intent,” are there facts that prove
intent, or are there facts that disprove it?
In some instances, you will only have facts for, or only have facts against. However, in some
instances, you will have both, and again, you need to resolve this issue and come to a
conclusion.

88 | Preparing For and Taking Exams

Rule Element

Facts For

Facts Against

Resolution

Now, turn those charts into an analysis using the format I gave you above. Remember, it’s
typically “Because FACT and FACT, rule element was met” or “When FACT, that satisfied
RULE ELEMENT” or “RULE ELEMENT was met because of FACT and FACT.” The key is that
you are pairing the facts with your rule in a very clear way.
Now, all of this was merely an overview, and certainly a lot to take in. There are more
opportunities for practice! Here are some related CALI Lessons:
• One on Issue spotting;
• One on hypos in general – Hyped About Hypos;
• One on Legal Writing Versus Exam Writing (as you will be taking a legal writing class
that might differ slightly from what you need to write on an exam); and
• One on Reading Comprehension Strategies for Exams.
All of these will help you get on the right track. The key to all of this is to be active, not
passive. No exam will ask you to recite memorized facts or merely explain a rule. Therefore,
preparing for exams has to involve practice, not merely “review.”

1 Hermann, MaryAnn. “A Step-by-Step Method of Teaching Legal Reasoning.” Midwestern
Academic Support and Bar Programs Conference. Chicago, 2018.

Preparing For and Taking Exams | 89

6. Extracurricular Activities
In law school, similar to your undergraduate experience, you will have opportunities to
engage in extracurricular activities. Law school extracurricular activities tend to be valuable
for career planning and are often directly related to the practice of law.

I. Why Get Involved?
It’s a good idea to choose one or two activities that appeal to you, since they are all ideal
ways to network, find mentors, and add interest to your resume. They also provide different
types of foundational skills that you might need in your career. Essentially, extracurricular
activities are a part of your professional identity development, and they can impact your
developing professional reputation. I discuss specific activities below in greater depth, but
for example, joining a publication will help you build research and writing skills while
participating in mock trial will help you develop your litigation skills.
Finally, they are opportunities to get to know your peers, alumni, administration, and faculty
1

outside of class, which can be beneficial for many reasons. Studies have shown that students
who are more actively engaged in the law school community tend to have overall better
mental health and excel in classes. Because of this, I encourage you to find at least one law
school activity that appeals to you!
With that in mind, be thoughtful in selecting activities because it’s easy to get overwhelmed
and try to do too much. That is not a great idea. Law school coursework will keep you busy,
and you want to be cognizant of that. You don’t want to overextend yourself. Moreover,
these extracurricular activities are often viewed as professional commitments, so you want
to make sure you can really commit the time needed for any given project. It is likely
best to start slow when engaging with extracurriculars to make sure you can handle both
the activities and your coursework. First-year students often underestimate the time
commitment of law school and take on numerous extracurricular obligations, prioritizing
them over academics. This can often have a negative impact on grades, which counteracts
any potential gains from the extracurricular activities. Spreading yourself too thin, and
joining too many organizations, can also make it difficult to demonstrate your commitment
to one activity or group, and can also make it more difficult to pursue leadership
opportunities in that organization.
You will have time during your first year to find out more about the different organizations
90 | Extracurricular Activities

that are available at your school. Any organizations that you join during your first year will
likely not be a huge time commitment; the organizations might have meetings or events you
can attend, but will not likely expect a full commitment. You should also note that while your
law school may list quite a few organizations, some schools boasting close to 100, not all
organizations are equally as active. This is something else you can investigate during your
first year. You will have more opportunities as a second-year student to join competition
teams, journals, or run for executive board positions in different student organizations.
These upper-level opportunities are great ways to show leadership and areas of interest
to future employers, but also come with added responsibilities and are a larger time
commitment.

II. Student Bar Association
Your undergraduate school may have had a Student Government Association, or SGA. This
organization was likely comprised of students elected by the student body to govern them
and represent them to the administration.
Similarly, law school has a Student Bar Association, or SBA. The organization is made up
of students elected by the law school to be the president, vice president, secretary, and
treasurer, among other positions. There is also typically an election for class representatives,
so that each class year (such as 1L, 2L, and so on) have representation as well.
The SBA typically governs other student organizations on campus, acts as a representative
to the administration, advocates on behalf of student concerns, and plans events. The
SBA will also have a connection to the American Bar Association (ABA)—a national
association—through its Law Student Division. Again, this provides many potential
opportunities.
The ABA, as well as other, local bar associations such as those at the state and city levels, have
opportunities for students to become members and often have discounted student rates.
They can provide great local networking opportunities if students plan to stay in the area
and want to meet local practicing lawyers. Some association entities, such as commissions
and committees, also offer the opportunity for student representation. Involvement at this
level offers law students a front-row seat to legal developments in a particular legal interest
or area of law.
While I mentioned above that most organizations make you wait until your 2L year to get
fully involved, your SBA will likely have one or two first-year representatives, meaning you
have the opportunity to get involved in the SBA right away. In addition, the events that the
Extracurricular Activities | 91

SBA plans, as well as their meetings, are open to all students. Even if you don’t plan to run for
SBA office, keeping track of what they are doing, or going to their meetings, is recommended.

III. Affinity Groups
Most law schools also have affinity groups, such as the First Generation Law Student Group
(FGLS), Black Law Student Association (BLSA), Latinx Law Student Association (LLSA), AsianPacific-Alaskan Law Students (APALSA), a Women’s Law Caucus or Women’s Law Group,
Jewish Law Student Association, Christian Law Student Association, Muslim Law Student
Association, OUTLaw (LGBTQIA+ students), Disability Law Students, Veterans groups, and so
forth.
These groups typically plan events, bring in speakers, and provide networking opportunities
for their members. Some might also have formal mentoring programs in place. Some of these
groups are affiliated with national organizations and plan larger-scale events with groups
from other schools. Some affinity groups also attend national conventions, which can be a
great way to network. Law students have the opportunity to become members of—and seek
leadership roles within—affinity groups at the national level, as well.
If you are interested in affinity groups, be on the lookout to see if these groups do anything
before your law school orientation. For example, the First Generation Law Student Group
at my school often reaches out to first-generation students prior to orientation, and they
typically host an event for those students during orientation. Other affinity groups often do
the same, which can be a great way of meeting classmates and upper-level students.
Unlike competition teams or publications, affinity groups will allow you to join just as a
member during your 1L year, meaning the time commitment might not be as high. Many
students continue their membership during their entire law school career and often serve in
executive board positions (such as president, vice-president, etc.).
If there isn’t an affinity group for you, start your own! My law school used to be for women
only. When a few of us discovered this in our first year, we were ecstatic. We also found that,
ironically, the Women’s Law Caucus had been defunct since the 1970s. We decided to remedy
this and brought the group back to life during our 2L year. In addition, the next student and
student group featured below were my inspiration behind this book!

92 | Extracurricular Activities

“I co-founded Loyola University Chicago School of Law’s student group dedicated to first-generation
law students called First-Generation Law Student “FGLS.” We started this organization because we
began law school feeling very anxious. Although I had taken a summer class to help prep me for law
school, once our classes got going, there were so many things that I just didn’t know and I couldn’t
shake feeling inadequate. There were questions my first-generation peers and I had about acronyms,
terms, the job search, interviewing, and note-taking that seemed to be a given for some of our other
peers. While we eventually found each other, all of us shared the feeling that we started law school
behind, and we wished we had more support. FGLS was founded to ensure incoming students didn’t
feel this way.
Pre-pandemic events were well attended. It was clear that students wanted and needed this support.
Through this organization, we were able to foster community and a support system, mentor students
with practicing attorneys, and organize events catered toward being first-generation in the legal
field. FGLS started hosting events for incoming first-generation students, connecting with them
throughout the summer prior to their first semester of law school.
Our goal was to ease the anxiety caused by imposter syndrome, and we achieved that goal with every
meeting.”
-Brenda “B.” Alvarez, Esquire

IV. Professional Interest Groups
At many schools, there are also student groups focused on specialty interest areas, such as
entertainment law, environmental law, public interest law, immigration law, disability law,
education law, health law, and other areas of practice. Similar to the affinity groups, they
might host speakers or plan networking events. There may also be an overlap between the
professional interest groups and affinity groups. You can generally join these groups as a
member during your 1L year.
Schools also typically have honors organizations, such as Phi Delta Phi and Phi Alpha Delta.
Phi Delta Phi is the oldest legal organization in the United States. Phi Alpha Delta is an
international professional law fraternity and the largest legal organization in the United
States. Both of these organizations are good networking opportunities. Organizations of this
type will usually hold information sessions or meetings where you can learn more.

Extracurricular Activities | 93

V. Law Review and Law Journal
If research and writing is something you enjoy, a law review, or law journal, might be ideal.
A law review or law journal is a scholarly journal or publication. Almost every law school
has at least one publication, and some have multiple. Generally, there is a flagship general
journal, and many schools also have one or more subject-specific journals. The flagship
journal may be called a law review or a law journal. The flagship publication tends to have
a broad, or general focus, while the other publications tend to be a bit more specific. For
example, there are journals that focus just on environmental law, business law, criminal
justice, intellectual property, international law, and more!
Students run and edit these publications, while the articles are authored by law professors
and scholars from around the country. In the legal profession, these are the publications that
practicing lawyers, professors, and judges use for research. They are the scholarship of the
profession.
The summer after your first year, you will have the opportunity to “write-on” to join a
law review or law journal, with each school and publication having a different method of
choosing the students that join. Some schools have grade requirements, while others have a
writing competition—and some schools have a combination of both.
If you join, because you are responsible for editing articles, you will spend considerable
time checking the sources of the submitted article, which will help you fine-tune your legal
research skills. An additional responsibility will be writing your own article, or “note.” Each
publication typically chooses one to two student articles to publish, but even if your article
doesn’t get chosen for publication, it can be a very good learning experience and can serve
as a professional writing sample. In your third year, you may be given an opportunity to join
the editorial board.
Joining law review or journal is a great way to fine-tune your legal research and writing skills,
as well as your editing skills. Because of this, it is often a great extracurricular activity if you
want to potentially clerk for a judge or join academia. Keep in mind that joining a publication
will be a significant time commitment and a considerable amount of work, but it is often
worthwhile for both the experience and the impact on your resume. Most law schools will
offer academic credits for being on law review or journal, which count towards graduation
requirements, but this varies from school to school.

94 | Extracurricular Activities

Exploration Exercise: Law School Publications

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=44#h5p-25

VI. Competitions: Mock Trial, Moot Court, Dispute Resolution
Law school also gives you the opportunity to try out for competition teams. Most schools
offer different kinds of competition teams to hone different skills; among them are mock
trial, moot court, and dispute resolution teams. Depending on the school you attend, there
may also be client counseling, negotiation, arbitration, and other “lawyer” skills competition
teams. The opportunity to try out for these teams typically arises the summer after your first
year. The competitions allow you to practice your advocacy (i.e., lawyering). Schools may also
offer credit towards graduation for being on competition teams.
Moot Court: Moot court focuses on appellate advocacy. Remember in the chapter about
reading, we discussed how many of the cases you will read will be appellate opinions? This
means that they were not written as a result of a trial, but rather, the decision at trial was
appealed. That means that the losing party asked the appellate court, or the court above,
to review the case. In an appellate case, there are no witnesses and no new evidence is
presented—everything is based on the proceedings that occurred at the trial level. Instead,
both parties prepare written documents called briefs and have a set amount of time to argue
their position. A good example of an appellate court is the Supreme Court of the United
States.
For moot court teams, students are presented with a problem that they will argue in front
of a judicial panel, usually comprised of three judges. While the students present their
arguments, the judges will usually pepper them with questions. Students have to defend their
position while presenting case law in support of their argument. Students who compete in
Extracurricular Activities | 95

moot court typically also have to write a brief in support of their argument for either the
petitioner (the party asking for a lower court ruling to be changed, also referred to as the
appellant) or for the respondent (the party asking for the ruling to remain, also referred
to as the appellee). Being on a moot court team is an excellent opportunity to hone your
legal research and writing skills, and is frequently seen as a prestigious accomplishment.
In addition, arguing a case while having to think on your feet and answer questions is a
great way to practice your advocacy skills. Finally, as many of the judges are local practicing
attorneys and judges, this is another great way to work on networking.
Mock Trial: Mock trial is exactly what it sounds like: a pretend trial. Most will already be
familiar with mock trial based on what you have seen on TV and in the movies—a lawyer
presenting a case on behalf of a client and questioning witnesses in front of a judge and
jury. Different schools have different systems for mock trial competitions, and some have
extensive try-outs to select competitors. Some will have just a few, select teams; others will
allow students to form multiple teams. Some schools will compete in regional, national, and
even international competitions, while others will have internal competitions.
Typically, each competition “round” consists of four students total, with two students acting
as attorneys or witnesses for each side. There also may be volunteer witnesses. Every team
in the tournament is given the same “problem” or case to work on, sometimes months in
advance, though it will depend on the competition. Being on a mock trial team is usually a
big time commitment, with many hours of practice to prepare for competition.
These are great opportunities if you are interested in being a trial or litigation attorney,
meaning you are interested in practicing the type of law that requires trials. Not only does
this type of extracurricular activity help immensely with the skills you will need for trial
work, but it will also be appealing to future employers and a great source of networking.
Dispute Resolution Teams: At some schools, you will also have the opportunity to take place
in dispute resolution competitions. Dispute resolution is how we typically refer to things
such as negotiations, mediation, or arbitration. It is essentially resolving a dispute without
going to trial. However, they still involve a lawyer, and these competitions will judge your
skills in that area.
If you were like me entering law school, you might be thinking “What on EARTH does
mediation mean?” Mediation is when parties decide to hire a neutral party to facilitate a
conversation and help resolve a dispute, rather than proceed with a trial. Arbitration is when
the parties hire one to three neutral people to decide a matter, so it’s not a trial but is
often binding like a trial. This means that mediation is a facilitated conversation, whereas
arbitration leaves you with a final decision. Negotiation happens in various areas of law,
whether it be negotiating a contract, or a settlement. These are skills that lawyers use every
96 | Extracurricular Activities

day, no matter the area of law you choose to practice in. This also makes them valuable skills
in both traditional and nontraditional legal jobs.
Some law schools offer credit for being on one of the competition teams, but not all do.
There are dispute resolution teams all over the country who compete with each other
in regional, national, and international competitions. In fact, some schools have teams
specifically devoted to a specific area of law, such as sports law negotiation or international
commercial arbitration.

Exploration Exercise: Competition Teams

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=44#h5p-26

VII. Teaching Assistants/Tutors
Most schools have opportunities for 2L and 3L students to be teaching assistants or tutors.
Each school has a different method for choosing these students. If your school utilizes
teaching assistants or tutors, you will notice that the tutors will show up in your first-year
courses and they will frequently host review sessions to answer questions.
Tutors or teaching assistants typically work closely with your professor to help provide
guidance and feedback to first-year students. These students are also fantastic mentors! In
return, the teaching assistants or tutors typically receive payment or course credit for their
work. Being a tutor or teaching assistant can also be included on your resume.
If this is a project you might be interested in, talk to the teaching assistants or tutors
you meet during your first year. Ask them about their responsibilities and how they were
selected.

Extracurricular Activities | 97

VIII. Research Assistants
Law school may also provide the opportunity to be a research assistant for a professor. At
any given time, most of your professors will be working on their scholarship, which means
they are doing research in order to write a law review article or work on a book. They will
often want to hire research assistants to help them with these projects. This can be a great
opportunity to work closely with a professor that you admire, especially if you are interested
in their area of research. It may also be a paid position or a position for academic credit,
which is a bonus!
Typically, professors seek out 2L and 3L students from the classes they teach. Some schools
might have a formalized process for this where opportunities are posted, but others have a
much less formal process. If this is something you are interested in, make it known to your
professors.

IX. Study Abroad
While not strictly an extracurricular activity, most law schools offer study abroad programs.
These are typically offered during winter or summer break, and provide opportunities to
take classes and earn credits in a unique or interesting setting. If you are interested in
studying abroad, but your law school doesn’t provide a program, check with your
administration (or student handbook) to see whether you can participate in another school’s
program and transfer the credits.
This can be a costly endeavor, since it may involve international travel. Look into the various
programs your school might offer and do not hesitate to talk to financial aid about whether
loans can help to assist with the cost.

X. Presentations, Panelists, Conferences, and Symposiums
You might notice that there are constant announcements for things happening at your law
school, whether it be a guest speaker, symposium, panel, or another similar event. I would
recommend that you make an effort to attend some of these, especially if they line up with
your interests. Law students frequently come to law school with either a firm idea of what
they want to do with their law degree (and that can change), or they have no idea what they
98 | Extracurricular Activities

might want to do or what options are available to them. In general, extracurricular activities
are a great way to explore various areas of law. Specifically, listening to guest speakers and
attending events are a great way to explore what types of law and practice are out there, and
what might interest you.
These events might be put on by professors or student organizations. For example, the
school’s law review might hold a symposium and invite the professors that published pieces
in the law review to speak about their research. Affinity groups or professional interest
groups might provide relevant speakers, or hold a panel discussion on a current topic of
interest. These are all great ways to learn more about the areas of law that interest you, as
well as network!
Your school might also host conferences or continuing legal education (CLE) events. While
these are typically geared towards practicing attorneys and professors, they might need
student volunteers. Again, this is a great way to get involved, learn more about an area of
law, and network. For example, my school regularly hosts a Women in Litigation Conference
and an Antitrust Colloquium. While these events are geared toward practicing attorneys and
professors, the faculty members that plan them use students to register participants, help
the speakers, and generally volunteer at the event. In return, students get to meet people
who are in their area of legal interest, and sit in on discussions they might find interesting. It
can also be a great boost to your resume and is another way to get to know your professors
outside of class.

XI. Conclusion
Now that I’ve gone through the various types of activities you can engage in outside of class,
what might you be interested in?
Jot down a few of these groups or activities that interest you now, and make it a point to
learn more about them in your first semester. At the end of the semester, come back and
revisit this list to determine if your interests are the same or have grown or evolved as you
have broadened your exposure to the practice of law.
Remember that law school involves more than just the classes and you get out what you put
in. That means that being involved and engaged will be good for your mental health, good
for your sense of community, good for networking, and good for your resume. It’s a win all
around!
Now for a little mini quiz!
Extracurricular Activities | 99

Interactive Questions: Extracurricular Activities

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=44#h5p-27

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=44#h5p-28

1 LSSSE, or the Law Student Survey on Student Engagement, finds that year after year
engagement benefits law students. Deo, Meera E, Jacquelyn Petzold, and Chad Christensen.
Rep. LSSSE 2021 Annual Report: The COVID Crisis in Legal Education, 2021.
https://lssse.indiana.edu/wp-content/uploads/2015/12/COVID-Crisis-in-LegalEducation-Final-1.24.22.pdf.

100 | Extracurricular Activities

7. Family Matters, Finances, and What
the Heck is The Bar?
I. Exams Required for Licensure
In addition to graduating from law school, in order to get your license and start practicing
law, you’ll have to take two other exams—a state bar exam and the Multistate Professional
Responsibility Exam (MPRE).

a. The Bar Exam
1

Almost every state requires that to be licensed to practice law, you must pass that state’s
bar exam. Currently, as of 2022, the bar exam is a two-day exam consisting of essays and
multiple-choice questions. However, there is a chance that the format might be changing
soon. For any up-to-date information about the bar exam, deadlines, applications, and so
2

forth, please see your jurisdiction’s website or visit the NCBE’s website.
Each state chooses how to license its attorneys, and most use a “bar exam” to do so. Each
state gets to decide what this exam looks like, as well as how to grade it. However, for every
state, the bar exam takes place in the last week of February and July. This means that if you
graduate in May, you will likely take the bar exam two months later in July. If you do not pass,
your next chance to take the exam will be the February of the next year. Most states have a
two-day exam, and most use both multiple-choice and essay questions. In fact, many states
currently use the “Uniform Bar Exam.”

“I had never thought about actually becoming a lawyer. I just knew I wanted to go to law school. My
friends in law school had to tell me that if I wanted to be a lawyer, I had to take the bar exam, and I
had to apply to take it. I spent my 3L spring scrambling to fill out the application and figure out how
to afford a bar review course.”
-Rebekah C, Class of 1995

Family Matters, Finances, and What the Heck is The Bar? | 101

b. More on the UBE
The Uniform Bar Exam, or UBE, is currently the most common bar exam. Over 40
3

jurisdictions have adopted the UBE, meaning that those jurisdictions are all using the exact
same test with the exact same questions. The UBE is administered on the final Tuesday and
Wednesday in July and the final Tuesday and Wednesday in February. On Tuesday, the test
consists of two “multistate performance tests,” where the examiners give you a task and a
“file” and ask you to draft a legal document in the morning, and six essay questions in the
afternoon. On Wednesday, the test consists of 100 multiple-choice questions in the morning,
and 100 multiple-choice questions in the afternoon.
4

Each state gets to determine its passing score, as well as its grading. Each jurisdiction also
gets to decide requirements for who gets to sit for the bar exam.
A feature of the UBE and its widespread adoption is the transference of scores; for example,
if you take the bar exam in Illinois, you can transfer that score to other states without
taking the bar exam again. This is great news if you aren’t sure where you want to practice
right away! Of course, your score must meet the definition of “passing” in the transferee
jurisdiction for it to permit you to practice there. (Remember, different jurisdictions set
different passing scores.) However, “UBE jurisdictions will accept transferred scores that
meet their own passing standards whether or not the score met the passing standard in the
testing jurisdiction, assuming all other admission requirements of the jurisdiction are met.”

5

It should also be noted that each state has a different “expiration date” on the scores they
will accept, meaning this portability only lasts a few years, not forever.
Whether you are taking the bar exam in a UBE district or a non-UBE district, you are likely
going to have many questions about cost, timing, how to study, when to apply, and so forth.
It is likely that your school will help you answer these questions, especially as you get closer
to graduation, but I will try to cover some common questions below.
Does the bar exam cost money?
You bet it does! It varies from state to state, but on average, the cost is about $1,000 to sit for
the bar exam. Some states might also divide the fees up in various ways, and I encourage you
to check your jurisdiction’s website early to plan for this fee. In addition, look for deadlines,
including early deadlines. For example, in Illinois, if you submit your application in full for
th

the July bar exam by February 15 , the cost is $950. However, if you wait until May, the final
deadline, the price goes up to $1450. In my opinion, this is a significant increase, so you want
to be aware of whether your jurisdiction has these types of deadlines.

102 | Family Matters, Finances, and What the Heck is The Bar?

It is also likely that your jurisdiction will have technology or laptop fees. These can add up,
and you don’t want to be surprised!
What are bar review companies? Do I need one?
There are commercial bar review companies that help you study for the bar. If you are
anything like me, you are thinking “But wait, I’m going to law school, surely I don’t need a
separate company to help me prep for the exam?” This is understandable thinking. However,
it has been my experience that you DO need a commercial company to help you prepare.
Some students do pass without them, but that is rare.
The companies can be costly: often $2,000 to $3,000. This is obviously not insignificant. My
advice would be to look at various payment plans that the companies offer and check to
see whether your school has a plan in place with one of the companies. Some schools get
discounts or can help you with payment plans. Additionally, signing up early can sometimes
help you save money. The downside is that it locks you in, so to speak, earlier than you might
like.
My second piece of advice is to start budgeting for the bar exam in your first year. I know
it’s hard, but it’s easier to start three years in advance than worry about coming up with the
money in your final semester.
My last piece of advice here is to seek out opportunities to become a student representative
for a bar review company in your first year. Typically, these companies “table” at law schools,
meaning they set up in your law school’s lobby or other common areas and try to sell you on
their company. While being a student representative for a bar review company does require
some work, including spending time at their tables and recruiting your classmates, it often
means you get a bar review course for free in return. This is the path I took because I really
didn’t have the $2,000 to spend!
How long do I need to prepare for the bar exam?
I usually recommend that students spend about 10 weeks studying for the bar exam.
However, this assumes that you can spend about 50 hours a week studying. If you work full
time or have family obligations, this isn’t realistic. If that is the case, you need to think about
studying earlier. You also know yourself and how your brain works. If you are someone that
needs more breaks, does better taking weekends off, or has other obligations that summer,
starting a bit earlier will give you room to do all of that. For example, I often get migraines.
This means that on a migraine day, I will not get anything accomplished. So, if I were planning
out my study schedule, I’d start a bit early to account for the fact that I’m likely to get at least
two to three migraines in those 10 weeks and lose valuable study time. Plan ahead so you can
tailor the schedule to fit your needs.
Family Matters, Finances, and What the Heck is The Bar? | 103

My school has a weekend JD program, and those students work full time and often have
families. For those graduating in May, I start them on a study plan in January, while they are
still taking classes. This just helps give them a head start. Even if you aren’t working full time,
if you start studying a bit earlier, you are giving yourself more time to take breaks closer to
the exam.
In your second year of law school, I’d seek out your administrator or professor that is in
charge of academic support or bar preparation and see when they suggest you begin your
studying. If you work full time, I’d also reach out to the bar companies and see which one has
the best format for your work schedule.
What is Character and Fitness?
Each state requires you to submit a character and fitness application with your bar exam
application. This is essentially a background check. They will ask you for all past addresses,
employment, driving records, and more!
Keep in mind that it is always better to disclose than to not disclose. When in doubt, let them
know! Each state’s application is slightly different, but they are all looking for candor in the
application. Even though you are just starting out, and applications aren’t likely due until the
spring of your final year, there is no harm in downloading a copy of the application now and
being prepared.
I can’t emphasize enough how important it is to disclose, as the act of ignoring or misleading
bar examiners is worse than the actual act you didn’t want to disclose. Many schools will
also discuss your concerns with you, sometimes even before admissions, and discuss ways
to handle things that you might be concerned about.
A note about deadlines:
Each jurisdiction will have its own deadlines, and these deadlines are firm and without
exceptions. Some states require you to start the application process in your second year of
law school.
If you know where you want to be licensed, go to that website now and note the applicable
deadlines.

c. The Multistate Professional Responsibility Exam (MPRE)
6

There is yet one more exam that most states
104 | Family Matters, Finances, and What the Heck is The Bar?

require for licensure: the Multistate

Professional Responsibility Exam (MPRE), or ethics exam. The MPRE is currently 60 multiplechoice questions that test the Model Rules of Professional Responsibility. This covers things
like duties to clients, how lawyers are required to handle client money, our duty of
confidentiality to clients, our duties to the profession, and so much more.
Some states require that you take this exam prior to sitting for the bar exam, though most
only require that you take it before you are sworn in. It’s important to check these deadlines
as early as your 2L year so you can plan accordingly.
The MPRE is offered in March, August, and November. I usually suggest that my students
take the exam in the summer prior to their final year of law school, though it completely
depends on your schedule.

Exploration Exercise: The Bar Exam

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=46#h5p-29

II. Family Matters
If you are the first in your family to go to college, you might find it difficult to find people
in your family that can help you navigate higher education. This is especially true for law
school. That’s why I wrote this book, to help you with that navigation. However, something
that doesn’t get discussed as much as how to read and brief cases, or how to network, is how
to talk to your family about what you are going through.
For example, my mother is very kind and very supportive. She has always been my biggest
cheerleader. In fact, I’ve been licensed for 15 years and she still writes “Melissa, Esq.” on
things like birthday cards and packages. She’s just that excited for me. This is often the case
with first-generation families.
Family Matters, Finances, and What the Heck is The Bar? | 105

7

However, once upon a time, she didn’t know what Esq. meant or what the bar exam was—or
anything related to law school. This often meant that, although she wanted to support me,
it was difficult for her to do so as she didn’t know what I was going through. She couldn’t
understand why I had to study for a bar exam after studying for three years of law school, and
why I couldn’t work as a lawyer as soon as I had graduated. My mother also didn’t understand
why on earth I couldn’t work and study, because after all, I had done that in the past. My
mother and grandmother also kept saying “You’ll do fine, you always do fine” which means
their heart was in the right place, but it wasn’t at all useful.
First of all, communicate with them. Below, I’ve written a letter to any parent or family
member of your choosing. Revise as you see fit and then give it to whoever you think
might need to read it. Second, share with them what is happening and take advantage of
opportunities for them to learn more about your situation. Most law schools have family
night events or an equivalent. Invite them if they are able to go! Most of your professors
and administrators are happy to meet with them. I host a family night on Zoom for my
first-generation students, and I invite my mother. The idea is to allow the parents, spouses,
kids, or other supporters to ask questions of both me, and my mother! We also invite other
school professors and administrators so that they can chime in as well. The more your family
knows, the better they can understand and support you. If they can’t get to your school for
events, I fully understand. My mother was halfway across the country from my law school,
so she wouldn’t have been able to attend events or orientations for family. But I often shared
experiences, concerns, and even the ins and outs of my day with her, and this helped her
figure out how to support me.
Finally, don’t be afraid to set boundaries. As I’ve mentioned before, tradition and a support
system can be key to your well-being. You should not stop communicating with or seeing
everyone you care about—you need them! However, I encourage you to let your family know
that you might need to decline events or might not be able to talk as much as you used to.
Before law school, I called my grandmother daily. Probably twice daily if I’m being honest.
This was a habit that started as soon as I could dial a phone and continued through college,
no matter what was going on in my life. Even on vacation, I’d find time to check in. So, when
I started law school, I had to say “Honey (we called my grandma ‘Honey’) I am going to be
very busy and won’t be able to call you every day, so don’t worry about me. I’ll still call you
when I can, I promise!” Turns out, I called her more than I thought I would, close to every
day, but telling her that she shouldn’t expect a daily phone call was incredibly important
for setting expectations for both of us. You might also still have family events or holidays
that come up, and it’s not practical to attend or participate the way you used to. I missed
family Thanksgiving all through law school. My parents and grandparents were bummed, but
I just couldn’t afford (nor could my parents) to travel at Thanksgiving, Christmas, AND spring
break. So, I picked Christmas, and that was my yearly trip home, for the most part. It also
106 | Family Matters, Finances, and What the Heck is The Bar?

meant missing things like birthdays and other family gatherings. It was hard at times, but
setting expectations helped everyone come to an understanding. It also meant that family
knew not to push when I said no. They may have the temptation to say “but you are good at
time management” or “surely you don’t need to study even MORE, you are so smart”—these
are things family members often say! However, if you explain that this is different from
before, they are less likely to push you when you say no.
As I mentioned earlier, to help, I’ve written a little letter for you to share that you can modify
to fit your needs:

Sample Letter to Your Family

Dear First-Generation Family,
Hello! I was a first-generation law student, and am now a first-generation lawyer and professor. I just
want to tell you some things I wish my parents and grandparents had known as I was starting law school.
First, I know you are so proud of your family member as they enter law school. You’ve also likely seen
them accomplish so much over their life. However, please understand that law school can feel like an
entirely different world where everything is new. This means that your high-achieving and successful
family member might stumble a bit from time to time, and that’s okay. Please refrain from saying things
like “you’ll be fine” or “you always do well on exams” and other things that are similar. You mean well,
and you want to be encouraging. My mother and grandmother, on a regular basis, used to say “but you’ve
never ever failed anything, so you’ll be fine.” It was meant to reassure me, but instead, it put added
pressure on an already stressful and anxious situation. Instead, tell them that you understand this is new
and maybe even terrifying, but you know that they will do their best and that you will love them no matter
what. It might seem obvious, and you might not think you need to reassure them in that way, but it will
probably do wonders!
Now, the issue of work. It’s fairly common for first-generation students to work through high school
and college, so it’s tempting to work through law school as well. In fact, it might be necessary. I have
students that work and go to school, and they make it work. However, if I’m being completely honest
with you, it makes things so much more difficult. In fact, the American Bar Association strongly advises
against working during a student’s first year. Studies show that students who work often don’t do
as well, especially in their first year. This is difficult if your family is like mine. I’m not going to tell
your family member to not work, I’m just being honest about the reality. In addition, there are often
opportunities to do unpaid internships or externships that become time-consuming, but can provide
invaluable experience and networking and can often lead to jobs after law school.
Next, the bar exam. Your family member will have to take a licensing exam roughly two months after
graduation. They are not a lawyer until they pass this exam, and are sworn in. Though the timeline may
differ slightly, typically students graduate in May, take the exam in July, find out they passed anywhere

Family Matters, Finances, and What the Heck is The Bar? | 107

between late September and early December, and get sworn in from the end of November until the end
of December.
This means that even though they have graduated in May, it can be another six months before they are
licensed and can call themselves an attorney. This also can mean six months without a job, which is scary.
While some firms and organizations hire prior to this, not all do. I point this out because my mother didn’t
believe me when I told her I couldn’t actually practice law upon graduation.
It should also be noted that the bar exam typically requires about 500 hours of study over 10 weeks. That’s
a full-time job! It’s an incredibly intense and difficult two-day exam. Students will take a commercial
prep course to study, even though they have been studying for three years. Again, something my mother
couldn’t quite believe. But I promise you that in order to succeed on the bar exam, a commercial course
and 500 hours of study are normal and highly recommended. In addition, both the bar exam and the
commercial course can cost a considerable amount of money.
One last thing about the bar exam: it’s especially important that you don’t tell your family members things
like “of course you will pass” or “it’s only a test.” So much hangs in the balance, and smart, studious,
hardworking students have failed and have to take it again. This can be heartbreaking, but does not mean
they won’t be a good lawyer!
Finally, be understanding if they don’t have as much time to spend with friends or family, or they have to
decline family events. Law school is intense and time-consuming, and the best thing you can do for your
family member is to just listen when they want to talk, and understand when they can’t.
Sincerely,
Professor Melissa Hale

Finally, when I say “family,” I’m aware that can look very different, depending on the person.
So I give you these words of encouragement:

“I started my college journey 14 years after most people. Not only was I already in my thirties, I had
only completed a sixth-grade education. To say I was scared of failing was an understatement of the
century. I was a foster child, and with no parents to tell me how important getting my education was,
I slowly slipped through the cracks and lost all sight of my dreams. Finally, I made a decision to stop
letting fear control my life. I was tired of just surviving, I was set to thrive. I had to prove to my son that
no matter where we came from or what challenges we had to overcome, hard work and determination
ruled the day. Before I could even begin the journey, I had to get my GED so I could get financial aid. I
remember the day I took all four tests and passed. I remember the joy and pride that filled my soul as I
got one test score back between each exam. That same day, with tears in my eyes, I walked into Tulsa
Community College, applied for admission, enrolled in classes, filed my financial aid application, and
started the process to join the TRIO program. My challenges did not magically stop because I was in
college. I had to find a way to be a mother, wife, employee, and full-time student. Six months in, I found
myself struggling with imposter syndrome. I was alone, even when surrounded by people who were
cheering me on. Add on the coursework, the lack of hours in a day to get everything done, missing
my son’s baseball games for class, and the monetary cost of being a college student. It all became too

108 | Family Matters, Finances, and What the Heck is The Bar?

much for me and I attempted to take my own life. Thankfully, by the grace of God, I survived and found
a support system that was able to teach me coping skills for when life got hard again. In May 2021,
three years after the attempt on my own life, I graduated from Northeastern State University with a 4.0
GPA. I had obtained an Associates in Business and a Bachelors in Psychology. The same month, I was
accepted into five of the six law schools I applied to, including the University of Montana. While I still
struggle with imposter syndrome and trying to find my place amongst generational college students,
I know when I succeed, I am setting the precedent for other low-income, first-generation students
to do it too. I am using my time at UM to advocate for First-Generation support, specifically at the
graduate school level. All students should know they belong in higher education.”
-Bethany Niman

III. Finances
I’m not a financial advisor, and I don’t even play one on tv. So, my best advice will always be
to consult with your financial aid advisor. Having said that, below are a few things to keep in
mind.
Law School is Expensive
I am very much in favor of people going to law school, and will always encourage people
to do so. However, the fact remains that tuition is expensive, and most of us have to take
out loans to pay for that cost. When taking out loans, really pay attention to repayment
options and how the interest will add up. Also, look for scholarships. I chose my law school
because they offered me a full scholarship, which is a completely legitimate reason to choose
a particular law school. Also, look at job prospects. Don’t assume you will be making a large
amount of money right after graduation. Look at the average attorney salary in the area,
and especially concentrate on what graduates of your law school or your planned law school
do for work and how much they make. Salaries will vary greatly from geographic region to
geographic region, and they also vary between areas of practice (type of firm, type of law,
private versus government attorney, public interest, and so forth). Also, note that different
cities have different costs of living, so don’t forget to factor that in.
Finally, working and completing a full-time program is difficult. It’s incredibly difficult. My
loans are simply because of the cost of living in a major US city. Don’t overlook weekend and
evening programs. I won’t lie, it’s incredibly difficult to work full time and go to law school at
all, but weekend and evening programs will provide greater flexibility and allow you to work.
Family Matters, Finances, and What the Heck is The Bar? | 109

Hidden Costs
These costs aren’t hidden so much as things that you will be unaware of if you haven’t had
much interaction in the legal community. First: books. They are typically very expensive. You
can find used ones, but even they can be costly. Also, you’ll want to factor in supplements.
While the school library can be a great resource for free or low-cost books and supplements,
that’s not always the case. You might also want to look to see whether your law school has a
book exchange program, often organized by the SBA. Finally, sometimes you can find a way
to rent books, which can still be costly, but it is less than if you have to buy them outright.
As mentioned above, the bar exam is also costly. There will be a cost to register for the
exam (roughly $1,000 depending on the jurisdiction), the cost of a commercial preparation
8

course (roughly $3,000 ), the cost of studying itself as you can’t work, or can’t work as
many hours, and things like laptop fees. Again, for commercial bar prep courses, in your
first year you may have the option of becoming a student representative for the company.
Take that opportunity! It can mean a free course for yourself, so jump on that if you can!
Sometimes firms will pay for your bar review if you are hired in your third year. This is a
great opportunity, but doesn’t happen with every legal job. Also, there are often scholarships
provided by the bar companies from time to time if you do public interest work.
Speaking of hidden costs, be aware of the costs of technology. You likely will need a laptop for
law school as well as the bar exam. If your current laptop is older, make sure it’s compatible
with things like the exam software your school will be using. You can always check with your
school’s IT department. Also, some schools have programs that allow you to rent various
things like laptops, internet hot spots, and so on. This isn’t always the case, but it’s worth
looking into!
Finally, don’t forget about things like clothing and professional cleaning for that clothing.
You will need professional clothing, specifically suits, for internships, clinics, externships,
and job interviews. These can be shockingly costly and add up quickly. My advice would be
to first check with your law school affinity groups and SBA. Sometimes they have programs
where professors and alumni donate suits to those groups, who then distribute them to
members. Sort of a law school closet, if you will. Don’t discount things like Goodwill and
outlet shops, which can have great options at low costs. Finally, it sounds obvious, but look at
stores like Ann Taylor, or similar, and keep an eye on clearance and sales. I say this because
at least once a year Ann Taylor has a great suit sale! Your career services office can also
give you advice on what is appropriate to wear to interviews, as well as to any jobs. What
is appropriate professional wear changes from industry to industry, and sometimes even
within the industry from city to city and from job to job. For example, I’ve been in the legal
community in Boston, New York City, Washington, D.C., and Chicago. While the differences
aren’t shockingly different, the norm for professional dress does vary slightly. Moreover,
110 | Family Matters, Finances, and What the Heck is The Bar?

what I typically wear on a daily basis to teach at a law school would likely be considered too
casual for court or a large firm. This is why asking career services for advice will not be seen
as out of place.
Finally, for all things financial, AccessLex has a variety of good programs focused on financing
law school, repaying student loans, and budgeting for law school. They also have a
scholarship databank that you should look into!

1 Wisconsin allows for diploma privilege, which means that if you graduate from a WI law
school, you don’t have to take a bar exam in order to be a lawyer in WI.
2 Each state has its own licensing website. The NCBE provides a directory of all state’s
websites, at https://reports.ncbex.org/comp-guide/directory/.
3 For a complete list of UBE jurisdictions, go here: https://ncbex.org/exams/ube/list-ubejurisdictions.
4 For a list of minimum scores, go to: https://ncbex.org/exams/ube/score-portability/
minimum-scores/
5 “UBE Score Portability.” Uniform Bar Examination. National Conference of Bar Examiners.
Accessed May 18, 2022. https://www.ncbex.org/exams/ube/score-portability/.
6 Not every state requires you to take the MPRE to be licensed, and not every state requires
the same score. Currently neither Wisconsin nor Puerto Rico require the MPRE. For most
up-to-date information on which jurisdictions require the MPRE, please go here:
https://ncbex.org/exams/mpre/.
7 Esq. is short for “Esquire.” Esquire typically means you have passed the bar exam, and are
licensed to practice law. In short, it’s another way of saying “Attorney at Law.” In the United
Kingdom, esquire is a title of respect given to men, and historically means “next to
Knighthood,” and was often given to landed gentry. So you can imagine how my husband’s
English family reacts when I use Esq. after my name!
8 The companies tend to be BarBri (https://www.barbri.com/), Themis
(www.Themisbar.com), Kaplan (kaptest.com) and AccessLex Helix Bar Review
(https://www.accesslex.org/helix-bar-review?f[0]=areas_of_focus_tools:15).

Family Matters, Finances, and What the Heck is The Bar? | 111

8. Health and Wellbeing
I. The Importance of Taking Care of You
It’s always important to take care of yourself, no matter what school or profession you are in.
However, the sad fact is that law school and the legal profession have incredibly high rates
1

of depression and anxiety, as well as high rates of substance use disorders. In addition, law
students experience depression and anxiety at a higher rate than students in other graduate
2

programs. I don’t say that to scare you, and I hope it’s not overly doom and gloom. I say
that to make you aware of why it is so very important that you take care of your mental and
physical health, including utilizing available resources, while in law school and in practice.
If you are wondering about the benefits of taking care of yourself beyond just feeling better,
the fact is, it will make you a better student. Your ability to study, process, and retain
information can be greatly impacted by your mental health.
For example, high levels of anxiety actually hinder your ability to retain information, which
is the exact opposite of what you want. There are plenty of scholarly articles that link
anxiety and memory loss. Moreover, depression can cause you to lose focus and motivation,
which is obviously going to hinder your ability to study. Anxiety and stress, both common
in law school, impact your nervous system, which in turn, impacts cognitive processing.

3

4

Normal anxiety can actually help with memory, as can any strong emotion. However, that
has its limit. According to Myra Fernandes, professor in the Department of Psychology at
5

the University of Waterloo and co-author of a study on anxiety, “To some degree, there is
an optimal level of anxiety that is going to benefit your memory, but we know from other
research that high levels of anxiety can cause people to reach a tipping point, which impacts
6

their memories and performance.”

This means that now is the time to develop good habits in terms of self-care that you can
use throughout law school as well as your career. Some good habits might include building
in time for exercise and getting outside (even if it’s just a walk around the block), taking
short breaks from apps or social media, routine check-ins with those in your support circles,
prioritizing sleep, and so forth. Way easier said than done, but there are lots of resources
7

online about how to do this, including some specifically for law students.

On a very simple note, take time when you need it, mentally or physically. It’s very tempting
during law school to push through illness. I am urging you not to. If you are sick, take the
time you need to heal. Talk to your dean of students about absences and making up missed
112 | Health and Wellbeing

assignments. There are multiple reasons for this. First and foremost, you won’t perform your
best if you are sick. That may seem obvious, but so many students try to push through colds,
the flu, etc. In addition, taking one to two days off to fully rest and heal might mean you are
more productive in the long run! If you continue to push through at less than 100% for too
long, your health will only get worse and you may be less productive overall, need more time
to recover, or worse, end up in the hospital. This applies to both physical and mental health.
Being proactive is a bit easier, sometimes, when it comes to physical health; you can stay in
bed if you have the flu, drink lots of fluids, get some extra rest if you have a cold, and so
forth. But do not forget that the same applies to your mental health. Be proactive and take
measures to ensure your mental health: seek out a therapist if that works for you, find coping
techniques for anxiety, and make sure you have a good support system.
Here is an example. I started getting migraines my very first semester of law school, which
was a super fun time for that to happen. I still get them over 15 years later. It took a long
time for me to learn that when I feel one coming on, I need to step away from the screen, lay
down, and wait it out. It was only when it was pointed out to me that I needed to practice
what I preach that I started really taking my own advice. A couple of years ago, I met with
a student who had struggled their first semester and had not received great grades. It turns
out, they had been struggling with migraines and getting the right medications. They were
also trying to push through and work through migraines. I advised the student to fully let
themselves heal when a migraine episode came on. Sure enough, the next day I found myself
staring at the screen for 45 minutes, trying to make sense of the words as I tried to work
through a migraine. My Dean of Students, who also suffers from migraines, noticed and made
me go home with a stern lecture about practicing what I tell my students. I assume this was
life’s way of hammering that point home. And I’ll be honest, it’s not fair to my students when I
work through my migraines, nor was it fair to my clients. I’m not at my best, and my students
deserve me at my best.
In this chapter, you will find advice on how to handle the mental health challenges that come
with law school.

II. Life and School Balance
The first part of taking care of yourself is having a life and school balance. Yes, I realize what
law school expects of you, so this sometimes feels unrealistic. But I urge you to find a way to
maintain that balance. Keep doing what makes you happy, to a certain extent.
For example, prior to starting law school, I was a dancer. It was a large part of my identity,
Health and Wellbeing | 113

and it took up a considerable amount of time. Dance has also been consistently my favorite
thing to do since about age three. However, my thought was, “Well, I’m in a serious
professional school now, no time for dance!” And while it was true that I had to cut back
a bit—there was no way I had time to be in the studio for hours a day the way I had been
before law school—I didn’t have to completely remove that part of my life. I did, and I regret
it. I’ve since come to recognize that dancing is a large part of what makes me who I am, and
it’s a large contribution to maintaining my physical and mental health. So you can cut back
on things, but don’t lose them completely. The legal profession needs you to still be you. I
talk to students all the time that have love of dance, theater, a musical instrument, running,
basketball, knitting, painting—you name it! Keep doing those things that make you happy.
Similarly, everyone hears horror stories about law school taking up 100% of your time, to the
extent that you should tell your friends and family that you’ll see them in three to four years.
While I certainly don’t think you have time to socialize seven nights a week, I urge you to
maintain your relationships. You need a support system while in law school, and hopefully
part of that support system will be your classmates, but it’s incredibly helpful to have those
non-legal types in your corner too. It’s also important to set boundaries with family and
friends. Yes, socializing is important, but it’s also important to communicate to family and
friends when you will be unavailable and ask them to respect that.
Keep your traditions, as well. If going to religious services, Sunday dinner with family, or date
night with a partner are things that are important to you, keep doing those things. I moved
across the country for law school, which meant that I was in a strange city with no friends or
family. I’m happy to report that my classmates became a great support system, but you also
better believe I called my grandmother every week, sometimes more. I absolutely needed to
do that on a regular basis.
Finally, sometimes you just need time for you. You can absolutely take time for yourself to
relax and decompress. That is going to take different forms for different people, but don’t
feel guilty about the time you’re not being productive. You ARE being productive, just in a
different way. Think of time for yourself as a way to recharge your batteries. You can’t get
your work done if you are running on empty!

III. Peer Groups and Support
A great source of mental well-being is finding a peer group and using them for support.
Family and friends that you had prior to law school can be a great resource here. If you are
first gen, family members might not really get what you are going through when it comes
114 | Health and Wellbeing

to law school, but that’s okay. Sometimes it’s nice to have people outside of the law school
sphere that you can lean on a little.
However, it’s incredibly helpful to have a support system on campus at your law school.
Hopefully, this can be a group of students you meet during orientation! During the previous
chapter, I talked about student groups, specifically, affinity or professional groups. Fellow
members can be a great source of peer support and usually understand exactly what it is
you are going through. You might also have different groups that fill different needs: a study
group, a group of friends that are not law students, and an affinity group that you find
comfort in.

IV. Imposter Phenomenon
“I have written 11 books but each time I think ‘Uh-oh, they’re going to find out now,’” the
novelist Maya Angelou once said. “I’ve run a game on everybody, and they’re going to find me
8

out.” She said this despite the fact that she had been nominated for the Pulitzer Prize and
had won five Grammys for her spoken recordings, plus other awards! Not to mention, Ms.
Angelou is widely regarded as an amazing writer and icon.
Imposter phenomenon, previously called imposter syndrome, was initially identified in 1978
by psychologists Pauline Rose Clance and Suzanne Imes. They described it as a feeling of
“phoniness in people who believe that they are not intelligent, capable or creative despite
9

evidence of high achievement.” This phenomenon involves a fear of rejection and failure,
coupled with perfectionism, and “[T]hese thought patterns create a perfect storm of
10

insecurity, anxiety, and stress.” It also creates a fear in an individual that they do not belong
11

and others who do belong will soon discover they are a fraud.

This feeling is common for so many starting law school, but it’s especially common in firstgeneration students. It’s also become a larger problem because of social media. You may
have heard that social media has us comparing our behind-the-scenes to highlight reels. For
example, I tend to post on social media when I’m proud of something or happy. I don’t post
on social media when I’m sobbing in a pint of ice cream and feeling like an absolute failure.
This is an important distinction to remember! Don’t compare your insides, which only you
know, to the outsides of others. When we do this, we judge ourselves as lacking. While this
isn’t academic in nature, I have a friend, a mom, who always laughs at the “happy family”
photos posted on social media. She says she’d love to see all the failed attempts when the
kids are fighting, or have a runny nose, or are making odd faces. The point is, we see that
one “perfect” photo of the family smiling happily together in a field, or wherever, but you
Health and Wellbeing | 115

have no idea how long it took to get that photo or how many “bad” photos are out there.
Moreover, people who suffer from imposter phenomenon attribute their success to luck,
perfect timing, or other external factors, instead of their own abilities, work, or intelligence.

12

Imposter phenomenon can also be made worse by the cognitive bias known as the DunningKruger effect, which means those that you see as incredibly confident may be confident
because they don’t realize how much they don’t know. In psychology, the Dunning-Kruger
effect is “a cognitive bias whereby people with limited knowledge in a given intellectual
or social domain greatly overestimate their own knowledge or competence in that domain
relative to objective criteria or to the performance of their peers or of people in general.”

13

Essentially, those TRULY unprepared or incompetent rarely worry about being unprepared
because they don’t have the means to realize just how unprepared they are. This means that
if you feel like you are an imposter, and worry about it, it’s likely that you are not, in fact, an
imposter. I’d like to stress that this does NOT mean that if you are confident in a certain area
you are not competent, or that the confidence is false. It simply means that when you learn
more about an area, particularly in the law and in law school, it is perfectly normal to feel
less confident about your knowledge. This is why experts tend to say things like “it depends.”
But if you are confident in something, keep building on that confidence. Also, keep in mind
that people around you might sound or look confident, but you don’t know what’s going on
in their head, so they might not be as confident as you think they are. All of this is to say that
if you were admitted to law school, you are capable and you belong. Try to remind yourself
of that.
So, how do you overcome imposter phenomenon? Well, here are some ideas:
Write it down. Write down achievements, and track your successes. This way you have
legitimate data about your own accomplishments to prove to your brain that you are not an
imposter.

Reflection Exercise: Personal Accomplishments

An interactive H5P element has been excluded from this version of the text. You can view it online

116 | Health and Wellbeing

here:
https://halefirstgenguide.lawbooks.cali.org/?p=48#h5p-30

Talk about it. The more we talk about imposter phenomenon and how everyone suffers from
it, the easier it is to see that it’s not real. Starbucks CEO Howard Schultz says, “Very few
people, whether you’ve been in that job before or not, get into the seat and believe today that
14

they are now qualified to be the CEO. They’re not going to tell you that, but it’s true.” I try to
share with all of my students how I still have imposter phenomenon. I have been practicing
law for 15 years, and teaching for almost as long, yet I still fear that I will be “found out” as
a fraud, and not as good as people think I am. In fact, I have yet to meet a single successful
lawyer who has not suffered from imposter phenomenon. It helps to know this. Even Lady
Gaga has her doubts, stating “I still sometimes feel like a loser kid in high school and I just
have to pick myself up and tell myself that I’m a superstar every morning so that I can get
through this day and be for my fans what they need for me to be.”

15

Finally, from Supreme

Court Justice Sotomayor: “I have spent my years since Princeton, while at law school and in
my various professional jobs, not feeling completely a part of the worlds I inhabit. I am always
16

looking over my shoulder wondering if I measure up.”

Learn to accept failure and let go of perfectionism. See below for an entire section, and CALI
Lesson, on grit and growth mindset. Accepting failure, and learning from it, is one of the keys
to success. Not to mention, there is no such thing as “perfect.” In fact, perfect is the enemy
of progress. You, and everyone else, will always find a way to improve—so let go of the idea
that you or your work must be perfect.
Embrace your strengths. There are things you are good at, that come easily. But it’s easy to
think “everyone is good at this” or “this comes easily for everyone.” Not true—embrace your
strengths!

Health and Wellbeing | 117

Reflection Exercise: Personal Strengths

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=48#h5p-31

Attribute your successes correctly. When you find success—getting into law school, getting
a good grade, getting an internship—attribute that to you and your hard work and skill, not
luck.
Stop comparisons. Don’t compare yourself to others—in class, in the profession—just focus
on YOU. And if people give you a compliment, or say you are doing a good job, BELIEVE them.

V. Test Taking and General Anxiety
One of the most common issues that comes up for my students is testing anxiety, or anxiety
in general. This is not uncommon. As mentioned above, it is always best to speak to a clinical
professional, such as a therapist, as they are best suited to provide help. However, if that is
not possible for any reason, I do have some tips below!
First and foremost, testing anxiety, or anxiety in school, tends to be about fear and identity.
Grades can be a large part of identity, and it’s easy to let them define your worth. This then
leads to anxiety around the exam itself. I realize it’s easy for me to say this, but I promise
that grades do not define you, or your worth. I also think realizing that this is at the heart of
much of testing anxiety can help “name a thing” and overcome it.
Having said that, there are some strategies to combat the anxiety.
Self–care is not selfish. You need sleep, and you need nutrition. To use a sports metaphor,
athletes need to rest in between training otherwise the muscles aren’t going to be as
effective. Your brain is a muscle. You need to rest it, and let it process information.
118 | Health and Wellbeing

You need to take breaks and find balance. Again, easier for me to say, I know. But please, as
mentioned in the first section of this chapter, try to find some of that balance: take breaks,
sleep, eat, and rest your brain. This is coming from the person whose job it is to tell you to
study, so you can trust that taking those breaks is not selfish or wrong!
Also, mindfulness can be an important aspect of self-care. CALI has a lesson on this:
Mindfulness Practice for Law School.
Find joy and comfort. No, really. Write down one thing that brings you joy, one thing that you
find comforting, and one thing that you find relaxing. When is the last time you’ve done any
of these things? Look at your calendar—are you making time for these things? Yes, I know
you have overpacked plates as it is, much of that the fault of law school. However, if you
can schedule even 20 minutes for something that brings you joy, comfort, or relaxation, it’s
definitely worth it, and this can go a long way in reducing anxiety.
17

Write it down! The University of Chicago did a study with two groups of test-takers. In all
aspects, the demographics were the same. One group was asked to take five minutes and
write down every negative thought, crumple it up, and throw it away. When they did that,
that group’s test scores went UP between half and a full grade. Why? Because the negative
thoughts take up part of your working memory. When you put it on paper, it doesn’t have to
stay in working memory. Then you have the physical effect (throwing it away) of getting rid
of those negative thoughts. This frees up working memory, leading you to perform better on
tests.
Don’t believe me? Check out a summary of the study or the actual study. And here is a similar
but different study done in Colorado.
Celebrate successes. That’s it. Write down your successes. Celebrate them. Brag about them.
Take deep breaths during the test. Last but not least, one of my favorites: Ayurvedic Breathing,
or 5-2-8 breathing. Essentially, breath in while slowly counting to 5, hold it for 2, and
breath out while counting to 8, longer than you breathed in. Do this 3 times. This is a great
technique to use DURING an exam, especially if you start to feel anxious or panicked.
Practice makes prepared. Not perfect, prepared! This also helps reduce anxiety. The more
practice exams and hypotheticals you write (not just read and outline but write) the better
prepared, and less anxious, you will be.
On that note, I will leave you with the letter that a first-generation tenured professor writes
to their students!

Health and Wellbeing | 119

“I suspect some of you are starting to get anxious. Although stress is actually performance-enhancing
up to a point, we all know that too much stress decreases performance. So I write to offer some
thoughts with the hope that they might help anyone who is struggling to manage their stress level and
keep it in a more optimal range.
First, I want you to know that I was a first-generation student … at West Point (my father was medically
ineligible for military service), then law school, then in two graduate degree programs after that. At
EVERY stage, I wondered if I had reached too far … if I was good enough. Well, as it turns out, I was
better than the little voice in my head would let me believe, but that did not stop me from struggling
with “imposter syndrome” every step of the way. If you are having these types of feelings, know that
you are not alone and that you can succeed. It may not be as easy as you would want it to be, but you
can do it.
Remember also that we would not have admitted you if we did not think you could be successful in the
study of law. You may or may not perform as well as you hope to this semester, but you have already
shown us that you have the capacity to succeed. Some of my best students did not find the “sweet
spot” for them until their second or third semester in law school. Others started well and then got a
little complacent and struggled. For various reasons, some very successful law students do not pass
the bar exam the first time, and some students who struggled in law school do.
What is the lesson? No matter how well you perform on your exams this semester, your grades will not
define you as a person, as a law student, or as a future lawyer. They do not predict your future success
in life or in the practice of law. They are only a measure of where you currently stand in relation to your
professors’ expectations. They are a data point that will provide you with useful information about
your study habits and test-taking skills. You can then use that information to improve if needed.
Of course, I do not mean to suggest that your grades do not matter at all. Some opportunities are
more readily available to those who perform well. But even those opportunities are not necessarily lost
forever. You can only do your best.
So please try to remember that your best effort will be good enough if you can keep a healthy mindset
and set yourself up for success. Study hard but take breaks and get plenty of sleep. Try to walk or do
other exercises for at least 20 minutes each day. Meditation/Mindfulness is helpful too. (If you have
never done it, there are instructional videos on YouTube.) Find ways to relax…whatever works for you
that isn’t illegal or potentially counterproductive (like excessive alcohol use).
Please also look out for each other. If you see someone struggling, try to be supportive. If they are
having a crisis, help them find or otherwise get help. If you are struggling, call a supportive classmate,
friend, or family member. If that is not available to you in the moment, call someone at the school,
whether an administrator or faculty member.”

VI. Seeking Professional Support
As mentioned before, finding professional help is always a good idea if possible. If you broke
120 | Health and Wellbeing

your leg, you would not hesitate to go see a doctor. Well, I hope you wouldn’t hesitate.
Similarly, if you are not feeling mentally healthy, please seek out professional help. Even if you
are feeling relatively mentally healthy, it’s not a bad idea to seek out therapy as a continuous
wellness option. It can be helpful to build a relationship with a clinical professional before
you find yourself in a position where you need more intensive care.
You might be wondering how you know if it’s time to seek out professional support, or if you
are just having “normal” anxiety or stress related to a graduate program. First, sometimes
even those with “normal” anxiety and stress can benefit from seeking out a professional.
Second, look for signs in yourself that something doesn’t feel right. Generally, people
associate depression with feeling sad, or even numb. And while those feelings can be a
sign of depression, there might be other signs that aren’t as obvious. The National Alliance
on Mental Health has some warning signs of depression in college students.

18

If you find

yourself experiencing any of the below, it might be time to seek professional help:
• General negative feelings
• Disinterest in normal activities (especially ones you used to enjoy)
• Unexplainable guilt
• Irregular sleeping and eating habits
• Persistent pain
Likewise, if you notice a classmate experiencing any of the above, there may be ways you can
help. The ABA’s Substance Use and Mental Health Toolkit for Law School Students and Those
Who Care About Them provides guidance for law students who might be facing a student in
need, including what you can do if you believe a classmate is in danger of committing suicide.
You may hear that it’s not a good idea to seek out therapy or medication because you will
have to disclose it on the bar exam and it can work against you. The trend

19

among the

states has been to shift away from asking questions about diagnosis and treatment, and to
instead focus on “conduct or behavior that impairs an applicant’s ability to practice law in
a competent, ethical, and professional manner.”

20

However, some states still require broad
21

disclosure of mental health diagnoses and treatment.

You can likely check the application

questions of the jurisdiction in which you’d like to practice, and see what they ask. In each
case, honest and full disclosure is important. After all, the practice of law, too, is challenging,
and confronting the problem early can help prepare you for the rigor of law practice when
the consequences of an unaddressed mental health issue can even be more severe. Further,
according to an article published by the ABA, “Very few applicants are denied admission to
the bar on mental health treatment grounds.”

22

It states that “…getting treatment shows that

the applicant: has control over his or her mental health issues, is self-aware enough to know
when he or she needs assistance, will follow through in getting help, has a plan for getting
Health and Wellbeing | 121

23

help in the future, and has a support system.”
show that an applicant is fit.”

24

It goes on to say, “All of these factors help

If you are thinking about delaying treatment or seeking professional help because of a
required disclosure, talk to your dean of students or bar professional at your school and get
their opinion. In addition, each state has a “Lawyer Assistance Program” or “LAP.” Lawyer
Assistance Programs provide confidential services and support to judges, lawyers, and law
students who are facing substance use disorders or mental health issues.

25

LAPs can likely

provide some guidance on navigating character and fitness issues. In addition, if you are
hesitant to seek professional assistance due to cost, the LAP can be a great free alternative.
The ABA has a list of the various LAP websites by state. Go find yours, and bookmark it.

Exploration Exercise: Health and Wellbeing Resources

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=48#h5p-32

Overall, just remember that it’s important that you build a support system, make a plan for
self-care, and have a list of handy resources. Don’t forget that taking care of yourself is one
of the best ways to succeed!

VII. Non-Standard Testing Accommodations
Non-Standard Testing Accommodations are any accommodations that differ from the
standard testing environment and rules. Many law students need Non-Standard Testing
Accommodations, or NTA, for law school exams or the bar exam. What counts as an NTA
may vary from test to test. For example, if I am proctoring a midterm for my students, I do
not prohibit drinks or small snacks. However, the bar exam does. This means that if I have
a student who is diabetic, migraine prone, or has another medical condition that requires
122 | Health and Wellbeing

them to have more frequent food and drink, they wouldn’t need to make a request for an NTA
in my exams, but would on the bar exam.
It is important that if you need an NTA, you make that request and you use it. In addition,
there are accommodations that aren’t necessarily related to testing that may be relevant.
Students with vision or hearing impairments, for example, might be entitled to ongoing
support throughout the semester. If you’ve used any kind of accommodation in high school
or undergraduate school, please continue to do so in law school. Even if you haven’t used
them in the past, you can still get them for the first time in law school. There are many
reasons you might need an NTA. You might have ADHD, anxiety, dyslexia, or another learning
difference. Any of these might be reasons to seek accommodations. Some examples of
accommodations in class, or on exams, might be:
• Not getting “cold called” in class
• Extended time on exams
• A quiet or distraction-free room during exams
• Assistance with note-taking for students who are hearing or vision impaired
• Braille or large print exam booklets or screen reading technology
• Recording of lectures or classes
• Receiving slides or handouts in larger print
• Ability to take medication (or food and drink) in the exam room
• Standing desks, wheelchair-accessible testing stations, or seating next to a restroom
This list is not exhaustive and is very dependent on why you are seeking accommodations. It
is merely meant to give you examples.
If you’ve had accommodations in the past, throughout high school or your undergraduate
career, please seek them as soon as possible when attending law school. Now is not the time
to see if you can do it without accommodations. Each law school should have a center that
handles accommodations, and if you don’t know where to find that center, ask your academic
support professional or dean of students as they are usually the people that can point you
in the right direction. You will potentially get this information during orientation, but if you
don’t, please ask!
I frequently meet with students who have struggled in their first semester and received less
than stellar grades on their final exams. One of the first things I ask is whether they have
typically used accommodations in the past, and if so, if they applied for them in law school.
At least half the time they say no. When I ask why, I get answers ranging from “I wanted to
do it on my own” or “I didn’t know” or “I was afraid my classmates would judge me.” First, you
wouldn’t take a law school exam without your eyeglasses, so why, if you have been entitled
Health and Wellbeing | 123

to them in the past, would you take an exam without accommodations? Second, neither
your classmates nor your professors should ever know that you receive accommodations.
Typically, the center that grants accommodations will know, and have your medical history,
so that they may determine your needed accommodations. They will then typically send over
your name and needed accommodation to the dean of students. In addition, only those who
need to know of your accommodations, in order to carry them out, will be informed. If you
are worried about your classmates knowing that you aren’t present in the same room for
exams, the classes are typically large enough that no one notices. Moreover, every other
student is worried enough about their own test that they don’t notice who is and isn’t
present.
The process of awarding accommodations can take some time, so don’t wait until exam time
to do this. The process can also be costly if new testing is required. If you are no longer on
your parents’ insurance, or your parents don’t have insurance that covers such testing, look
into whether your school has options. For example, if your school also has a medical school,
they may offer lower-cost testing options.
If you aren’t sure whether you qualify for accommodations, it can’t hurt to ask. But again,
start the process early as oftentimes there will be required testing and documentation. In
addition, seeking accommodations on standardized tests such as the MPRE and the bar exam
becomes much easier if you’ve set them up in law school. For more information, see the
Americans with Disabilities Act (ADA) guidance on testing accommodations.
If you need accommodations that aren’t strictly limited to testing, please ask. Essentially, if
you need something to help you be successful, don’t be afraid to ask. You are adults, and
you are human. You are also learning to be professional advocates, so advocate for yourself.
I once had a student who was pregnant, and unexpectedly ended up on bed rest. This
obviously made it difficult for her to attend classes in person. We Zoomed her in and made
it work. This was pre-pandemic too! Finally, work with your dean of students or academic
support professional to get what you need—they can be amazing advocates for you.

1 The Path to Lawyer Well-Being: Practical Recommendations for Positive Change. National
Task Force on Lawyer Well-Being, 2017. https://lawyerwellbeing.net/the-report/
2 Jerome M. Organ, David B. Jaﬀe & Katherine M. Bender, Ph.D., Suﬀering in Silence: The
Survey of Law Student Well-Being and the Reluctance of Law Students to Seek Help for
Substance Use and Mental Health Concerns, 66 J. Legal Educ., Autumn 2016, at 1, 116–56.
3 “The Relationship Between Anxiety and Memory Loss.” Rivier University. Accessed January
30, 2022. https://www.rivier.edu/academics/blog-posts/the-relationship-between124 | Health and Wellbeing

anxiety-and-memory-loss/.
4 Lee, Christopher, and Myra A. Fernandes. 2018. “Emotional Encoding Context Leads to
Memory Bias in Individuals with High Anxiety” Brain Sciences 8, no. 1: 6. https://doi.org/
10.3390/brainsci8010006.
5 Id.
6 University of Waterloo. “Manageable levels of anxiety can help your memory.”
ScienceDaily. Accessed May 17, 2022. HYPERLINK “http://www.sciencedaily.com/releases/
2018/02/180226085752.htm” www.sciencedaily.com/releases/2018/02/180226085752.htm.
7 See https://www.lclma.org/2020/09/29/self-care-strategies-updates-for-the-legalprofession/, https://illinoislap.org/wp-content/uploads/2021/08/Self-Care-Tips-forLawyers-During-a-Pandemic-Boraca.pdf, and from the ABA https://www.americanbar.org/
groups/young_lawyers/publications/after-the-bar/personal-life/easy-ways-tointegrate-self-care-into-your-life/.
8 “Why Feeling Like a Fraud Can Be a Good Thing.” BBC News. BBC, April 24, 2016.
https://www.bbc.com/news/magazine-36082469.
9 “Imposter Phenomenon.” Oxford Reference. Oxford University Press. Accessed June 21,
2022. https://www.oxfordreference.com/view/10.1093/oi/authority.20110803095959571.
10 Loewentheil, Kara. “The Imposter Syndrome Prescription.” Above the Law, October 20,
2017. https://abovethelaw.com/career-files/the-imposter-syndromeprescription/#:~:text=Imposter%20Syndrome%20is%20the%20state,insecurity%2C%20an
xiety%2C%20and%20stress.
11 Grenardo, David, The Phantom Menace to Professional Identity Formation and Law
School Success: Imposter Syndrome (August 4, 2021). University of Daytona Law Review,
Vol. 47, No. 3, 2022 Forthcoming, Available at SSRN: https://ssrn.com/
abstract=3899332 or http://dx.doi.org/10.2139/ssrn.3899332
12 Grenardo, David, The Phantom Menace to Professional Identity Formation and Law
School Success: Imposter Syndrome (August 4, 2021). University of Daytona Law Review,
Vol. 47, No. 3, 2022 Forthcoming, Available at SSRN: https://ssrn.com/
abstract=3899332 or http://dx.doi.org/10.2139/ssrn.3899332
13 “Dunning-Kruger Effect.” Encyclopædia Britannica, inc. Accessed December 7, 2021.
http://www.britannica.com/.
14 “Good C.E.O.’s Are Insecure (and Know It).” The New York Times, October 9, 2010.
https://www.nytimes.com/2010/10/10/business/10corner.html?_r=1.
15 Yuan, Annie. “HBO Releases New Preview for Lady Gaga Documentary (Video).” The
Hollywood Reporter, April 24, 2011. https://www.hollywoodreporter.com/news/musicnews/hbo-releases-new-preview-lady-181733/.
16 Lewis, Neil A. “On a Supreme Court Prospect’s Résumé: ‘Baseball Savior’.” The New York
Times, May 15, 2009. https://www.nytimes.com/2009/05/15/us/15sotomayor.html.
17 Ramirez G, Beilock SL. Writing about testing worries boosts exam performance in the
Health and Wellbeing | 125

classroom. Science. 2011 Jan 14;331(6014):211-3. doi: 10.1126/science.1199427. Erratum in:
Science. 2014 Apr 11;344(6180):151. PMID: 21233387.
18 Abbot, Ginger. “What Are the Warning Signs of Depression in College Students?” National
Alliance on Mental Health, September 13, 2021. https://www.nami.org/Blogs/NAMI-Blog/
September-2021/What-Are-the-Warning-Signs-of-Depression-in-College-Students.
19 Jaffe, David and Stearns, Janet E., Conduct Yourselves Accordingly: Amending Bar
Character and Fitness Questions to Promote Lawyer Well-Being (December 11, 2019). 26
Professional Lawyer, Jan. 2020, American University, WCL Research Paper No. 2020-03,
Available at SSRN: https://ssrn.com/abstract=3504290 or http://dx.doi.org/10.2139/
ssrn.3504290
20 Rep. Resolution 102. Annual Meeting 2015. American Bar Association.
https://www.americanbar.org/content/dam/aba/directories/policy/annual-2015/
2015-annual-102.pdf.
21 Supra note 17
20 Hannon, Margaret. “Why the Character and Fitness Requirement Shouldn’t Prevent Law
Students from Seeking Mental Health Treatment.” Student Lawyer Blog. American Bar
Association, July 9, 2018. https://abaforlawstudents.com/2018/07/09/character-fitnessrequirement-and-seeking-mental-health-treatment/.
23 Id.
24 Id.
25 “Directory of Lawyer Assistance Programs.” Americanbar.org. American Bar Association
Commission on Lawyer Assistance Programs. Accessed May 18, 2022.
https://www.americanbar.org/groups/lawyer_assistance/resources/
lap_programs_by_state/.

126 | Health and Wellbeing

9. Career Opportunities
If you are anything like me when I entered law school, you have never met a lawyer. In fact,
you may not have met anyone that is considered a “professional.” No one in my family was
what one would consider a “professional”; no doctors, no accountants, and definitely no
lawyers. Without these pre-existing connections, the idea of networking, and finding legal
internships, can seem daunting. Have no fear, that’s why you are reading this book!
In this chapter, I try to cover as much about career planning as possible. But, as with so
many other things in this book, if I have left something out, do not hesitate to ask. It is also
important to note that the more lawyers you speak with, you will start to find that they might
not have had a plan. Or, if they did have a plan, their career didn’t happen exactly as planned.
That’s okay as well! You don’t have to have it all figured out, and in fact, you might change
your mind multiple times during law school, and even after!

I. Networking – What if I Don’t Know Any Lawyers?
Networking is vitally important. Since starting law school, I’ve had 11 legal jobs, or at least,
law-adjacent jobs: one was through a clinic in law school, another was due to pure luck, and
one was entirely based on my resume and qualifications but was 12 years after becoming a
licensed attorney—the rest were because of networking, or someone I knew. And that seems
terrifying if you are entering law school and know no one. I didn’t either, but still networked
my way to eight jobs!
Keep in mind that networking isn’t a dirty word. I always feel very manipulative, or dirty in
some way, if I feel like I’m setting out “to network.” Networking is just forging relationships.
That’s it. Think of it as building professional relationships, or professional friendships. This
should make it slightly less intimidating; you aren’t asking for a job, or anything in particular,
you are asking to form a relationship. That’s it.
Your first sources of networking are your professors and classmates. Don’t be afraid to visit
your professors and get to know them. Remember, they have taught students who are now
hiring, and they have connections. Find a few professors who you genuinely like and connect
with. It helps if you like their area of interest. For example, in my second year of law school, I
took copyright law and thought the professor was fantastic. It turns out he also taught sports
law, and I thought “Hey I love sports, sounds like a great class.” I was incredibly interested
in the subject so I made sure to chat about aspects of class outside of class. It turns out he
Career Opportunities | 127

was starting to write a sports law casebook and needed a research assistant. I jumped at
the opportunity! This meant that we forged a relationship and got to know one another. He
discovered my absolute love of ice hockey (because I kept trying to convince him that the
casebook needed more ice hockey cases), so when a connection of his needed a legal intern,
he sent me to them. And that’s how I ended up working for the Brazilian Ice Sport Federation

1

as an intern, simply because my professor told them, “Hey Melissa loves hockey, and is also
pretty good with sports law, you should hire her.” I’m still friends with this professor to this
2

day, and still struggle to call him by his first name even though he reminds me we are now
colleagues and have been for over a decade.
Your classmates are also excellent connections and will hopefully make excellent friends.
I found my way into teaching because of a classmate. The classmate was a year ahead of
me and we were very good friends—still are to this day. She had met a woman that owned
a tutoring company through one of her friends. When I graduated from law school, the
classmate suggested I reach out to this woman and see if I could tutor part-time. That led
3

to tutoring, eventual adjunct work, and five co-authored books. The woman and I now both
work full time in academia and are very good friends. Talk about a great connection! All
because a classmate thought of me.
When people know your interests, and what types of jobs you are looking for, they are eager
to help!
I realize that the real anxiety typically comes from networking events, where it feels like you
are meant to network and forge connections on demand, so to speak. Keep a few things in
mind: First, every attorney in those “networking” rooms has felt the anxiety you feel. Second,
you don’t have to connect or network with every single person; find one or two that you
really connect with. Third, if an attorney gives you their card and tells you to reach out, they
mean it. Don’t hesitate!
Finally, don’t be afraid to reach out and set up meetings with attorneys. It feels intimidating,
but lawyers love to talk about themselves. Look how much space I devoted to talking about
myself and my career path! Ask attorneys you meet, or professors, to talk about their career
path and why they like (or don’t like) what they do. Some great questions to ask are:
• Who are your clients? Not specifically, as they can’t give you names, but what type of
people are your clients?
• How do you typically communicate with your clients, and how frequently?
• What does a typical day look like for you? (This can be important because it gives you
insight into the daily nuances of the job, not just the high points.)
• How is your work different from a more junior attorney/senior attorney?
• Did you ever consider other types of legal jobs? If so, why did you consider those types
128 | Career Opportunities

of jobs and why did you pursue this career path instead of the other one?
• What is your favorite, or the most rewarding, aspect of your job?
• What is your least favorite part of your job?
• How did you end up here? What steps did you take to get to this type of job?
• What was your first job out of law school, and how did you transition to where you are
now?
• What made you leave your first job out of law school?
You can also ask them things about what they did in law school, such as classes they took,
internships they had, or groups they were involved in. The idea is to get to know them and
what they do. Obviously, alter the questions above how you see fit, but those are some good
starting points.
It can be daunting to reach out to an attorney you met at an event, but rest assured, if
they gave you their contact information they will want you to reach out. When you do, be
courteous, remind them of where they met you, and perhaps bring up a topic of conversation
you discussed.
Below is a sample of an email that you can edit and send to attorneys you meet:

Sample Follow-Up Email to a Networking Contact

Dear Attorney Martin,
It was such a great pleasure to meet you at the Chicago Bar Association’s networking event last Thursday
evening. You might remember me as the first-year law student who also grew up in Michigan.
I understand that you specialize in contract law, and I’d love to know more about what that entails. I
realize your schedule must be a bit busy, but if you have an opportunity I’d love to meet for coffee and
talk more about how you ended up practicing contract law, and what it’s like to open your own firm.
I have class most days until around noon, but can be free all afternoon or evening.
I look forward to chatting with you further.
Warm Regards,
Jennifer Smith

While it might seem like you don’t even know where to begin, try answering the below
questions:

Career Opportunities | 129

Reflection Exercise: Career Interests

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=50#h5p-33

II. Career Services/Timeline
Your first step is the CSO, or your Career Services Office. They are fantastic and are sincerely
invested in your success. They can offer specific advice on the field you are looking into, they
can look at your resume, and they can connect you with alumnae—they are basically magic.
Each school’s CSO will typically have a unique system, mainly in the form of a website
or management system. These will be very useful in obtaining information on job listings,
timelines, general job-search advice, how to prepare for interviews, and help to prepare
cover letters and resumes—essentially everything you need! In addition, the CSO will also
post information about networking events and job fairs, mock interview opportunities, and
guest speakers. This includes information on when and how to make appointments with the
office. Remember, this office is magic and the people who work there should quickly become
your best friends.
Also, you don’t have to seek them out, they will seek you out. They will likely introduce
themselves at orientation, then in roughly October or November of your first semester, they
will traditionally host a workshop or meeting. This varies from school to school, but that will
be your first interaction. Listen to them as they lay out the specifics of how their office works
and timelines that you should be aware of. Do not seek them out before this initial workshop,
as you should be focusing on getting your bearings in class. They will tell you when it’s time
to come to them!
Either after you receive your first semester grades or just before, you can start applying for
summer internships. This timeline varies—both for employer deadlines and for when your
130 | Career Opportunities

school will release grades—so by this point you should definitely be in touch with the CSO
to get an idea for a timeline. This is typically in mid to late January of your second semester.
In the fall of your second year, you will likely start to apply for summer associate positions.
These are jobs for your second summer of law school. Sometimes they can lead to permanent
jobs after graduation; sometimes they don’t. During this semester, your school might also be
hosting “OCI” or on-campus interviewing. This means that various firms come to campus to
interview you or your classmates. Again, career services will provide you with the correct
timeline and any other information and deadlines you might need to be aware of.

III. Internships, Externships, and Clinics
Throughout your law school career, you may have the opportunity to participate in
internships, externships, and clinics. So, the question is what are they and why would you
take the time to do them?
An internship is a position usually offered as a way to gain work experience. Internships
can be available in almost any setting or field, from the government to firms to nonprofits.
Sometimes they pay, but frequently they may not. It depends on the type of work.
An externship is similar, but is usually set up through your law school. Often there is a
class associated with the externship, and you have someone on campus who is in charge
of supervising, or at least being a liaison with your supervisor. These are not paid and are
offered for course credit.
A clinic is typically offered through the law school, as a course. While some law schools work
with local organizations to form clinic opportunities, some law schools have clinics at the
law school. This means that during “class” you meet with real clients, and work on real legal
issues, under the supervision of your professor. Many schools have requirements that you
complete a certain amount of clinic or externship work.
So what is important about internships, externships, and clinics? They are a spectacular way
to get practical legal experience. In these work experiences, you learn a great deal about how
law is actually practiced while being supervised by attorneys who share the goal of making
sure you learn.
And more importantly, they are a great way to see what type of law you are interested in,
and what types of law you are not interested in. For example, I entered law school very
much convinced that I wanted to work for the district attorney’s office, prosecuting crimes.
I completed an internship with the local district attorney’s office while in law school and
Career Opportunities | 131

decided that I absolutely did not want to practice criminal law. The people were lovely, and
it was a great experience, but it taught me that criminal law is not remotely what I thought
it was. It’s important to find these things out while you have the opportunity!

Exploration Exercise: Clinics and Externships

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=50#h5p-34

The tricky part, if you don’t have the resources, is often working for free. Many internships,
especially summer internships, offer a stipend or salary. However, that tends to only happen
at mid-size or larger firms. If you are interested in doing government work or public interest
work, there is an expectation that you will work for free. However, many schools have
a Public Interest Law Association that raises money to provide stipends for law students
participating in public interest internships.

IV. Mentorships
One of the best things you can do for yourself is to find a mentor. I will be honest, I didn’t
find my mentor until after a few years of practice, and that’s okay. My mentor has been
someone that has advocated for me and opened doors for me. Every mentoring relationship
is different, but the idea is to find someone that will give you unbiased and honest advice.
Your mentor should motivate, inspire, and encourage you. A mentor should ideally be
someone in your field; for example, my mentor is a fellow professor. This is important
because while my mother will always motivate and encourage me, it’s useful to be able to call
up my mentor to ask her advice on whether something is a good idea since she knows and
understands the world I work in. She will also be completely honest.
So how does one find a mentor? Well, it has to come naturally. Similar to networking, you are
looking to forge a relationship, so it’s not something that can be forced. You want to make
132 | Career Opportunities

sure that you are comfortable with your potential mentor and that you trust them. It might
also be helpful to find someone that has a similar background to you, so they understand
where you are coming from. My mentor took me under her wing because I started teaching
fairly young, and so had she. It can be helpful to form a connection with someone of a similar
ethnic or racial background, from the same hometown, or someone who has had similar
interests to you. These similarities can often mean a more comfortable connection. However,
sometimes having a mentor who is from a different background can be beneficial, and can
even mean they can be a better advocate. While my mentor and I share similarities in that we
both started teaching as young women, she was not a first-generation student, and has many
lawyers in her family. This means that she is often a bit more confident in her knowledge as
well as in her advocacy on my behalf.
As you enter law school, you will start to see various opportunities to gain a mentor. Often,
second and third-year students can act as mentors. You will find these students within
student groups that interest you, or might be second and third years who have been teaching
assistants. Maybe your law school even has a formal mentoring or “big sibling” program. If
there is a formal program, make sure you take advantage and sign up. If there isn’t, again, let
the relationships form naturally.
Your second source of mentors will be your professors or administrators. Similar to
networking, get to know them as people and the mentoring relationship will come naturally.
Finally, you may find good mentors at your first jobs or internships. You might also look into
whether local bar associations have mentoring programs. Local bar associations often make
it free for students to join or offer a discount. While this can seem a bit overwhelming, it can
be an incredibly beneficial way to meet or be paired up with a mentor. If it makes you feel a
bit nervous, see if there are any professors or administrators that are active in the local bar
associations and ask to go with them. Or, grab some friends from class and all go together!
There are local bar associations dedicated to affinity groups and specialties, and they can be
a great place to start.
You might also have different mentors for different lengths of time, and at different points in
your career. And don’t be afraid to have multiple mentors for different reasons!

Career Opportunities | 133

Exploration Exercise: Networking and Membership

An interactive H5P element has been excluded from this version of the text. You can view it online
here:
https://halefirstgenguide.lawbooks.cali.org/?p=50#h5p-35

V. How to Talk to a Professor
We don’t bite, I promise. Sure, there is a grumpy guss at every law school, or at every school
in general, but by and large, most of us really want to talk to you and get to know you! I
also keep talking about how great we are for networking and mentorship, so the question
remains—how do you approach a professor?
First, we all have set or posted office hours. This means this is the time we WANT you to
come to see us. We set aside that time expecting to do nothing but speak with students. So if
your professor has office hours on Monday at noon, when the time comes, just walk into their
office, no appointment needed. The downside is that they might be with another student,
so you might have to wait. However, students don’t always take advantage of office hours as
much as we’d like, so chances are high that you can just walk right in and start talking.
If you are unable to show up during office hours, or want to make sure that you are the only
student scheduled for a certain block of time, reach out via email to make an appointment.
Often professors will include information on how to make appointments in their syllabus.
Some might want you to just email them, while others have links to calendar or appointment
software.
Some professors also stick around before or after class to answer questions, or hold group
office hours or review sessions. This can be a great way to ease into getting to know your
professor if one-on-one seems intimidating.
Now that you know when to approach a professor, how do you do it? Well, first and foremost,
134 | Career Opportunities

be respectful. Call them “professor” unless they have specifically told you otherwise. This
holds true for email communication as well as in-person communication. But also remember,
as I’ve mentioned, they want to talk to you and help you, so keep that in mind.
You might also be wondering what to ask when you approach a professor. This depends on
why you are approaching them. Above all else, remember that you don’t have to be perfect,
and it’s okay if you are slightly confused or don’t know what to ask!
If you want to approach your professor about class, here are some question guidelines:
• While there is no perfect question, you want to avoid overly broad questions like “I
don’t understand anything about torts.” Professors spend a great deal of time planning
out their lectures, so while it’s understandable that you might feel a bit lost after class,
you want to be specific about what it is you didn’t quite get.
• Ask about specific hypotheticals mentioned in class, and why they came out a certain
way.
• Ask your professor if a certain fact changed in a case, would the outcome be different.
This can help you determine if you have the right understanding of which facts are
important and relevant.
• If you are lost on a specific concept, like strict liability, ask your professor if they
wouldn’t mind giving you a different hypothetical or example from the one given in
class. This might help it click a bit more.
If you want to approach your professor to get to know them or learn more about their areas
of scholarship, here are some guidelines. (Note: A professor’s scholarship is the topic they
tend to research and publish on. If the area of scholarship is of interest to you, you may
consider asking your professor if they need a research assistant.)
• Be mindful of the time of year. The main job of a professor is making sure that you
succeed as a student, so they might want to prioritize class-related questions at certain
times of the semester. For example, a week before finals is not the time to ask them
about their scholarship, as they will want to prioritize ensuring that students are well
prepared for exams at that time and might be busy. Instead, seek them out at the
beginning of the semester.
• Ask them why they chose a certain topic to teach or research.
• Ask them how they ended up as a professor—what was their path?
• Ask them about their first job out of law school.

Career Opportunities | 135

VI. How to Ask for a Letter of Recommendation
One of my favorite parts of my job is writing letters of recommendation for my students.
However, I realize it can be daunting for the student to ask. Even though it is one of my
favorite things to do, and you should never hesitate to ask, keep a few things in mind.
Give us enough time. The only time I’ve said no to a request for a letter of recommendation
is when the turnaround time was not possible. I need more than 24 hours. Be respectful of
the fact that the person you are asking to write a letter likely has much on their plate, and
while they will be happy to write you a letter, they need the time to do so. I would suggest
giving the professor as much time as possible. A good rule is to give them at least one week,
if not more. If that’s not possible, please state that in the email. For example, maybe you just
saw the job opportunity. This happens, but be upfront about it and realize that the professor
might not be able to accommodate the request.
Give us as much information as possible about yourself and the job or opportunity. Include a
description of the job posting or position, as well as a copy of your resume and potentially
your transcript. Don’t be afraid to tell the writer exactly what you want—it actually helps
us! The more guidance we get from you, the better. Not only does it make our job easier in
writing the letter, but it’s far more likely you will get the letter you want and need. You can
even tell us what to highlight on your resume, or certain attributes you’d like us to focus on!
Seek out professors who you have a connection with. The more we know about you, the
better. If you are in your first year it’s less likely you’ve really had the opportunity to forge
relationships. That’s okay. When you request the letter of recommendation, talk about what
you liked in the class or a time you may have chatted with or reached out to the professor.
Help them to remember you.
So, how should you write an email requesting a letter? Note that I’m assuming you will be
making this request via email. I always encourage my students to email me when they need
things, because frankly, I’m getting older and more forgetful. Having something in my email
helps me make sure the request makes it onto my to-do list. It also helps me ensure that I get
the information correct, as discussed below. Even if you talk to the professor about writing
one in office hours or after class, it’s best to follow up in an email.
First, in the subject line, make it clear what you are asking for: use something like “Letter of
Recommendation for John Smith.” Start with a formal greeting such as “Dear Professor Hale.”
Make it immediately clear what your connection to the professor is, as well as the fact that
you will be asking for a letter of recommendation. If you are in steady communication with
the professor, you likely don’t need to explain the connection. For example, I have a research
136 | Career Opportunities

assistant that I email at least weekly and know very well. If they emailed me saying “Dear
Professor Hale, you might remember me from being your research assistant” it might seem a
bit odd. Of course, I know who they are, I’m not that old and forgetful! However, in your first
year, if you are in a class of 50 to 100 people and have only had a few individual connections
with the professor, it can’t hurt to say “I’m in your torts class and I recently came to your
office hours to chat about strict liability.”
Then, be sure to explain the job or position you are applying for. If possible, include a link
for your professor. Then explain why you want the position. Finally, tell your professor what
you want them to highlight about you, and include a resume and transcript. Also, include a
deadline and whether you need it electronically, physically, or sent to the employer directly.
For example, see below.

Sample Letter of Recommendation Request

Subject: Letter of Recommendation: John Smith
Dear Professor Hale,
I hope you are doing well. I was in your criminal law course last semester, which I enjoyed very much. You
may remember that I came to your office hours at one point to ask if you could go over that homicide
hypothetical, which really helped me feel more comfortable about the final exam.
I’m writing to request a letter of recommendation. I plan to apply to be a summer internship with the
Cook County District Attorney’s office. I’m very passionate about criminal law and hope to one day be a
prosecutor, so this position would be ideal.
Attached you will find my resume and transcript. If you notice I received an A in your criminal law class.
Your feedback on the practice midterm we did indicated that I had a good grasp of criminal law, and I was
hoping that you could highlight that in the letter.
You might notice from my resume that I majored in criminal justice for my undergraduate degree, which is
something I’d love for you to discuss. This shows that I’ve been passionate about criminal law for a while.
Please let me know if you are willing to write this. The letter should be submitted to tjones@ccda.gov by
March 1st.
If you have any questions or need further information, please do not hesitate to ask!
Warm Regards,
John Smith

Career Opportunities | 137

VII. What The Heck is a Clerkship?
I have a confession: the one regret in my legal career is not applying for a clerkship. When I
first heard the term, I thought a “clerk” was like a secretary. My mother was a secretary, and
sometimes called a clerk, and I didn’t want her job! I was too embarrassed to ask why people
would apply for clerkships and was definitely too embarrassed to ask what they were.
Clerkships are the opportunity to work for a judge, and not in an administrative role. Judicial
clerks do extensive research for their judges and often draft the judicial opinions. This makes
clerkships incredibly prestigious, and a fantastic stepping-off point to any legal career.
Clerkships often last a year, though sometimes they can last two. Although each court may
differ, they typically start in August or September and end in May or June of the next year.
The salary is typically not great, but the prestige makes up for the lack of salary. If you can
continue to live as a student, so to speak, for another year, it’s worth it.
There are federal and state clerkships, and both are valuable experiences. Each court will
have its own hiring process and timeline for clerks, so yet again, I encourage you to seek out
your CSO. Typically, you want to start applying the summer before your third year of law
school or the fall of your third year.
Federal Clerkships
Most federal judges use OSCAR to hire their clerks. It’s a website portal that facilitates the
applications. From the OSCAR website: “OSCAR, the Online System for Clerkship Application
and Review, is a web-based system for federal law clerk and appellate staff attorney
recruitment. OSCAR’s extensive set of features allows users to easily manage every aspect of
4

the hiring process. Using OSCAR, applicants can easily apply to federal clerkships.”
Also according to OSCAR, the duties of a Federal Law Clerk are as follows:

The duties and functions of a federal judicial law clerk are determined by the
employing judge. In most chambers, law clerks concentrate on legal research
and writing. Typically, the broad range of duties assigned to a law clerk
includes conducting legal research, preparing bench memos, drafting orders
and opinions, proofreading the judge’s orders and opinions, verifying citations,
communicating with counsel regarding case management and procedural
requirements, and assisting the judge during courtroom proceedings. Some
judges also may assign maintaining the chambers library, and other
administrative duties to the law clerk. Because there is a myriad of tasks that
may be assigned to a law clerk, the Online System for Clerkship Application
138 | Career Opportunities

and Review (OSCAR) permits a judge to identify any particular duties that are
5

required in the position announcement.

Typically, to be eligible for a federal judicial clerkship, you must be in the top third of your
graduating class and have some experience with law review or law journal.
State Clerkships
Though it is often assumed that federal clerkships are the most prestigious, there are many
opportunities to clerk at the state and local levels. In fact, these clerkships might give you
more opportunities for relationship building, which might serve you further along in your
career. Your professors and mentors will also likely have closer relationships with the local
judges, so do not overlook these opportunities!
Supreme Court Clerkships
These are the most competitive clerkships. Typically, those who clerk for a Supreme Court
Justice have had at least one prior judicial clerkship. You would typically apply for this
program after graduation from law school. For more information on the program, you want
6

to check the Supreme Court’s website.

VIII. Conclusion
Hopefully, you now have a better idea of how to navigate the professional legal world and
feel a bit more confident in your knowledge. I cannot stress this enough, but you do not have
to have it all figured out right now. Sometimes I feel like my career was a series of happy
accidents that put me where I am today, and there is nothing wrong with that. Your first job
out of law school might not be your ideal, and that’s okay—it might lead you on a path you
didn’t even know you wanted. Do not assume that you have to have it all together when you
graduate. Talk to lawyers, and your professors, and ask about whether they had any happy
accidents in their career path. You might be surprised.

“Being a First Gen who doesn’t typically like to network, it’s good to notice and appreciate those
professors and deans who are intentional about being of service to their students. As an African
American Woman who had no idea what she was getting into, my community assisted me with
externships and were supportive in my roles in BLSA as well as SBA. Additionally, my Sports Law
Negotiation Team coach is what I like to call my Law School Dad and has not stopped making sure I

Career Opportunities | 139

am doing well even after graduation. You don’t have to know everyone, but make use of those who are
willingly making themselves available to you. They may need you one day as well, so make sure there
are at least three real and valuable relationships made and maintained throughout your law school
journey.”
-Tanesha O., C/O 2021

1 This is an actual organization: http://www.cbdg.org.br/. The website is in Portuguese, but
there is also a Wikipedia entry! https://en.wikipedia.org/wiki/
Brazilian_Ice_Sports_Federation
2 His name is Professor Russ VerSteeg, and is author of “Sports Law: Cases and Materials”
and he is a pole vaulting coach. The idea of networking is getting to know people as people,
not “job connections.”
3 The woman is Tania N. Shah, professor at Western State College of Law and my co-author
on many bar related books. She also still practices law and has more businesses than I can
count. Speaking of networking, I often send my students to her if they are interested in
business law, so you never know who your professors know!
4 “About Oscar.” Online System for Clerkship Application and Review. Administrative Office
of the United States Courts. Accessed May 18, 2022. https://oscar.uscourts.gov/about.
5 Id.
6 https://www.supremecourt.gov/fellows/AboutFellowships.aspx

140 | Career Opportunities

10. Conclusion
I hope this book helped you feel more prepared for law school. The important things to
remember are:
1) You are not alone. There are more and more first-generation students entering law
school every day.
2) Ask questions! It can feel daunting to ask questions especially as you might not
want to “out” yourself as not knowing what you’re doing. But I promise you, there are
people in the law school who want to help you, and who were likely first generation
themselves.
In fact, I discovered that my constitutional law professor was from the Midwest, like myself,
and also a first-generation student. I asked her so many questions and was in her office all of
the time. She never minded, and was happy to help. I’m certain you will find someone similar
at your school.
I also discuss growth mindset in the book, and how failure is a part of learning. In the Career
Opportunities chapter, I refer to my career path as a series of “happy accidents.” This is
because I had a bit of a rocky start, and too many rejection letters to count from firms that
I thought would be a good fit. However, not getting the job of my dreams is exactly why I
started tutoring on the side, and that lead to my career in academia, which I love. So, you
see, failure actually put me on the right path.
Above all else, please remember that you do belong. You have been admitted to law school
because of your merit and accomplishments; do not let imposter phenomenon, or anything
else, make you feel otherwise.
Following this conclusion are two appendices. These are here so that you feel a little more
comfortable coming into the school.
Appendix A is a Law School Glossary. This is the glossary I referenced in Chapter 1. Every
field of education or activity, and in fact, every field of human endeavor, has its own language
or jargon. Law school is no different. At first, it can seem a little frightening to hear faculty,
staff, and other students throwing around words and phrases you have never heard. The
Glossary in Appendix A is intended to be a little introduction to some of that language. Read
over the Glossary now and keep it handy. You will hear most of these words and phrases
during the first week of law school. And don’t worry—in a few weeks, you’ll be using these
words like a pro.
Conclusion | 141

Appendix B is a list of Where Do I Go For Help With… I would wish that every law student
would enter law school, sail through with no issues, and graduate with high grades. That
really doesn’t happen. Every law student needs help with something at some point during
the years spent in law school. Appendix B gives a list of the most common issues that arise
during the law school years, and then gives someplace you can go to seek answers or help.
Read through the list right now, and then keep it handy.
I wish you the best of luck in all of your endeavors! Now, here is some advice from a former
student of mine:

“The best chance you have if you want to succeed in law school is to give yourself up to loneliness,
fear nothing, and work hard. There will be times you miss out on gatherings with family and friends to
brief a case or to study. There will be times the work seems like it is overwhelming. Don’t give up. You
are here for a reason and you have what it takes to rise to the top. All your hard work took you this far
and it will take you further than you ever dream possible. Your best chapters are still being written.”
-James Anthony Barracato

And finally, remember that you can break the mold!

“I was the first person in my family to go to college, and the first lawyer in my family ever. In law
school, I was intimidated by my professors and fellow classmates. There was a mold I thought they
all fit that I did not fit as a formerly homeless, high school dropout that had to work through night
classes to get my undergraduate degree. It took a long time to realize that part of the beauty of being
a first-generation law student and lawyer was that I was not constrained by a mold or a model that
frankly hasn’t served members of the legal profession well. Once I realized that breaking out of a mold
that perpetuates systemic problems in the legal profession was a good thing, it was very freeing to see
myself as making the difference I had always hoped to make.”
-Afton Cavanaugh, Assistant Dean St. Mary’s School of Law

142 | Conclusion

Appendix A: Law School Glossary
This is meant to be a short, not exhaustive glossary of terms or abbreviations you might
encounter during your first year. This is meant to give you a very basic understanding
of the word or phrase. I also recommend asking your professors (you are not the only
one wondering what the word means) or investing in Black’s Law Dictionary. Black’s Law
Dictionary can also be found online, though this version may be outdated. Please check with
your librarian to see if there is an online version you may use, for example, through Westlaw.
But always remember, I created this glossary because you are definitely not the only one that
doesn’t know the word, so when in doubt, ask.
1L, 2L, 3L: In undergrad, your year in school is usually referred to as freshman, sophomore,
etc. In law school, we use 1L to refer to first year, 2L to second year, and 3L to third year.
Your law school might have a part-time division, and in that case, some students might be
referred to as 4Ls as well.
Affirm: To confirm a judgment on appeal, or uphold it. Meaning, the appellate court confirms
that the lower court ruled “correctly.”
Appellant: A party who appeals a lower court’s decision, usually seeking to reverse that
decision. A party would do this if they lost at court.
Appellee: A party against whom an appeal is taken. Their role is to respond to that appeal,
and they usually want to affirm (or keep) the lower court’s decision.
Appellate Court: This is the type of court that hears appeals. This means the party that lost
at the lower court level appealed to a higher court. The cases you typically read in law school
are at the appellate court level.
Bar Exam: The bar exam, or sometimes just “the bar,” is what most lawyers must take in order
to be licensed. (There are some state exceptions, but not many.) When you graduate from
law school, you have a juris doctorate, but you are not a lawyer. You don’t become a lawyer
until you pass your jurisdiction’s bar exam, and are sworn in. The bar exam is a two-day test
in either July or February. Your academic support person on campus will tell you more, but
you do not need to worry about it your first year. Usually you want to start thinking about
which jurisdiction you will take the exam in, taking bar-related courses, and thinking about
deadlines in your second year. See the chapter Family Matters, Finances, and What the Heck
is The Bar?
Appendix A: Law School Glossary | 143

Black’s Law Dictionary: A legal dictionary. You should always look up legal terms using a legal
dictionary versus a normal dictionary, as sometimes the terms will have different meanings.
Any trustworthy legal dictionary will suffice for this, it just so happens that “Black’s” is the
most famous.
Bluebook: This is the book most legal writing courses, law firms, judges, and law journals and
law reviews use for uniform citation. You might hear people talk about “bluebooking,” which
generally means checking citations.
CALI: The Center for Computer-Assisted Legal Instruction, also known as CALI, is a nonprofit consortium of mostly US law schools that conducts applied research and development
in the area of computer-mediated legal education. The organization is best known in law
schools for their online interactive tutorials in legal subjects called CALI Lessons, several of
which are referenced throughout this guide. They also have things like podcasts on various
subjects. Your library will be able to tell you how to create a CALI account. At some schools,
there are “CALI Awards,” which are given to the student that gets the top grade in a particular
class. You might hear students say they “CALI’d” a class, and that might be because they did
CALI Lessons!
Canned Brief: Companies will sometimes create books full of “canned briefs,” or briefs
written by professional lawyers. Students are frequently tempted by these as a shortcut.
However, it is important that you learn to read and brief cases, and avoid canned briefs.
Casebook: Your textbook. A compilation of cases, chosen and edited to teach a subject.
Case Brief: As you read cases for class, you will want to “brief” them. You will receive
instruction on how to do this, likely during orientation. Essentially, it is a summary of the
case, so that you can remember things like important facts, issues, and the holding when you
are called on in class and when you need to study and review.
Case Law: The law derived from a collection of cases. Essentially, judges will write opinions,
and that creates case law, or precedent. Case law can be common law, or, it can be used to
explain and supplement statutory law.
Citation: A legal reference. In legal writing (aside from most exams) you will want to “cite”
your sources. You will learn more about this in your legal writing courses. You typically use
the Bluebook to determine the correct citation format.
“Civ Pro”: This is the abbreviation typically used for the subject of civil procedure. Civil
procedure is the process, or rules, of a case. So, how to file a claim, and which court has
jurisdiction. Essentially, the rules of court. Typically, civil procedure courses will use FRCP,
or the Federal Rules of Civil Procedure.
144 | Appendix A: Law School Glossary

Clerking: Upon graduating from law school, you can apply to clerk for a judge. This typically
involves a great deal of research and writing, though the experiences may differ slightly from
judge to judge and court to court. Typically, it’s a fairly prestigious honor.
Clinic: Law school training in which students participate in actual cases under the
supervision of a practicing attorney or law professor.
Cold Call: Some of your professors might use “cold calling” in class. This has long been a
staple of law school classes, but not every professor is the same. Essentially, it means calling
on students without warning, or without looking for volunteers. So, the professor might say
“Mr. Jones, what was the holding in Smith v Smith” even though you haven’t raised your hand
or volunteered. Every professor runs their class in their own way, so after 1-2 classes, you’ll
start to get a feel for how your professor “cold calls,” if they do so at all.
Common Law: The body of law derived from cases, rather than a statute.
Conclusory: This is often used in legal writing, and means you have left out a proper analysis.
You don’t want your writing to be conclusory; you want a conclusion supported by analysis.
Your legal writing professors and your academic support professors will help you with this.
“Con Law”: This is an abbreviation typically used for constitutional law.
“Crim”: This is an abbreviation typically used for criminal law.
Defendant: In a civil case, the defendant is the one being sued. In a criminal action, the
defendant is the one who is being accused of committing a crime. You may sometimes see
defendant abbreviated as Δ.
Dissent: A disagreement with a majority opinion, especially among judges.
FRCP: Federal Rules of Civil Procedure. See “Civ Pro”
Holding: The court’s decision on a matter of law, sometimes called a judgment or a ruling.
Hornbook: A book explaining an overview of a particular area of law.
Hypo: Short for hypothetical. Your professors will often give “hypos,” which are fictional
scenarios, to help explain the law. In addition, your exams will consist of “hypos” you should
answer. You might also hear others refer to “practice hypos” which is one way of preparing
for exams.
IRAC: Issue, Rule, Analysis, Conclusion. This is the structure that we use for legal writing.
Sometimes, it will be referred to as CRAC or CREAC. CRAC is Conclusion, Rule, Analysis,
Appendix A: Law School Glossary | 145

Conclusion, and CREAC is Conclusion, Rule, Explanation, Analysis, Conclusion. They are all
the same basic structure with very few modifications.
“K”: An abbreviation for contract.
Law Review/Law Journal: These are student-run publications. You may have an opportunity
to join one your second year, which means you will be editing the articles that the
publications put out. The articles are typically written by law professors around the country.
Lexis/Westlaw: These are the legal databases you will typically use to research the law. Your
school will have representatives from each to help you navigate the database. In addition,
you will learn more about them in your legal research course.
Moot Court: A fictitious court, usually held in a law school setting, to argue “moot,” or
hypothetical, cases. These cases are usually at the appellate level.
Motion in Limine: A motion that an attorney will submit, prior to trial, to ask the court to
exclude, or not admit, certain pieces of evidence.
MPRE: The Multistate Professional Responsibility Exam, or ethics exam. This is usually taken
before you sit for the bar exam, and is offered in August, October, and March. It is probably
rd

best to sit for it the August before your 3

rd

year, or the October of your 3

year.

Outline: You will hear the term “outline” during your first semester. The 2nd and 3rd-year
students may offer you their outline, or you may hear talk of a “commercial outline.” An
outline is simply a way of organizing the information for a particular subject or class. There
is no “right” way to outline; it can be a traditional outline, a flow chart, graphs, charts, mind
maps, flashcards, etc. The important part is that you are organizing, and synthesizing, the
information being given to you in class.
While you can use commercial outlines, or outlines of fellow students, as a resource, do not
use them in place of doing your own as it’s the process of creating your outline, however it
looks, that helps you master the material.
Petitioner: One who appeals from a judgment.
Plaintiff: The plaintiff is the party that is bringing the lawsuit, or initiating the claim. You may
sometimes see plaintiff abbreviated as π.
Prosecutor: In a criminal case, the state or federal government brings charges against the
defendant. The prosecutor is the lawyer that represents the government.
Regina: In the United Kingdom, where much of our common law comes from, cases are
146 | Appendix A: Law School Glossary

brought by “Regina” or the Queen. This is similar to a US case where a state might bring a
case.
Respondent: The party against whom an appeal is taken; appellee.
Reverse: When an appellant court overturns a lower court’s decision.
SCOTUS: Supreme Court of the United States
Statutory Law: Law passed by a legislative body. This is different from common law.
Examples of this are the FRCP, UCC, and more.
Study Aid/Supplement: A supplement is a resource designed to help you understand the
law. They are not casebooks. Your library will have more information on the various types
of supplements, and what they are used for. Some, like commercial outlines, help you clarify
things, but they should not be a crutch or a substitute for reading and briefing yourself.
Tort: A civil wrong. This subject typically involves things like car accidents, and so forth.
TWEN: This is a web platform that some professors use in class, and it’s associated with
Westlaw. They use it to collect assignments, provide course handouts, etc. Your professor
will tell you if you need to use it.
UBE: The Uniform Bar Exam. This is the bar exam administered in over 40 states. The reason
this is significant is that the UBE score is “portable,” meaning you can transfer your bar exam
score to other states. Your academic support person on campus will tell you more, and it’s
not something you need to worry about your first year.
UCC: Uniform Commercial Code. This is a set of laws governing commercial transactions and
is used in subjects like sales, commercial paper, and secured transactions.
Writ of Certiorari: Usually associated with the U.S. Supreme Court, it is a petition to the
Court for review of a lower court decision.

Appendix A: Law School Glossary | 147

Appendix B: Where Do I Go For Help
With…
Part of being a first-generation student is not always realizing how things work, or where
to go. First, let me stress that the people at your law school—faculty, staff, and
administration—want to help you. Don’t be afraid to approach them with a question.
You can also sometimes learn a great deal by making yourself familiar with your law school’s
website, and the various departments. Browsing the directory of faculty, staff, and
administration can help put the right people on your radar. In this appendix, I use the
commonly used name of the person or department, but it might vary from school to school.
That’s yet another reason to check your school’s website.
In addition, you don’t always have to go to the “right” person first. Many students come to
me first for various things and I point them in the right direction. This is encouraged, and
not at all a bad thing.
As an attorney, one of the many valuable skills you will bring to your clients is the willingness
and ability to ask the right questions on their behalf. Competency in this area takes bravery
and humility, but it also takes practice. So throughout your law school journey remember to
ask for the things that you need and that will make your experience better. In the spirit of
RuPaul, “If you can’t advocate for yourself, how in the heck are you going to advocate for
somebody else?”

What if I’m struggling academically?
If you are struggling academically, or even if you are feeling a bit behind, you want to
seek out your professor. In addition, your school might have an academic success
department—sometimes called academic support, academic excellence, or academic
achievement. This is the department I’m in charge of and I can promise you that we do
want to help. We can’t always fix everything, and we are not one-on-one tutors, but we can
help you. We often have advice and resources we can provide, and many of us were first
generation, so we won’t think any question is too silly!

148 | Appendix B: Where Do I Go For Help With…

What if life gets in the way?
Life often gets in the way: illness, family emergencies, life emergencies—we’ve seen it all. If
something like this happens to you, do not hesitate to go to the dean of students. Depending
on the emergency, they will be able to help you communicate with your professors, get
extensions on exams or assignments, and generally help you navigate school-related things
while you navigate life.

Where do I find help with my resume or how to prepare for an
interview?
The Career Services Office (CSO)! These are magical people that will help you with all of your
future career needs. They will help you do mock interviews, edit your resume, and tell you
what to expect—they’ll even help you figure out what to wear. They also genuinely want you
to succeed, so take their help!

What if I have questions about the bar exam application?
Again,

this

might

be

your

Academic

Success/Excellence/Support/Achievement

department, if your school has one. If your school doesn’t have such a department, this will
often fall onto your dean of students.

What if I run out of money?
Law school can be expensive. If you are finding yourself in dire financial straits, see the dean
of students. While they aren’t able to just hand you more money, they may be able to assist
you in finding more financial aid or loans or know of a part-time job such as a research
assistant for a faculty member.

Appendix B: Where Do I Go For Help With… | 149

A list of people you might encounter:
Registrar: This is the person, or various people, that help with registration. They will be the
ones that you go to if you need help figuring out graduation requirements, how many credits
you currently have, or whether you can register for a particular class. If your school keeps
waitlists for registration purposes, it will be done out of this office. Some schools may often
refer to this office as “student records.”
The Library/Librarians: Honestly, they can help with so much. A law librarian can help you
get registered for Lexis/Westlaw; check out hornbooks, outlines, and other study aids; get
started with research for any papers you have to write; and understand Bluebook citation.
They can also help direct you to other resources, and sometimes even have things like
earplugs, codes to access CALI, and in some cities, things like passes to museums.
Career Services: The department that will help you with all of your career needs. See above,
or the chapter on career development.
Director of Externships: If your school has this office, this is the person in charge of
externships. An externship is where you work in a legal setting for credit.
Associate Dean of Academics: This is the dean that sets the schedule of classes, and is
typically the go-to person if you have questions about graduation requirements or credits
that the registrar cannot answer.
Associate Dean of Students/Student Affairs: This office will help you with so many things.
They typically oversee the Student Bar Association (SBA) and other student organizations
and student events. They are typically in charge of things like orientation and graduation.
They are also in charge of nonstandard testing accommodations and will be the people to
help you if life gets in the way. In short, they are wonderful people and you should definitely
form a relationship with your dean of students.
Academic Success: Another group of magical people, but I’m biased. If your school has this
office, they can help you if you are falling behind or feeling overwhelmed. They will often
host workshops on things like reading and briefing, outlining, or exam prep during your first
year.
They will know all there is to know about the Multistate Professional Responsibility Exam
(MPRE). They can help you with your bar application, and will often host programs that teach
you bar prep skills. They should be your go-to people on campus for almost everything!

150 | Appendix B: Where Do I Go For Help With…

